Exhibit 10.1

 

Published CUSIP Number 750322AT6

Revolving CUSIP Number 750322AU3

 

 

CREDIT AGREEMENT

 

Dated as of May 10, 2012

 

among

 

RADIATION THERAPY SERVICES HOLDINGS, INC.,

 

RADIATION THERAPY SERVICES, INC.,

as Borrower,

 

The Several Lenders from Time to Time Parties Hereto

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent, Collateral Agent, Issuing Bank and Swingline Lender,

 

SUNTRUST BANK,

as Syndication Agent

 

GENERAL ELECTRIC CAPITAL CORPORATION,

as Documentation Agent

 

WELLS FARGO SECURITIES, LLC,

SUNTRUST ROBINSON HUMPHREY, INC.,

MORGAN STANLEY SENIOR FUNDING, INC.,

as Joint Lead Arrangers

 

and

 

WELLS FARGO SECURITIES, LLC,

SUNTRUST ROBINSON HUMPHREY, INC.

MORGAN STANLEY SENIOR FUNDING, INC.,

as Joint Bookrunners

 

Cahill Gordon & Reindel LLP

80 Pine Street

New York, NY 10005

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

SECTION 1

 

DEFINITIONS

 

 

1.1.

Defined Terms

1

1.2.

Other Definitional Provisions

36

1.3.

UCC Terms

37

1.4.

Rounding

37

1.5.

References to Agreement and Laws

37

1.6.

Times of Day

37

1.7.

Timing of Payment or Performance

37

 

 

SECTION 2

 

AMOUNT AND TERMS OF COMMITMENTS

 

 

2.1.

Commitments

37

2.2.

Procedure for Revolving Loan Borrowing

38

2.3.

Swingline Commitment

38

2.4.

Procedure for Swingline Borrowing; Refunding of Swingline Loans

38

2.5.

Commitment Fees, Etc.

40

2.6.

Termination or Reduction of Commitments

40

2.7.

Optional Prepayments

40

2.8.

Mandatory Prepayments

41

2.9.

Conversion and Continuation Options

41

2.10.

Limitations on Eurodollar Tranches

41

2.11.

Interest Rates and Payment Dates

42

2.12.

Computation of Interest and Fees

42

2.13.

Inability to Determine Interest Rate

42

2.14.

Pro Rata Treatment and Payments

43

2.15.

Requirements of Law

44

2.16.

Taxes

45

2.17.

Indemnity

48

2.18.

Change of Lending Office

48

2.19.

Replacement of Lenders

49

2.20.

Incremental Increases

49

2.21.

Defaulting Lenders

50

2.22.

Cash Collateralization

53

2.23.

Extension Offers

53

2.24.

Change of Control

54

 

 

 

SECTION 3

 

LETTERS OF CREDIT

 

 

3.1.

Letters of Credit

55

3.2.

Procedure for Issuance of Letter of Credit

55

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

3.3.

Fees and Other Charges

55

3.4.

L/C Participations

56

3.5.

Reimbursement Obligation of the Borrower

56

3.6.

Obligations Absolute

57

3.7.

Letter of Credit Payments

57

3.8.

Applications

57

3.9.

Obligations of Certain Issuing Banks

57

 

 

SECTION 4

 

 

REPRESENTATIONS AND WARRANTIES

 

 

4.1.

Financial Condition

58

4.2.

No Change

58

4.3.

Existence; Compliance with Law

58

4.4.

Power; Authorization; Enforceable Obligations

58

4.5.

No Legal Bar

59

4.6.

Litigation

59

4.7.

No Default

59

4.8.

Ownership of Property; Liens

59

4.9.

Licenses, Intellectual Property

59

4.10.

Taxes

60

4.11.

Federal Regulations

60

4.12.

Labor Matters

60

4.13.

ERISA

60

4.14.

Investment Company Act; Other Regulations

61

4.15.

Subsidiaries

61

4.16.

Use of Proceeds

61

4.17.

Environmental Matters

61

4.18.

Accuracy of Information, Etc.

62

4.19.

Security Documents

62

4.20.

Solvency

63

4.21.

Senior Indebtedness

63

4.22.

Insurance

63

4.23.

Anti-Terrorism Law

63

4.24.

Brokers’ Fees

64

 

SECTION 5

 

CONDITIONS PRECEDENT

 

5.1.

Conditions to Initial Extension of Credit

64

5.2.

Conditions to Each Extension of Credit

66

 

SECTION 6

 

AFFIRMATIVE COVENANTS

 

6.1.

Financial Statements

67

6.2.

Certificates; Other Information

68

6.3.

Payment of Taxes

69

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

6.4.

Maintenance of Existence; Compliance

70

6.5.

Maintenance of Property; Insurance

70

6.6.

Inspection of Property; Books and Records; Discussions

70

6.7.

Notices

71

6.8.

Environmental Laws

71

6.9.

Additional Collateral, Etc.

72

6.10.

Security Interests; Further Assurances

73

6.11.

Compliance with ERISA

74

6.12.

Use of Proceeds

74

6.13.

Post-Closing Obligations

74

6.14.

Real Estate Post-Closing Obligations

74

 

SECTION 7

 

NEGATIVE COVENANTS

 

7.1.

Financial Condition Covenant

76

7.2.

Indebtedness

76

7.3.

Liens

79

7.4.

Merger, Consolidation and Sale of Assets

79

7.5.

Disposition of Property

81

7.6.

Restricted Payments

83

7.7.

Payment Restrictions Affecting Restricted Subsidiaries

87

7.8.

[Reserved]

89

7.9.

[Reserved]

89

7.10.

Transactions with Affiliates

89

7.11.

[Reserved]

90

7.12.

[Reserved]

90

7.13.

Changes in Fiscal Periods

91

7.14.

Lines of Business

91

 

SECTION 8

 

EVENTS OF DEFAULT

 

SECTION 9

 

THE AGENTS

 

9.1.

Appointment

93

9.2.

Delegation of Duties

94

9.3.

Exculpatory Provisions

94

9.4.

Reliance by Administrative Agent and Collateral Agent

94

9.5.

Notice of Default

94

9.6.

Non-Reliance on Agents and Other Lenders

95

9.7.

Indemnification

95

9.8.

Agent in Its Individual Capacity

96

9.9.

Successor Administrative Agent or Collateral Agent

96

9.10.

Withholding Tax

97

 

iii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

9.11.

Joint Lead Arrangers, Joint Bookrunners, Syndication Agent and Documentation
Agent

97

9.12.

Intercreditor Agreement

97

 

SECTION 10

 

MISCELLANEOUS

 

10.1.

Amendments and Waivers

97

10.2.

Notices

98

10.3.

No Waiver; Cumulative Remedies

99

10.4.

Survival of Representations and Warranties

100

10.5.

Payment of Expenses

100

10.6.

Successors and Assigns; Participations and Assignments

101

10.7.

Adjustments; Set-off

104

10.8.

Counterparts

104

10.9.

Severability

104

10.10.

Integration

104

10.11.

GOVERNING LAW

104

10.12.

Submission to Jurisdiction; Waivers

105

10.13.

Acknowledgements

105

10.14.

Releases of Guarantees and Liens

105

10.15.

Confidentiality

106

10.16.

WAIVERS OF JURY TRIAL

107

10.17.

USA PATRIOT Act

107

10.18.

No Advisory or Fiduciary Responsibility

107

10.19.

Subject to Intercreditor Agreement

108

10.20.

Interest Rate Limitation

108

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES:

 

1.1A

Commitments

1.1C

Unrestricted Subsidiaries

1.1E

Existing Investments

1.1F

Existing Letters of Credit

4.4

Consents, Authorizations, Filings and Notices

4.6

Litigation

4.8

Real Property

4.9

Licenses

4.15(a)

Organizational Structure

4.15(b)

Subsidiaries

4.19(a)

UCC Filing Jurisdictions

4.22

Insurance

4.24

Brokers’ Fees

5.1(j)(ii)

Local Counsel

7.2(c)

Existing Indebtedness

10.2

Borrower’s Website

 

EXHIBITS:

 

A

Form of Assignment and Assumption

B

Form of Borrowing Notice

C

Form of Interest Election Request

D

Form of Guaranty and Collateral Agreement

E-1

Form of Revolving Note

E-2

Form of Swingline Note

F

Form of Legal Opinion of Kirkland & Ellis LLP

G

[RESERVED]

H

Form of Compliance Certificate

I-1

Form of United States Tax Compliance Certificate for Foreign Lenders Who Are Not
Partnerships for U.S. Federal Income Tax Purposes

I-2

Form of United States Tax Compliance Certificate for Foreign Lenders Who Are
Partnerships for U.S. Federal Income Tax Purposes

I-3

Form of United States Tax Compliance Certificate for Non-U.S. Participants Who
Are Not Partnerships for U.S. Federal Income Tax Purposes

I-4

Form of United States Tax Compliance Certificate for Non-U.S. Participants Who
Are Partnerships for U.S. Federal Income Tax Purposes

J

Form of Patriot Act Certificate

K

Form of Account Designation Notice

L

Form of Mortgage

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT (as amended, restated, supplemented or otherwise modified from
time to time in accordance with the terms hereof, this “Agreement”) dated as of
May 10, 2012, among Radiation Therapy Services Holdings, Inc., a Delaware
corporation (together with its successors, “Parent”), Radiation Therapy
Services, Inc., a Florida corporation (together with its successors, the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties to this Agreement (the “Lenders”) and Wells Fargo Bank,
National Association (“Wells Fargo”), as administrative agent, collateral agent,
issuing bank and swingline lender.

 

RECITALS

 

WHEREAS, Parent, Wells Fargo Bank, National Association, administrative agent,
the lenders from time to time party thereto and the other parties thereto are
parties to an amended and restated credit agreement dated as of September 29,
2011 (the “Existing Credit Agreement”);

 

WHEREAS, on the Closing Date, the Borrower shall issue $350,000,000 in aggregate
principal amount of the Second Lien Notes; and

 

WHEREAS, the proceeds of the Second Lien Notes shall be used (i) to repay all
amounts under the Existing Credit Agreement, (ii) to pay fees and expenses
incurred in connection with the issuance of the Second Lien Notes, the repayment
of the Existing Credit Agreement and the entry into this Agreement, and (iii)
for general working capital purposes.

 

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto hereby agree as follows:

 

SECTION 1

 

DEFINITIONS

 

1.1.                            Defined Terms.  As used in this Agreement, the
terms listed in this Section 1.1 shall have the respective meanings set forth in
this Section 1.1.

 

“ABR”:  shall mean, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus ½ of 1% and (c) the Eurodollar Rate for an Interest
Period of one month beginning on such day (or if such day is not a Business Day,
the immediately preceding Business Day) plus 1.0%.  For purposes hereof, “Prime
Rate”:  shall mean the rate of interest per annum publicly announced from time
to time by Wells Fargo as its prime rate (the Prime Rate not being intended to
be the lowest or best rate of interest charged by Wells Fargo, in connection
with extensions of credit to debtors).  Any change in the ABR due to a change in
the Prime Rate or the Federal Funds Effective Rate shall be effective as of the
opening of business on the effective day of such change in the Prime Rate or the
Federal Funds Effective Rate, respectively.

 

“ABR Loans”:  shall mean Loans the rate of interest applicable to which is based
upon the ABR.

 

“Additional Lender”: shall have the meaning set forth in Section 2.20.

 

“Accepting Lender”: shall have the meaning set forth in Section 2.23.

 

1

--------------------------------------------------------------------------------


 

“Account Designation Notice”:  shall mean the Account Designation Notice dated
as of the Closing Date from the Borrower to the Administrative Agent in
substantially the form attached hereto as Exhibit K.

 

“Acquired EBITDA”:  shall mean, with respect to any Acquired Entity or Business
for any period, the amount for such period of Consolidated EBITDA of such
Acquired Entity or Business, all as determined on a consolidated basis for such
Acquired Entity or Business.

 

“Acquired Entity or Business”:  shall mean any Person, property, business or
asset acquired (other than in the ordinary course of business) during a period
(but not the Acquired EBITDA of any related Person, business or assets to the
extent not so acquired), to the extent not subsequently sold, transferred or
otherwise disposed of by the acquiring Person or its Subsidiaries during such
period.

 

“Acquired Indebtedness” means Indebtedness of a Person or any of its
Subsidiaries existing at the time such Person becomes a Restricted Subsidiary of
the Borrower or at the time it merges or consolidates with or into the Borrower
or any of its Subsidiaries or assumed in connection with the acquisition of
assets from such Person and in each case not incurred by such Person in
connection with, or in anticipation or contemplation of, such Person becoming a
Restricted Subsidiary of the Borrower or such acquisition, merger or
consolidation.

 

“Adjustment Date”:  shall have the meaning set forth in the definition of
Pricing Grid.

 

“Administrative Agent”:  shall mean Wells Fargo, as the administrative agent for
the Lenders under this Agreement and the other Loan Documents, together with any
of its successors permitted under Section 9.

 

“Administrative Agent Fee Letter” shall mean the letter dated the Closing Date
between the Administrative Agent and the Borrower relating to certain fees
payable to the Administrative Agent in its capacity as such.

 

“Affiliate” means, with respect to any specified Person, any other Person who
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such specified Person.  The term
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms “controlling” and “controlled” have meanings correlative of the foregoing.

 

“Agents”:  shall mean the collective reference to the Joint Lead Arrangers, the
Joint Bookrunners, the Syndication Agent, the Documentation Agent, the
Collateral Agent and the Administrative Agent.

 

“Aggregate Exposure”:  shall mean, with respect to any Lender at any time, an
amount equal to (a) until the Closing Date, the aggregate amount of such
Lender’s Commitments at such time and (b) thereafter, the amount of such
Lender’s Commitment then in effect or, if the Commitments of the Lenders have
been terminated, the amount of such Lender’s Extensions of Credit then
outstanding.

 

“Aggregate Exposure Percentage”:  shall mean, with respect to any Lender at any
time, the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure
at such time to the Aggregate Exposure of all Lenders at such time.

 

“Agreement”:  shall have the meaning set forth in the preamble.

 

2

--------------------------------------------------------------------------------


 

“Applicable Margin”:  shall mean with respect to (a) Eurodollar Loans, 5.50% per
annum and (b) ABR Loans, 4.50% per annum; provided that, on and after the first
Adjustment Date after the Closing Date, the Applicable Margin will be determined
pursuant to the Pricing Grid.

 

“Applicable Percentage”:  shall mean, as to any Lender at any time, the
percentage which such Lender’s Commitment then constitutes of the Total
Commitments or, at any time after the Commitments shall have expired or
terminated, the percentage which the aggregate principal amount of such Lender’s
Revolving Loans then outstanding constitutes of the aggregate principal amount
of the Revolving Loans then outstanding, provided that, in the event that the
Revolving Loans are paid in full prior to the reduction to zero of the Total
Extensions of Credit, the Applicable Percentages shall be determined in a manner
designed to ensure that the other outstanding Extensions of Credit shall be held
by the Lenders on a comparable basis.

 

“Application”:  shall mean an application, in such form as the Issuing Bank may
reasonably specify from time to time, requesting the Issuing Bank to open a
Letter of Credit.

 

“Approved Fund”:  shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

 

“Asset Acquisition”: shall mean (1) an Investment by the Borrower or any
Restricted Subsidiary of the Borrower in any other Person pursuant to which such
Person shall become a Restricted Subsidiary of the Borrower or any Restricted
Subsidiary of the Borrower, or shall be merged with or into the Borrower or any
Restricted Subsidiary of the Borrower, or (2) the acquisition by the Borrower or
any Restricted Subsidiary of the Borrower of the assets of any Person (other
than a Restricted Subsidiary of the Borrower) which constitute all or
substantially all of the assets of such Person or comprises any division or line
of business of such Person or any other properties or assets of such Person
other than in the ordinary course of business.

 

“Asset Sale”:  shall mean any direct or indirect sale, issuance, conveyance,
transfer, lease (other than operating leases entered into in the ordinary course
of business), assignment or other voluntary transfer for value of any property
of the Borrower or any property of any Restricted Subsidiary of the Borrower by
the Borrower or any of its Restricted Subsidiaries (including any Sale and
Leaseback Transaction) to any Person other than the Borrower or a Restricted
Subsidiary of the Borrower (or a Person who becomes a Restricted Subsidiary of
the Borrower in connection with such transaction) of:

 

(1)                                 any Capital Stock of any Restricted
Subsidiary of the Borrower; or

 

(2)                                 any other property or assets (other than
Capital Stock of the Borrower) of the Borrower or any Restricted Subsidiary of
the Borrower other than in the ordinary course of business; provided, however,
that asset sales or other dispositions shall not include:

 

(a)                                 a transaction or series of related
transactions for which the Borrower or its Restricted Subsidiaries receive
aggregate consideration of less than $5,000,000;

 

(b)                                 the sale, lease, conveyance, disposition or
other transfer of all or substantially all of the assets of the Borrower or a
Guarantor as permitted under Section 7.4;

 

(c)                                  any Restricted Payment permitted by Section
7.6;

 

3

--------------------------------------------------------------------------------


 

(d)                                 the sale or discount of accounts receivable,
but only in connection with the compromise or collection thereof;

 

(e)                                  disposals or replacements of obsolete,
damaged or worn out equipment;

 

(f)                                   any conversion of Cash Equivalents into
cash or any form of Cash Equivalents;

 

(g)                                  any surrender or waiver of contract rights
or the settlement, release or surrender of contract, tort or other litigation
claims;

 

(h)                                 any termination or expiration of any lease
or sublease of real property in accordance with its terms;

 

(i)                                     creating or granting of Liens (and any
sale or disposition thereof or foreclosure thereon) not prohibited by this
Agreement and the other Loan Documents;

 

(j)                                    condemnations on or the taking by eminent
domain of property or assets; and

 

(k)                                 any sale of Capital Stock in, or
Indebtedness or other securities of, an Unrestricted Subsidiary.

 

“Assignment and Assumption”:  shall mean an Assignment and Assumption,
substantially in the form of Exhibit A.

 

“Available Commitment”:  shall mean, as to any Lender at any time, an amount
equal to the excess, if any, of (a) such Lender’s Commitment then in effect over
(b) such Lender’s Extensions of Credit then outstanding.

 

“Benefitted Lender”:  shall have the meaning set forth in Section 10.7(a).

 

“Board”:  shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).

 

“Board of Directors” shall mean, with respect to any Person, (i) in the case of
any corporation, the board of directors of such Person, (ii) in the case of any
limited liability company, the board of managers or managing member of such
Person, (iii) in the case of any partnership, the Board of Directors of the
general partner of such Person and (iv) in any other case, the functional
equivalent of the foregoing.

 

“Board Resolution”: shall mean, with respect to any Person, a copy of a
resolution certified by the Secretary or an Assistant Secretary of such Person
to have been duly adopted by the Board of Directors of such Person and to be in
full force and effect on the date of such certification, and delivered to the
Administrative Agent.

 

“Borrowing Date”:  shall mean any Business Day specified by the Borrower as a
date on which the Borrower requests the relevant Lenders to make Loans
hereunder.

 

“Borrowing Notice”:  shall mean with respect to any request for a borrowing of
Loans hereunder, a notice from the Borrower, substantially in the form of, and
containing the information prescribed by, Exhibit B, delivered to the
Administrative Agent.

 

4

--------------------------------------------------------------------------------


 

“Broker Dealer Subsidiary”:  shall mean any Subsidiary that is registered as a
broker dealer pursuant to Section 15 of the Exchange Act (as in effect from time
to time) or that is regulated as a broker dealer or underwriter under any
foreign securities law.

 

“Business Day”:  shall mean a day other than a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
close, provided that, with respect to notices and determinations in connection
with, and payments of principal and interest on, Eurodollar Loans, such day is
also a day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

 

“Capital Stock” means:

 

(1)                                 with respect to any Person that is a
corporation, any and all shares, interests, participations or other equivalents
(however designated and whether or not voting) of corporate stock, including
each class of Common Stock and Preferred Stock of such Person, and all options,
warrants or other rights to purchase or acquire any of the foregoing; and

 

(2)                                 with respect to any Person that is not a
corporation, any and all partnership, membership or other equity interests of
such Person, and all options, warrants or other rights to purchase or acquire
any of the foregoing.

 

“Capitalized Lease Obligation” means, as to any Person, the obligations of such
Person under a lease that are required to be classified and accounted for as
capital lease obligations under GAAP and, for purposes of this definition, the
amount of such obligations at any date shall be the capitalized amount of such
obligations at such date, determined in accordance with GAAP.

 

“Cash Collateralize” shall mean, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Bank or Lenders, as
collateral for L/C Exposure or obligations of Lenders to fund their respective
undivided interests in respect of Letters of Credit pursuant to Section 3.4,
cash or deposit account balances or, if the Administrative Agent and the Issuing
Bank shall agree in their reasonable discretion, other credit support, in each
case pursuant to documentation in form and substance reasonably satisfactory to
the Administrative Agent and the Issuing Bank.  “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

“Cash Equivalents”:  shall mean (1) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition thereof;
(2) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having one of the two highest ratings
obtainable from either Standard & Poor’s Ratings Group (“S&P”) or Moody’s
Investors Service, Inc. (“Moody’s”); (3) commercial paper maturing no more than
one year from the date of creation thereof and, at the time of acquisition,
having a rating of at least A-1 from S&P or at least P-1 from Moody’s;
(4) certificates of deposit or bankers’ acceptances maturing within one year
from the date of acquisition thereof issued by any bank organized under the laws
of the United States of America or any state thereof or the District of Columbia
or any U.S.  branch of a foreign bank having at the date of acquisition thereof
combined capital and surplus of not less than $250.0 million; (5) repurchase
obligations with a term of not more than seven days for underlying securities of
the types described in clause (1) above entered into with any bank meeting the
qualifications specified in clause (4) above; and (6) investments in money
market

 

5

--------------------------------------------------------------------------------


 

funds which invest substantially all their assets in securities of the types
described in clauses (1) through (5) above.

 

“Cash Management Agreement”: shall mean any agreement to provide Cash Management
Services.

 

“Cash Management Bank”: shall mean any Person that, at the time it enters into a
Cash Management Agreement, is a Lender or an Affiliate of a Lender, in its
capacity as a party to such Cash Management Agreement.

 

“Cash Management Services” means any of the following to the extent not
constituting a line of credit (other than an overnight draft facility that is
not in default): ACH transactions, treasury and/or cash management services,
credit cards, corporate purchase cards, including controlled disbursement
services, overdraft facilities, foreign exchange facilities, deposit and other
accounts and merchant services.

 

“Change of Control” means the occurrence of one or more of the following events:

 

(1)                                 any sale, lease, exchange or other transfer
(in one transaction or a series of related transactions) of all or substantially
all of the assets of the Borrower and its Restricted Subsidiaries taken as a
whole to any Person or group of related Persons for purposes of Section 13(d) of
the Exchange Act (a “Group”)(whether or not otherwise in compliance with the
provisions of the Loan Documents), other than to the Permitted Holders;

 

(2)                                 the approval by the holders of Capital Stock
of the Borrower of any plan or proposal for the liquidation or dissolution of
the Borrower (whether or not otherwise in compliance with the provisions of the
Loan Documents);

 

(3)                                 the Borrower becomes aware (whether by way
of a report or any other filing pursuant to Section 13(d) of the Exchange Act,
proxy, vote, written notice or otherwise) that any Person or Group (other than
the Permitted Holders and any entity formed for the purpose of owning Capital
Stock of the Borrower) is or has become the beneficial owner, directly or
indirectly, of shares representing more than 50% of the aggregate ordinary
voting power represented by the issued and outstanding Capital Stock of the
Borrower; or

 

(4)                                 the replacement of a majority of the Board
of Directors of the Borrower over a two year period from the directors who
constituted the Board of Directors of the Borrower at the beginning of such
period, and such replacement shall not have been approved by a vote of at least
a majority of the Board of Directors of the Borrower then still in office who
either were members of such Board of Directors at the beginning of such period
or whose election as a member of such Board of Directors was previously so
approved.

 

For purposes of this definition (i) a Person shall not be deemed to have
beneficial ownership of securities subject to a stock purchase agreement, merger
agreement or similar agreement until the consummation of the transactions
contemplated by such agreement and (ii) any holding company whose only
significant asset is Capital Stock of the Borrower shall not itself be
considered a Person or Group for purposes of clause (1) or (3) above.

 

“Class”: shall mean all Commitments with the same Termination Date.

 

6

--------------------------------------------------------------------------------


 

“Closing Costs”:  shall mean non-recurring out-of-pocket costs, fees,
commissions, bonuses and expenses, including without limitation attorneys’
costs, fees and expenses, investment banking costs, fees and expenses; sponsor
costs, fees and expenses; non-recurring costs, fees and expenses payable under
the Administrative Agent Fee Letter, in each case incurred and paid by the
Permitted Holders or any of the Loan Parties in connection with the
Transactions, this Agreement and the other Loan Documents and the transactions
contemplated hereby and thereby or incurred in furtherance thereof.

 

“Closing Date”:  shall mean May 10, 2012.

 

“Code”:  shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral”:  shall mean all property of the Loan Parties, now owned or
hereafter acquired, upon which a Lien is purported to be created by any Security
Document.

 

“Collateral Agent”:  shall mean Wells Fargo, as the collateral agent for the
Secured Parties under this Agreement and the other Loan Documents, together with
any of its successors in such capacity.

 

“Collateralized Obligations” means all obligations for principal, premium,
interest, penalties, fees, indemnifications, reimbursements, damages and other
liabilities payable under the documentation governing any Indebtedness.

 

“Commitment”:  shall mean, as to any Person, the obligation of such Person, if
any, to make Revolving Loans and participate or be assigned interests in
Swingline Loans and Letters of Credit (in each case, whether or not such Loans
or Letters of Credit are actually made, issued or drawn) in an aggregate
principal and/or face amount equal to the amount set forth under “Commitment” on
Schedule 1.1A hereto or in the Assignment and Assumption pursuant to which such
Person became a party hereto, as the same may be changed from time to time
pursuant to the terms hereof.  The amount of the Total Commitments of the
Lenders as of the Closing Date is $140,000,000.

 

“Commitment Fee Rate”:  shall mean a rate per annum equal to 1%; provided that,
on and after the first Adjustment Date after the Closing Date, the Commitment
Fee Rate will be determined pursuant to the Pricing Grid.

 

“Commitment Period”:  shall mean the period from and including the Closing Date
to the Termination Date.

 

“Common Stock” of any Person means any and all shares, interests or other
participations in, and other equivalents (however designated and whether voting
or non-voting) of such Person’s common stock, whether outstanding on the Closing
Date or issued after the Closing Date, and includes, without limitation, all
series and classes of such common stock.

 

“Commonly Controlled Entity”:  shall mean an entity, whether or not
incorporated, that is under common control with the Borrower within the meaning
of Section 4001 of ERISA or is part of a group of entities that includes the
Borrower and that is treated as a single employer under Section 414 of the Code.

 

“Compliance Certificate”:  shall mean a certificate duly executed by a
Responsible Officer substantially in the form of Exhibit H.

 

7

--------------------------------------------------------------------------------


 

“Consolidated EBITDA”:  shall mean, with respect to any Person, for any period,
the sum (without duplication) of (1) Consolidated Net Income; and (2) to the
extent Consolidated Net Income has been reduced thereby: (a) all income,
franchise or similar taxes of such Person and its Restricted Subsidiaries paid
or accrued in accordance with GAAP for such period; (b) Consolidated Fixed
Charges; and (c) Consolidated Non-cash Charges less any non-cash items
increasing Consolidated Net Income (excluding any items which represent the
reversal of any accrual of, or cash reserve for, anticipated cash charges made
in any prior period or which will result in the receipt of cash in a future
period or the amortization of lease incentives) for such period, all as
determined on a consolidated basis for such Person and its Restricted
Subsidiaries in accordance with GAAP; (d) any expenses or charges incurred in
connection with any offering of Borrower’s or Parent’s Capital Stock, Permitted
Investment, acquisition, recapitalization or Indebtedness permitted to be
incurred under this Agreement and the Loan Documents (in each case whether or
not consummated); and (e) the amount of management, monitoring, consulting,
advisory fees, termination payments and related expenses paid to the Permitted
Holders (or any accruals relating to such fees and related expenses) during such
period pursuant to the Management Agreement.  Notwithstanding anything contained
herein, solely for purposes of calculating Consolidated EBITDA for purposes of
compliance with Section 7.1, in no event shall the percentage of Consolidated
EBITDA of the Borrower and its Restricted Subsidiaries which is derived from
(x) Medical Developers for any period exceed 25% and (y) Restricted Subsidiaries
that are not Guarantors for any period exceed 40%, except, in each case (but
without duplication of other amounts already included in Consolidated EBITDA for
such period), to the extent any such Consolidated EBITDA which is so derived
represents cash that is actually distributed to the Borrower or a Subsidiary
Guarantor in such period, in which case such Consolidated EBITDA represented by
such cash shall not be included in the calculation of such 25% and 40%
limitations.

 

“Consolidated First Lien Debt”:  shall mean, at any date, the Consolidated Total
Debt at such date; provided that, solely for the purposes of this definition of
“Consolidated First Lien Debt”, there shall be excluded from “Consolidated Total
Debt” any Indebtedness which is either (A) not secured or (B) secured by a Lien
on the Collateral which Lien is contractually subordinated to the Lien on the
Collateral securing the Secured Obligations.

 

“Consolidated Fixed Charge Coverage Ratio” means, with respect to any Person,
the ratio of Consolidated EBITDA of such Person during the four full fiscal
quarters (the “Four Quarter Period”) ending prior to the date of the transaction
giving rise to the need to calculate the Consolidated Fixed Charge Coverage
Ratio (the “Transaction Date”) for which internal financial statements are
available to Consolidated Fixed Charges of such Person for the Four Quarter
Period.  In addition to and without limitation of the foregoing, for purposes of
this definition, “Consolidated EBITDA” and “Consolidated Fixed Charges” shall be
calculated after giving effect on a pro forma basis for the period of such
calculation to:

 

(1)                                 the incurrence or repayment of any
Indebtedness of such Person or any of its Restricted Subsidiaries (and the
application of the proceeds thereof) giving rise to the need to make such
calculation and any incurrence or repayment of other Indebtedness (and the
application of the proceeds thereof), other than the incurrence or repayment of
Indebtedness in the ordinary course of business for working capital purposes
pursuant to working capital facilities, occurring during the Four Quarter Period
or at any time subsequent to the last day of the Four Quarter Period and on or
prior to the Transaction Date, as if such incurrence or repayment, as the case
may be (and the application of the proceeds thereof), occurred on the first day
of the Four Quarter Period; and

 

(2)                                 any asset sales or other dispositions or
Asset Acquisitions that occurred during the Four Quarter Period or after the end
of the Four Quarter Period and on or prior to the Transaction

 

8

--------------------------------------------------------------------------------


 

Date (including without limitation, any Asset Acquisition giving rise to the
need to make such calculation as a result of such Person or one of its
Restricted Subsidiaries (including any Person who becomes a Restricted
Subsidiary as a result of the Asset Acquisition) incurring, assuming or
otherwise being liable for Acquired Indebtedness and also including any
Consolidated EBITDA attributable to the assets which are the subject of the
Asset Acquisition or asset sale or other disposition) and the reduction in costs
and related adjustments (including, without limitation, the elimination of
physician and shareholder compensation, and the normalization of rental expense)
that (i) were directly attributable to such Asset Acquisition calculated on a
basis that is consistent with Regulation S-X under the Securities Act as in
effect on the Closing Date or (ii) were actually implemented by the business
that was the subject of any such Asset Acquisition prior to the Transaction Date
that are supportable and quantifiable by the underlying accounting records of
such business or (iii) relate to the business that is the subject of any such
Asset Acquisition and that the Borrower reasonably determines are probable based
upon specifically identifiable actions to be taken within six months of the date
of the Asset Acquisition), as if all such reductions in costs had been effected
as of the beginning of such period.  Notwithstanding the foregoing, pro forma
adjustments in respect of any Asset Acquisition of an Acquired Entity or
Business for which the actual Acquired EBITDA cannot be determined due to the
absence of reliable financial statements, an adjustment equal to the Acquired
EBITDA for such Acquired Entity or Business for the relevant period preceding
the date of such Asset Acquisition, as estimated in good faith by the chief
financial officer of the Borrower shall be permitted.

 

Furthermore, in calculating “Consolidated Fixed Charges” for purposes of
determining the denominator of this “Consolidated Fixed Charge Coverage Ratio”:

 

(1)                                 interest on Indebtedness being given a pro
forma effect which is determined on a fluctuating basis as of the Transaction
Date and which will continue to be so determined thereafter shall be deemed to
have accrued at a fixed rate per annum equal to the rate of interest on such
Indebtedness in effect on the Transaction Date; and

 

(2)                                 notwithstanding clause (1) above, interest
on Indebtedness determined on a fluctuating basis, to the extent such interest
is covered by agreements relating to Interest Swap Obligations, shall be deemed
to accrue at the rate per annum resulting after giving effect to the operation
of such agreements.

 

“Consolidated Fixed Charges”: shall mean, with respect to any Person for any
period, the sum, without duplication, of:

 

(1)                                 Consolidated Interest Expense; plus

 

(2)                                 the amount of all cash dividend payments on
any series of Disqualified Capital Stock of such Person and, to the extent
permitted under this Agreement, its Restricted Subsidiaries (other than
dividends paid by a Restricted Subsidiary of such Person to such Person or to a
Restricted Subsidiary of such Person) paid during such period.

 

“Consolidated Interest Expense”:  shall mean, with respect to any Person for any
period, the sum of, without duplication: (1) the aggregate of the interest
expense of such Person and its Restricted Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP, including without
limitation:  (a) any amortization of debt discount and amortization or write-off
of deferred financing costs; (b) the net costs under Interest Swap Obligations;
(c) all capitalized interest; and (d) the interest portion of any deferred
payment obligation; but excluding amortization of deferred financing fees or
expensing of any bridge or other financing fees and any loss on the early
extinguishment of Indebtedness;

 

9

--------------------------------------------------------------------------------


 

and (2) the interest component of Capitalized Lease Obligations paid, accrued
and/or scheduled to be paid or accrued by such Person and its Restricted
Subsidiaries during such period as determined on a consolidated basis in
accordance with GAAP.

 

“Consolidated Net Income”:  shall mean, with respect to any Person, for any
period, the aggregate net income (or loss) of such Person and its Restricted
Subsidiaries for such period on a consolidated basis, determined in accordance
with GAAP; provided that there shall be excluded therefrom: (1) after tax gains
(or losses) from Asset Sales (without regard to the $5,000,000 million
limitation set forth in the definition thereof) or abandonments or reserves
relating thereto; (2) after tax extraordinary, unusual or nonrecurring gains (or
losses), costs, charges or expenses (including, without limitation, severance,
relocation, transition and other restructuring costs and litigation settlements
or losses and non-compete payments); (3) solely for the purpose of determining
the amount available for Restricted Payments under clause (iii) of the first
paragraph of Section 7.6, the net income (or loss) of any Restricted Subsidiary
of the referent Person to the extent that the declaration of dividends or
similar distributions by that Restricted Subsidiary of that income is restricted
by a contract, operation of law or otherwise; unless such restriction with
respect to the payment of dividends or similar distributions has been legally
waived and except to the extent of cash dividends or distributions paid to the
referent Person or to another Restricted Subsidiary of the referent Person by
such Person; (4) the net income (or loss) of any Person, other than a Restricted
Subsidiary of the referent Person, except to the extent of cash dividends or
distributions paid to the referent Person or to a Restricted Subsidiary of the
referent Person by such Person; (5) net after-tax income or loss attributable to
discontinued operations (including, without limitation, operations disposed of
during such period); (6) in the case of a successor to the referent Person by
consolidation or merger or as a transferee of the referent Person’s assets, any
earnings of the successor corporation prior to such consolidation, merger or
transfer of assets; (7) non-cash compensation charges, including any such
charges arising from stock options, restricted stock grants or other equity
incentive programs; (8) any net after-tax gains or losses and all fees and
expenses or charges relating thereto attributable to the early extinguishment of
Indebtedness; (9) the effect of any non-cash items resulting from any
amortization, write-up, write-down or write-off of assets (including intangible
assets, goodwill and deferred financing costs in connection with any future
acquisition, disposition, merger, consolidation or similar transaction or any
other non-cash impairment charges incurred subsequent to the Closing Date
resulting from the application of SFAS Nos. 141, 142 or 144 or other accounting
pronouncements relating to purchase accounting); and (10) any net gain or loss
resulting from Hedging Obligations (including pursuant to the application of
SFAS No. 133).

 

“Consolidated Non-cash Charges” means, with respect to any Person, for any
period, the aggregate depreciation, amortization and other non-cash charges or
expenses of such Person and its Restricted Subsidiaries reducing Consolidated
Net Income of such Person and its Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP (excluding any such
charge which requires an accrual of or a reserve for cash charges for any future
period).

 

“Consolidated Secured Leverage” means the sum of the aggregate outstanding
Secured Indebtedness for borrowed money of the Borrower and its Restricted
Subsidiaries less the aggregate amount of cash and Cash Equivalents of the
Borrower and its Restricted Subsidiaries.

 

“Consolidated Secured Leverage Ratio” means, as of any date of determination,
the ratio of (x) Consolidated Secured Leverage at such date to (y) the aggregate
amount of Consolidated EBITDA of Borrower for the period of the most recent four
consecutive fiscal quarters ending prior to the date of such determination for
which internal consolidated financial statements of the Borrower are available,
in each case, with such pro forma adjustments as are consistent with the pro
forma adjustments set forth in the definition of “Consolidated Fixed Charge
Coverage Ratio”; provided that, for the purpose of determining

 

10

--------------------------------------------------------------------------------


 

Consolidated Secured Leverage, the aggregate amount of cash and Cash Equivalents
of the Borrower and its Restricted Subsidiaries shall be determined without
giving pro forma effect to the proceeds of Indebtedness incurred on such date.

 

“Consolidated Total Debt”:  shall mean, at any date, the excess of (x) the
aggregate principal amount of all Indebtedness of the Borrower and its
Restricted Subsidiaries within the meaning of clause (1), (2) or (3) of the
definition of Indebtedness at such date, determined on a consolidated basis;
provided that the percentage of the total Indebtedness included in this clause
(x) of any Restricted Subsidiary that is not a Subsidiary Guarantor shall not
exceed the percentage of the outstanding Capital Stock of such Restricted
Subsidiary held (directly or indirectly) by Borrower at such date; provided
further that the full principal amount of Indebtedness of a Restricted
Subsidiary that is not a Guarantor in respect of which Borrower or a Subsidiary
Guarantor has guaranteed pursuant to Section 7.2(l) shall be included in this
clause (x) minus (y) the aggregate amount of unrestricted cash and Cash
Equivalents of the Borrower and the Subsidiary Guarantors at such date minus
(z) the aggregate amount of unrestricted cash and Cash Equivalents of all
Restricted Subsidiaries that are not Subsidiary Guarantors at such date;
provided that the percentage of the total cash and Cash Equivalents included in
this clause (z) of any Restricted Subsidiary that is not a Subsidiary Guarantor
shall not exceed the percentage of the outstanding Capital Stock of such
Restricted Subsidiary held (directly or indirectly) by Borrower at such date;
provided further that no cash or Cash Equivalents of any such Restricted
Subsidiary that is not a Guarantor may be included in this clause (z) if such
Restricted Subsidiary is prohibited from distributing the cash or Cash
Equivalents to the Borrower by the terms of any Contractual Obligation (other
than any Loan Document) or Requirement of Law applicable to such Restricted
Subsidiary; provided that the immediately foregoing proviso shall not apply to
any Restricted Subsidiary that is not prohibited from making intercompany loans
of its cash to Borrower or a Subsidiary Guarantor; provided further that at any
time that the Extensions of Credit of the Lenders exceed $10,000,000, the sum of
cash and Cash Equivalents included in clauses (y) and (z) of this definition
shall not exceed $25,000,000 in the aggregate.

 

“Contractual Obligation”:  shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

 

“Covenant Parties”:  shall mean the Borrower and its Restricted Subsidiaries.

 

“Currency Agreement”: shall mean any foreign exchange contract, currency swap
agreement or other similar agreement or arrangement designed to protect the
Borrower or any Restricted Subsidiary of the Borrower against fluctuations in
currency values.

 

“Debt Discharge”:  shall mean the payment in full of all loans outstanding under
the Existing Credit Agreement and all accrued and unpaid interest, fees and
other amounts owing thereunder, the termination of all commitments to extend
credit thereunder and the release of all Liens securing obligations thereunder.

 

“Debtor Relief Laws”:  shall mean the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws, rules or regulations of the
United States or other applicable jurisdictions from time to time in effect.

 

“Default”:  shall mean any of the events specified in Section 8, whether or not
any requirement for the giving of notice, the lapse of time, or both as set
forth in such Section has been satisfied.

 

11

--------------------------------------------------------------------------------


 

“Defaulting Lender”:  shall mean, subject to Section 2.21(b), any Lender that
(a) has failed to (i) fund all or any portion of its Revolving Loans within one
Business Day of the date such Loans were required to be funded hereunder unless
such Lender notifies the Administrative Agent and the Borrower in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, the Issuing
Bank, the Swingline Lender or any other Lender any other amount required to be
paid by it hereunder (including in respect of its interest in Letters of Credit
or its Fronted Swingline Amount) within one Business Day of the date when due,
(b) has notified the Borrower, the Administrative Agent or the Issuing Bank or
the Swingline Lender in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Revolving Loan hereunder and states that such position is based on such
Lender’s determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.21(b)) upon delivery of written notice
of such determination to the Borrower, the Issuing Bank, the Swingline Lender
and each Lender.

 

“Designated Non-cash Consideration”: shall mean the fair market value of
non-cash consideration received by the Borrower or one of its Restricted
Subsidiaries in connection with an Asset Sale that is designated as Designated
Non-cash Consideration pursuant to an officers’ certificate, setting forth the
basis of such valuation, executed by a senior financial officer of the Borrower,
less the amount of cash or Cash Equivalents received in connection with a
subsequent sale of such Designated Non-cash Consideration.

 

“Disqualified Capital Stock” means that portion of any Capital Stock which, by
its terms (or by the terms of any security into which it is convertible or for
which it is exchangeable at the option of the holder thereof), or upon the
happening of any event (other than an event which would constitute a Change of
Control or an Asset Sale), matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or is redeemable at the sole option of the
holder thereof (except, in each case, upon the occurrence of a Change of Control
or an Asset Sale) on or prior to the Latest Termination Date.

 

12

--------------------------------------------------------------------------------


 

“Disqualified Lender” means those Persons set forth in the list delivered by the
Borrower (or its counsel) to the Administrative Agent and the Lenders prior to
the Closing Date, and the Affiliates of such Persons.

 

“Documentation Agent”:  shall mean General Electric Capital Corporation, in its
capacity as documentation agent hereunder.

 

“Dollars” and “$”:  shall mean dollars in lawful currency of the United States.

 

“Domestic Subsidiary”:  shall mean any Restricted Subsidiary of the Borrower
organized under the laws of the United States, any state thereof or the District
of Columbia, other than any such entity that is a Foreign Subsidiary.

 

“Eligible Assignee”:  shall mean any (i) Lender and (ii) any other Person
approved by the Administrative Agent, the Issuing Bank, the Swingline Lender and
the Borrower (each such approval not to be unreasonably withheld or delayed);
provided that (x) no approval of the Borrower shall be required during the
continuance of an Event of Default under Section 8(a) or 8(f) and (y) “Eligible
Assignee” shall not include (i) the Parent, the Borrower or any of its
Subsidiaries or any natural person or (ii) any Disqualified Lender.

 

“Employee Benefit Plan”:  shall mean any employee benefit plan within the
meaning of Section 3(3) of ERISA (other than any Multiemployer Plan) which is
maintained or contributed to by Borrower or any Restricted Subsidiary or, solely
with respect to an employee benefit plan subject to Title IV of ERISA, any ERISA
Affiliate.

 

“Environment”:  shall mean ambient air, indoor air, surface water, groundwater,
land and subsurface strata and natural resources such as wetlands, flora and
fauna.

 

“Environmental Laws”:  shall mean any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or common law regulating,
relating to or imposing liability or standards of conduct concerning protection
of the Environment or of human health (to the extent relating to exposure to
Materials of Environmental Concern) or employee health and safety, as now or may
at any time hereafter be in effect.

 

“ERISA”:  shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“ERISA Affiliate”:  shall mean any Person who together with the Borrower or any
Restricted Subsidiary is treated as a single employer within the meaning of
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.

 

“Eurocurrency Reserve Requirements”:  shall mean, for any day as applied to a
Eurodollar Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal fraction) of reserve requirements in effect on such day
(including basic, supplemental, marginal and emergency reserves) under any
regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System.

 

“Eurodollar Base Rate”:  shall mean, with respect to each day during each
Interest Period pertaining to a Eurodollar Loan, the rate per annum determined
on the basis of the rate for deposits in

 

13

--------------------------------------------------------------------------------


 

Dollars for a period equal to such Interest Period commencing on the first day
of such Interest Period appearing on Reuters Screen LIBOR01 Page as of
11:00 A.M., London time, two Business Days prior to the beginning of such
Interest Period.  In the event that such rate does not appear on Reuters Screen
LIBOR01 Page (or otherwise on such screen), the “Eurodollar Base Rate” shall be
determined by reference to such other comparable publicly available service for
displaying eurodollar rates as may be selected by the Administrative Agent or,
in the absence of such availability, by reference to the rate at which the
Administrative Agent is offered Dollar deposits at or about 11:00 A.M., two
Business Days prior to the beginning of such Interest Period in the interbank
eurodollar market where its eurodollar and foreign currency and exchange
operations are then being conducted for delivery on the first day of such
Interest Period for the number of days comprised therein.

 

“Eurodollar Loans”:  shall mean Loans the rate of interest applicable to which
is based upon the Eurodollar Rate.

 

“Eurodollar Rate”:  shall mean, with respect to each day during each Interest
Period pertaining to (x) a Eurodollar Loan or (y) an ABR Loan bearing interest
by reference to clause (c) of the definition of ABR, a rate per annum determined
for such day in accordance with the following formula (rounded upward to the
nearest 1/100th of 1%):

 

Eurodollar Base Rate

1.00 - Eurocurrency Reserve Requirements

 

“Eurodollar Tranche”:  shall mean the collective reference to Eurodollar Loans
the then current Interest Periods with respect to all of which begin on the same
date and end on the same later date (whether or not such Loans shall originally
have been made on the same day).

 

“Event of Default”:  shall mean any of the events specified in Section 8,
provided that any requirement for the giving of notice, the lapse of time, or
both, has been satisfied.

 

“Excess Interest”:  shall mean any interest imposed by a relevant taxing
authority in excess of underpayment rate described under Section 6621(a)(2) of
the Code or similar provisions under the state or local tax laws.

 

“Exchange Act”:  shall mean the Securities Exchange Act of 1934, as amended from
time to time.

 

“Excluded Taxes”: shall mean with respect to the Administrative Agent or any
Lender, (i) Taxes imposed on the Administrative Agent or such Lender as a result
of the recipient being organized or incorporated in, or having its principal
office in, the jurisdiction of the Governmental Authority imposing such Tax or
in the case of any Lender, having its applicable lending office in such
jurisdiction, or as a result of any other present or former connection between
the Administrative Agent or such Lender and such jurisdiction or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from the Administrative Agent’s or such Lender’s
having executed, enforced, delivered, performed its obligations, become a party
to or received any payment under this Agreement or any other Loan Document),
provided that, for the avoidance of doubt, a U.S. federal withholding tax under
the current version of sections 871(a), 881(a), 1441 or 1442 of the Code shall
not be an Excluded Tax under this clause (i); (ii) U.S. federal withholding tax
imposed on amounts payable to a Lender pursuant to a law in effect at the time
such Lender becomes a party to this Agreement or designates a new lending office
(other than pursuant to Section 2.18), except to the extent that such Lender or
Lender’s assignor (if any) was entitled, at the time of the designation of a new
lending office or assignment, to receive additional

 

14

--------------------------------------------------------------------------------


 

amounts with respect to such Taxes pursuant to Section 2.16(a); (iii) any Taxes
that are attributable to a Lender’s failure to comply with the requirements of
Section 2.16(e) (i.e., failure to deliver a form that it is legally entitled to
deliver); and (iv) any U.S. federal withholding tax imposed pursuant to FATCA.

 

“Existing Credit Agreement”:  shall have the meaning set forth in the recitals
hereto.

 

“Existing Letters of Credit”: shall mean the letters of credit issued pursuant
to the Existing Credit Agreement and set forth on Schedule 1.1F hereto

 

“Extended Commitments”: shall have the meaning set forth in the definition of
“Permitted Amendment”.

 

“Extension Agreement”: shall have the meaning set forth in Section 2.23(b).

 

“Extension Offer”: shall have the meaning set forth in Section 2.23(a).

 

“Extension Request Class”: shall have the meaning set forth in Section 2.23(a).

 

“Extensions of Credit”:  shall mean, as to any Lender at any time, an amount
equal to the sum without duplication of (a) the aggregate principal amount of
all Revolving Loans held by such Lender then outstanding, (b) such Lender’s
Applicable Percentage of the L/C Exposure at such time and (c) such Lender’s
Applicable Percentage of the aggregate principal amount of Swingline Loans then
outstanding.

 

“FATCA”:  shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement, or any amended or successor version that is substantively
comparable, and, in any case, any regulations promulgated thereunder or official
interpretations thereof.

 

“Federal Funds Effective Rate”:  shall mean, for any day, the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by Wells Fargo, from three
federal funds brokers of recognized standing selected by it.

 

“Fee Payment Date”:  shall mean (a) the last Business Day of each March, June,
September and December and (b) the date on which the Commitments are terminated
and there is no remaining Extension of Credit.

 

“Financing Transactions”:  shall mean (a) the execution, delivery and
performance by each Loan Party of the Loan Documents to which it is to be a
party, the borrowing of Loans, the use of proceeds thereof and the issuance of
Letters of Credit and (b) the execution, delivery and performance by each Loan
Party that is to be a party thereto of the Second Lien Notes Agreement and the
issuance of the Second Lien Notes and, in each case, the use of the proceeds
thereof.

 

“FIRREA” shall mean the Financial Institutions Reform, Recovery and Enforcement
Act of 1989, as amended.

 

“First Lien Leverage Ratio”:  shall mean, as at the last day of any fiscal
quarter, the ratio of (a) Consolidated First Lien Debt on such day to
(b) Consolidated EBITDA of Borrower for the four consecutive fiscal quarters of
the Borrower and its Restricted Subsidiaries ending on such day, with such

 

15

--------------------------------------------------------------------------------


 

pro forma adjustments as are consistent with the pro forma adjustments set forth
in the definition of Consolidated Fixed Charge Coverage Ratio (but subject to
the last sentence of the definition of Consolidated EBITDA), with the Four
Quarter Period referred to therein referring to such four quarters and the
Transaction Date referring to such day.

 

“Flood Insurance Laws”:  shall mean, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statue thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor statute
thereto and (iv) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect or any successor statute thereto.

 

“Foreign Lender”: shall be as defined in Section 2.16(e).

 

“Foreign Subsidiary” means (1) a Restricted Subsidiary other than a Restricted
Subsidiary that was formed under the laws of the United States or any state of
the United States or the District of Columbia, (2) any Restricted Subsidiary of
a Restricted Subsidiary described in clause (1), and (3) any Subsidiary of the
Borrower that has no material assets other than Capital Stock of entities
described in clause (1).

 

“Fronting Exposure”:  shall mean, at any time there is a Defaulting Lender,
(a) with respect to the Issuing Bank (solely in its capacity as such), such
Defaulting Lender’s Applicable Percentage times the outstanding L/C Exposure
(other than L/C Exposure as to which such Defaulting Lender’s undivided interest
therein has been reallocated to other Lenders pursuant to Section 2.21(a) or
Cash Collateralized in accordance with Section 2.22) and (b) with respect to the
Swingline Lender (solely in its capacity as such), the excess of such Defaulting
Lender’s Applicable Percentage times the outstanding Swingline Loans over the
amount actually paid by such Defaulting Lender in cash to the Swingline Lender
respect of its Swingline Participation Amount relating to such Swingline Loans
pursuant to Section 2.4(c) (such excess, such Defaulting Lender’s “Fronted
Swingline Amount”); provided that the Fronting Exposure of the Swingline Lender
(solely in its capacity as the Swingline Lender) shall be reduced by the amount
of the Fronted Swingline Amount of such Defaulting Lender reallocated to other
Lenders pursuant to Section 2.21(a)(iv).

 

“Fund”:  shall mean any Person that is (or will be) engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business.

 

“Funding Office”:  shall mean the office of the Administrative Agent specified
in Section 10.2 or such other office as may be specified from time to time by
the Administrative Agent as its funding office by written notice to the Borrower
and the Lenders.

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
of the United States, which are in effect as of the Closing Date.

 

“Governmental Authority”:  shall mean any nation or government, any state or
other political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).

 

16

--------------------------------------------------------------------------------


 

“Governmental Real Property Disclosure Requirements”:  shall mean any
Requirement of Law of any Governmental Authority requiring notification of the
buyer, lessee, mortgagee, assignee or other transferee of any Real Property,
facility, establishment or business, or notification, registration or filing to
or with any Governmental Authority, in connection with the sale, lease,
mortgage, assignment or other transfer (including any transfer of control) of
any Real Property, facility, establishment or business, of the actual or
threatened presence or Release in or into the Environment, or the use, disposal
or handling of Materials of Environmental Concern on, at, under or near the Real
Property, facility, establishment or business to be sold, leased, mortgaged,
assigned or transferred.

 

“Group”: shall have the meaning set forth in the definition of “Change of
Control.”

 

“Group Members”:  shall mean the collective reference to the Parent, the
Borrower and their respective Restricted Subsidiaries.

 

“Guaranty and Collateral Agreement”:  shall mean the Guaranty and Collateral
Agreement to be entered into by the Borrower, the Guarantors and the Collateral
Agent, substantially in the form of Exhibit D.

 

“Guarantee Obligation”:  shall mean, as to any Person (the “guaranteeing
person”), any obligation, including a reimbursement, counterindemnity or similar
obligation, of the guaranteeing person that guarantees or in effect guarantees,
or which is given to induce the creation of a separate obligation by another
Person (including any bank under any letter of credit) that guarantees or in
effect guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business.  The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

 

“Guarantors”:  shall mean the collective reference to the Parent and the
Subsidiary Guarantors.

 

17

--------------------------------------------------------------------------------


 

“Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person incurred not for speculative purposes under:
(1) Interest Swap Obligations; (2) Currency Agreements; (3) any commodity
futures contract, commodity option or other similar agreement or arrangement
designed to protect against fluctuations in the price of commodities used by
that entity at the time; and (4) other agreements or arrangements designed to
protect such person against fluctuations in interest rates, currency exchange
rates or commodity prices.

 

“Holdings”:  shall mean Radiation Therapy Services, LLC, a Delaware limited
liability company and its successors.

 

“Immaterial Subsidiary”:  shall mean on any date, any Restricted Subsidiary of
Borrower (i) to which less than $350,000 of Consolidated EBITDA of Borrower is
attributable as reflected on the most recent financial statements required to be
delivered pursuant to Section 6.1 on or prior to such date (or, prior to the
first delivery date of such financial statements hereunder, on the most recently
available financial statements of the Borrower) and (ii) that has been
designated as such by the Borrower in a written notice delivered to the
Administrative Agent (other than any such Restricted Subsidiary as to which the
Borrower has revoked such designation by written notice to the Administrative
Agent); provided that at no time shall the Immaterial Subsidiaries to which
Consolidated EBITDA of Borrower is attributable (as reflected on the most recent
financial statements required to be delivered pursuant to Section 6.1 on or
prior to such date (or, prior to the first delivery date of such financial
statements hereunder, on the most recently available financial statements of the
Borrower)) exceeds $1,000,000 in the aggregate (with no Immaterial Subsidiary
being deemed to have Consolidated EBITDA of Borrower attributable to it of less
than zero for purposes of this proviso).  In no event shall a Restricted
Subsidiary so designated as an Immaterial Subsidiary be a Subsidiary Guarantor
hereunder.

 

“Indebtedness”: shall mean with respect to any Person, without duplication:
(1) all indebtedness of such Person for borrowed money; (2) all indebtedness of
such Person evidenced by bonds, debentures, notes or other similar instruments;
(3) all Capitalized Lease Obligations of such Person; (4) all indebtedness of
such Person issued or assumed as the deferred purchase price of property (but
excluding any such indebtedness (a) that constitutes trade accounts payable or
other accrued liabilities and (b) in the form of earn-out obligations until such
obligation becomes a liability on the balance sheet of such Person in accordance
with GAAP); (5) all obligations for the reimbursement of any obligor on any
letter of credit, banker’s acceptance or similar credit transaction; (6)
guarantees and other contingent obligations in respect of Indebtedness referred
to in clauses (1) through (5) above and clause (8) below, except those incurred
in the ordinary course of business and not in respect of borrowed money; (7) all
obligations of any other Person of the type referred to in clauses (1) through
(6) which are secured by any lien on any property or asset of such Person, the
amount of such obligation being deemed to be the lesser of the fair market value
of such property or asset or the amount of the obligation so secured; (8) all
Obligations under currency agreements and interest swap agreements of such
Person; and (9) all Disqualified Capital Stock issued by such Person with the
amount of Indebtedness represented by such Disqualified Capital Stock being
equal to the greater of its voluntary or involuntary liquidation preference and
its maximum fixed repurchase price, but excluding accrued dividends, if any; if
and to the extent that any of the foregoing Indebtedness would appear as a
liability upon a balance sheet (excluding the footnotes thereto) of such Person
prepared in accordance with GAAP.

 

For purposes hereof, the “maximum fixed repurchase price” of any Disqualified
Capital Stock which does not have a fixed repurchase price shall be calculated
in accordance with the terms of such Disqualified Capital Stock as if such
Disqualified Capital Stock were purchased on any date on which Indebtedness
shall be required to be determined pursuant to this Agreement, and if such price
is based upon, or measured by, the fair market value of such Disqualified
Capital Stock, such fair market

 

18

--------------------------------------------------------------------------------


 

value shall be determined reasonably and in good faith by the Board of Directors
of the issuer of such Disqualified Capital Stock.

 

“Independent Financial Advisor”: shall mean a firm:  (1) which does not, and
whose directors, officers and employees or Affiliates do not, have a direct or
indirect financial interest in the Borrower; and (2) which, in the judgment of
the Board of Directors of the Borrower, is otherwise independent and qualified
to perform the task for which it is to be engaged.

 

“Initial Purchasers” means Wells Fargo Securities, LLC, Morgan Stanley & Co. and
SunTrust Robinson Humphrey, Inc., as applicable, and such other initial
purchasers party to the purchase agreement entered into in connection with the
offer and sale of the Second Lien Notes.

 

“Insolvency”:  shall mean, with respect to any Multiemployer Plan, the condition
that such Multiemployer Plan is insolvent within the meaning of Section 4245 of
ERISA.

 

“Insolvent”:  shall mean pertaining to a condition of Insolvency.

 

“Insurance Subsidiary” means each of Batan Insurance and any future Subsidiary
of the Borrower engaged solely in one or more of the general liability,
professional liability, health and benefits and workers compensation and any
other insurance businesses, providing insurance coverage for the Borrower, its
Subsidiaries and any of its direct or indirect parents and the respective
employees, officers or directors thereof.  Notwithstanding anything else herein
to the contrary, no Insurance Subsidiary shall be required to become a
Subsidiary Guarantor hereunder.

 

“Intellectual Property”:  shall mean the collective reference to all rights in
intellectual property, whether arising under United States, multinational or
foreign laws or otherwise, including copyrights, patents, trademarks,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

 

“Intercreditor Agreement” means the intercreditor agreement among Wells Fargo
Bank, N.A., as Collateral Agent and the Notes Collateral Agent, as it may be
amended, supplemented, replaced, substituted or otherwise modified from time to
time in accordance with this Agreement or the Intercreditor Agreement.

 

“Interest Election Request”:  shall mean a request by the Borrower to convert or
continue a borrowing of Revolving Loans in accordance with Section 2.9,
substantially in the form of Exhibit C.

 

“Interest Payment Date”:  shall mean (a) as to any ABR Loan (including any
Swingline Loan), the last day of each March, June, September and December to
occur while such Loan is outstanding and the Termination Date, (b) as to any
Eurodollar Loan, the last day of each applicable Interest Period and the
Termination Date, and in addition where the applicable Interest Period for a
Eurodollar Loan is greater than three months, then also the respective dates
that fall every three months after the beginning of such Interest Period, and
(c) as to any Loan, the date of any repayment or prepayment made in respect
thereof.

 

“Interest Period”:  shall mean, as to any Eurodollar Loan, (a) initially, the
period commencing on the borrowing or conversion date, as the case may be, with
respect to such Eurodollar Loan and ending one, two, three or six (or, if
available to all relevant Lenders, nine or twelve) months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding

 

19

--------------------------------------------------------------------------------


 

Interest Period applicable to such Eurodollar Loan and ending one, two, three or
six (or, if available to all Lenders, nine or twelve) months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
later than 12:00 Noon, on the date that is the third Business Day prior to the
last day of the then current Interest Period with respect thereto; provided that
all of the foregoing provisions relating to Interest Periods are subject to the
following:

 

(i)                                 if any Interest Period would otherwise end
on a day that is not a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;

 

(ii)                                  the Borrower may not select an Interest
Period that would extend beyond the Termination Date; and

 

(iii)                               any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of a calendar month.

 

“Interest Swap Obligations”: shall mean the obligations of any Person pursuant
to any arrangement with any other Person, whereby, directly or indirectly, such
Person is entitled to receive from time to time periodic payments calculated by
applying either a floating or a fixed rate of interest on a stated notional
amount in exchange for periodic payments made by such other Person calculated by
applying a fixed or a floating rate of interest on the same notional amount and
shall include, without limitation, interest rate swaps, caps, floors, collars
and similar agreements.

 

“Investments”:  shall mean, with respect to any Person, any direct or indirect
loan or other extension of credit (including, without limitation, a guarantee)
or capital contribution to (by means of any transfer of cash or other property
to others or any payment for property or services for the account or use of
others), or any purchase or acquisition by such Person of any Capital Stock,
bonds, notes, debentures or other securities or evidences of Indebtedness issued
by, any other Person.  “Investment” shall exclude extensions of trade credit by
the Borrower and its Restricted Subsidiaries in accordance with normal trade
practices of the Borrower or such Restricted Subsidiary, as the case may be.  If
the Borrower or any Restricted Subsidiary of the Borrower sells or otherwise
disposes of any Common Stock of any direct or indirect Restricted Subsidiary of
the Borrower such that, after giving effect to any such sale or disposition, the
Borrower no longer owns, directly or indirectly, 100% of the outstanding Common
Stock of such Restricted Subsidiary, the Borrower shall be deemed to have made
an Investment on the date of any such sale or disposition equal to the fair
market value of the Common Stock of such Restricted Subsidiary not sold or
disposed of.

 

“Issuing Bank”:  shall mean Wells Fargo or any Affiliate thereof or any other
Lender agreed to by the Borrower and such Lender and approved by the
Administrative Agent.

 

“Joint Bookrunners”: shall mean Wells Fargo Securities, LLC, SunTrust Robinson
Humphrey, Inc. and Morgan Stanley Senior Funding, Inc.

 

“Joint Lead Arrangers”:  shall mean Wells Fargo Securities, LLC, SunTrust
Robinson Humphrey, Inc. and Morgan Stanley Senior Funding, Inc.

 

“Junior Debt” means any Indebtedness which is (i) Subordinated Indebtedness,
(ii) to the extent incurred or outstanding pursuant first paragraph of
Section 7.2 or clause (a) or (q) of the second paragraph of
Section 7.2, Indebtedness (X) having a Lien on any Collateral which Lien is
contractually

 

20

--------------------------------------------------------------------------------


 

subordinated to the Lien on such Collateral securing the Secured Obligations or
(Y) that is unsecured and (iii) Refinancing Indebtedness in respect of the
Indebtedness referred to in immediately preceding clause (ii).  For the
avoidance of doubt (x) each of the Second Lien Notes and the Senior Subordinated
Notes shall constitute Junior Debt and (y) Indebtedness that is reclassified
pursuant to the second to last paragraph of Section 7.2 shall not lose its
status as Junior Debt solely by virtue of such reclassifcation.

 

“L/C Commitment”:  shall mean $20,000,000.

 

“L/C Disbursement”:  shall mean any payment made by the Issuing Bank pursuant to
a Letter of Credit.

 

“L/C Exposure”:  shall mean, at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of L/C Disbursements that have not then been
reimbursed by or on behalf of the Borrower.

 

“L/C Participant”:  shall mean in respect of any Letter of Credit, the
collective reference to all Lenders other than the Issuing Bank in respect of
such Letter of Credit.

 

“Latest Termination Date”: shall mean, as of any time, the latest termination
date of any Commitments hereunder as of such time.

 

“Lenders”:  shall mean any Person that holds a Commitment or Loan; provided
that, unless the context otherwise requires, each reference herein to the
Lenders shall be deemed to include the Swingline Lender and the Issuing Bank.

 

“Letters of Credit”:  shall have the meaning set forth in Section 3.1(a).

 

“Lien”:  shall mean any mortgage, pledge, hypothecation, collateral assignment,
security deposit arrangement, encumbrance in the nature of a security interest,
lien (statutory or other), charge or other security interest or any preference,
priority or other security agreement or similar preferential arrangement
(including any conditional sale or other title retention agreement and any
capital lease having substantially the same economic effect as any of the
foregoing).  For the avoidance of doubt, “Lien” shall not be deemed to include
any license or sublicense of Intellectual Property.

 

“Loan”:  shall mean any loan made by any Lender pursuant to this Agreement.

 

“Loan Documents”:  shall mean this Agreement, the Security Documents, the
Intercreditor Agreement, the Notes and any amendment, waiver, supplement or
other modification to any of the foregoing.

 

“Loan Parties”:  shall mean each Group Member that is a party to a Loan
Document.

 

“Managed Care Plans”:  shall mean all health maintenance organizations,
preferred provider organizations, individual practice associations, competitive
medical plans and similar arrangements.

 

“Management Agreement” means the management agreement between certain of the
management companies associated with the Permitted Holders and the Borrower as
in effect on the Closing Date and any amendment or replacement thereof so long
as any such amendment or replacement agreement is not more disadvantageous to
the Lenders in any material respect than the original agreement as in effect on
the Closing Date.

 

21

--------------------------------------------------------------------------------


 

“Material Adverse Effect”:  shall mean a material adverse effect on (a) the
business, property, operations or financial condition of the Borrower and its
Restricted Subsidiaries taken as a whole or (b) the validity or enforceability
of this Agreement, the Notes or any of the other Loan Documents, the Liens
granted thereunder or the rights or remedies of the Administrative Agent or the
Lenders under this Agreement, the Notes or the other Loan Documents.

 

“Materials of Environmental Concern”:  shall mean any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products,
polychlorinated biphenyls, infectious, bio-hazardous and medical waste,
asbestos, pollutants, contaminants, radioactivity and radioactive materials, and
any other substances, materials, chemicals, wastes, compounds, mixtures or
constituents in any form that are regulated pursuant to or can give rise to
liability under any Environmental Law.

 

“Medical Developers”:  shall mean Medical Developers, LLC.

 

“Minimum Collateral Amount”:  shall mean, at any time, an amount equal to 103%
of the Fronting Exposure of the Issuing Bank at such time.

 

“Moody’s”:  shall have the meaning set forth in the definition of “Cash
Equivalents.”

 

“Mortgaged Properties”:  shall mean each owned real (or, solely to the extent
relating to the property referred to in clause (iii) of Section 6.14, leasehold)
property as to which the Collateral Agent for the benefit of the Secured Parties
shall be required to be granted a Lien pursuant to Section 6.9, 6.10 or 6.14.

 

“Mortgages”:  shall mean all fee mortgages, assignments of leases, mortgage
deeds, deeds of trust, deeds to secure debt, security agreements, and other
similar instruments, executed or to be executed by any Loan Party (i) which
provide the Collateral Agent, for the benefit of the Secured Parties, a first
priority Lien on the Mortgaged Properties subject to the Liens permitted by each
Mortgage, as amended, restated, modified, extended or supplemented from time to
time, substantially in the form of Exhibit L.

 

“Multiemployer Plan”:  shall mean a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.

 

“Net Cash Proceeds” means, with respect to any Asset Sale, the proceeds in the
form of cash or Cash Equivalents including payments in respect of deferred
payment obligations when received in the form of cash or Cash Equivalents (other
than the portion of any such deferred payment constituting interest) received by
the Borrower or any of its Restricted Subsidiaries from such Asset Sale net of:

 

(1)                                 out-of-pocket expenses and fees relating to
such Asset Sale (including, without limitation, legal, accounting and investment
banking fees and sales commissions);

 

(2)                                 taxes paid or payable after taking into
account any reduction in consolidated tax liability due to available tax credits
or deductions and any tax sharing arrangements;

 

(3)                                 repayment of Indebtedness (including any
required premiums or prepayment penalties) that is secured by the property or
assets that are the subject of such Asset Sale; and

 

(4)                                 appropriate amounts to be provided by the
Borrower or any Restricted Subsidiary, as the case may be, as a reserve, in
accordance with GAAP, against any liabilities associated with such Asset Sale
and retained by the Borrower or any Restricted Subsidiary, as the case may be,
after such

 

22

--------------------------------------------------------------------------------


 

Asset Sale, including, without limitation, pension and other post-employment
benefit liabilities, liabilities related to environmental matters and
liabilities under any indemnification obligations associated with such Asset
Sale.

 

“Net Cash Proceeds Trigger” means, at any date, that the aggregate Net Cash
Proceeds from Asset Sales that have not been applied pursuant to clause (3) of
Section 7.5 during the most recent four full fiscal quarters ending prior to the
such date for which internal financial statements are available shall have
exceeded 30% of Consolidated EBITDA for such period of four full fiscal
quarters.

 

“Non-Consenting Lender”:  shall have the meaning set forth in Section 2.19.

 

“Non-Defaulting Lender”:  shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

 

“Non-Excluded Taxes”:  shall mean with respect to the Administrative Agent and
any Lender, any Taxes other than Excluded Taxes.

 

“Non-Profit Entity”:  shall mean any entity duly acquired or formed and
organized by the Borrower or any Restricted Subsidiary as a not-for-profit
entity under applicable state law in furtherance of the business needs of
Borrower and its Restricted Subsidiaries.

 

“Non-Wholly-Owned Subsidiary”:  shall mean any Restricted Subsidiary (other than
a Non-Profit Entity or an Insurance Subsidiary) that is not a Wholly-Owned
Subsidiary.

 

“Notes”:  shall mean the collective reference to any Revolving Note or Swingline
Note.

 

“Notes Collateral Agent”:  shall mean Wilmington Trust, National Association, as
collateral agent for the holders of the Second Lien Notes.

 

“Obligations”:  shall mean the unpaid principal of and interest on (including
interest accruing after the maturity of the Loans and Reimbursement Obligations
and interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrower to the Administrative Agent or to any Lender,
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under this Agreement, any other
Loan Document, the Letters of Credit or any other document made, delivered or
given in connection herewith or therewith, whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses
(including all fees, charges and disbursements of counsel to the Administrative
Agent or to any Lender that are required to be paid by the Borrower pursuant
hereto) or otherwise.

 

“Other Taxes”:  shall mean all present or future stamp, documentary or any other
excise, intangible, mortgage recording or similar Taxes arising from any payment
made hereunder or under any other Loan Document or from the execution, delivery
or enforcement of, or in connection with any transactions to be performed by the
parties pursuant to the terms of this Agreement or any other Loan Document.

 

“Parent”:  shall have the meaning set forth in the preamble.

 

“Participant”:  shall have the meaning set forth in Section 10.6(d).

 

23

--------------------------------------------------------------------------------


 

“PBGC”:  shall mean the Pension Benefit Guaranty Corporation established
pursuant to Subtitle A of Title IV of ERISA (or any successor).

 

“Permitted Amendment” means an amendment to this Agreement and the other Loan
Documents, effected in connection with an Extension Offer pursuant to
Section 2.23, providing for an extension of the Termination Date applicable to
the Lenders’ Commitments of the applicable Extension Request Class for the
Lenders that consent to such amendment (such Commitments being referred to as
the “Extended Commitments”) and, in connection therewith, (a) an increase or
decrease in the rate of interest or commitment or letter of credit fees
(including through fixed interest rates and changes to the interest rate margins
or rate floors) accruing on such Extended Commitments and/or (b) an addition of
any affirmative or negative covenants applicable to the Borrower and the
Restricted Subsidiaries that are only applicable following the Latest
Termination Date.  For the avoidance of doubt, the Borrower shall be permitted
to pay fees to the Lenders for extending their Commitments pursuant to a
Permitted Amendment in connection with the consummation of the Permitted
Amendment.

 

“Permitted Holder(s)” means each of Vestar Capital Partners and each of its
Affiliates but not including, however, any portfolio operating companies of any
of the foregoing.

 

“Permitted Investments”: shall mean:

 

(1)                                 Investments by the Borrower or any
Restricted Subsidiary of the Borrower in any Person that is or will become
immediately after such Investment a Restricted Subsidiary of the Borrower or
that will merge or consolidate into the Borrower or a Restricted Subsidiary of
the Borrower;

 

(2)                                 Investments in the Borrower by any
Restricted Subsidiary of the Borrower;

 

(3)                                 Investments in cash and Cash Equivalents;

 

(4)                                 loans and advances to employees, directors
and officers of the Borrower and its Restricted Subsidiaries or to any physician
affiliated with the Borrower or its Restricted Subsidiaries, or to any employee
of any such physician, in the ordinary course of business for bona fide business
purposes not in excess of $3,000,000 at any one time outstanding;

 

(5)                                 Hedging Obligations entered into not for
speculative purposes and otherwise in compliance with the Loan Documents;

 

(6)                                 Investments in securities of trade creditors
or customers received pursuant to any plan of reorganization or similar
arrangement upon the bankruptcy or insolvency of such trade creditors or
customers or in good faith settlement of delinquent obligations of such trade
creditors or customers;

 

(7)                                 Investments made by the Borrower or its
Restricted Subsidiaries as a result of consideration received in connection with
an Asset Sale made in compliance with Section 7.5 or any consideration received
in connection with a disposition of assets excluded from the definition of
“Asset Sale”;

 

(8)                                 Investments represented by guarantees that
are otherwise permitted under this Agreement and the Loan Documents;

 

(9)                                 Investments the payment for which is
Qualified Capital Stock of the Borrower;

 

24

--------------------------------------------------------------------------------


 

(10)                          Investments by the Borrower or the Restricted
Subsidiaries in Unrestricted Subsidiaries, taken together with all other
Permitted Investments pursuant to this clause (10) not to exceed $10,000,000 at
any one time outstanding;

 

(11)                          Investments relating to Insurance Subsidiaries, up
to an aggregate principal amount outstanding at any one time equal to
$10,000,000;

 

(12)                          Investments in joint ventures not to exceed
$30,000,000 at any time outstanding;

 

(13)                          workers’ compensation, utility, lease and similar
deposits and prepaid expenses in the ordinary course of business and
endorsements of negotiable instruments and documents in the ordinary course of
business;

 

(14)                          receivables owing to the Borrower or a Restricted
Subsidiary of the Borrower if created or acquired in the ordinary course of
business and payable or dischargeable in accordance with customary trade terms;
provided that such trade terms may include such concessionary trade terms as the
Borrower or such Restricted Subsidiary, as the case may be, deems reasonable
under the circumstances;

 

(15)                          any Investments in payroll, travel and similar
advances to cover matters that are expected at the time of such advances
ultimately to be treated as expenses for accounting purposes;

 

(16)                          any Investments existing on the Closing Date and
set forth on Schedule 1.1E and any modification, renewal, replacement or
extension thereof; provided that the outstanding amount of such Investment may
not be increased by any such modification, renewal, replacement or extension
thereof unless (x) such modification, renewal, replacement or extension is
required by the terms of such Investment as in existence on the Closing Date,
(y) the aggregate amount by which all Investments made under this clause (16)
may be increased after the Closing Date shall not exceed $20,000,000 or (z) as
otherwise permitted by this Agreement and the Loan Documents;

 

(17)                          Investments consisting of licensing of
intellectual property pursuant to joint marketing arrangements with other
Persons;

 

(18)                          Investments consisting of earnest money deposits
required in connection a purchase agreement or other acquisition; and

 

(19)                          additional Investments not to exceed the greater
of (a) $20,000,000 and (b) 2.0% of Total Assets at any one time outstanding,
provided that if such Investment is in Capital Stock of a Person that
subsequently becomes a Restricted Subsidiary, such Investment shall thereafter
be deemed permitted under clause (1) above and shall not be included as having
been made pursuant to this clause (19).

 

“Permitted Liens”: shall mean the following types of Liens:

 

(1)                                 Liens for taxes, assessments or governmental
charges or claims either (a) not delinquent or (b) contested in good faith by
appropriate proceedings and as to which the Borrower or its Restricted
Subsidiaries shall have set aside on its books such reserves as may be required
pursuant to GAAP;

 

25

--------------------------------------------------------------------------------


 

(2)                                 statutory Liens of landlords and Liens of
carriers, warehousemen, mechanics, suppliers, materialmen, repairmen and other
Liens imposed by law incurred in the ordinary course of business for sums not
yet delinquent or being contested in good faith, if such reserve or other
appropriate provision, if any, as shall be required by GAAP shall have been made
in respect thereof;

 

(3)                                 Liens incurred or deposits made in the
ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security, including any Lien
securing letters of credit issued in the ordinary course of business consistent
with past practice in connection therewith, or to secure the performance of
tenders, statutory obligations, surety and appeal bonds, bids, leases,
government contracts, performance and return-of-money bonds and other similar
obligations (exclusive of obligations for the payment of borrowed money);

 

(4)                                 judgment Liens not giving rise to an Event
of Default;

 

(5)                                 easements, rights-of-way, zoning
restrictions and other similar charges or encumbrances in respect of real
property not interfering in any material respect with the ordinary conduct of
the business of the Borrower or any of its Restricted Subsidiaries;

 

(6)                                 any interest or title of a lessor under any
Capitalized Lease Obligation; provided that such Liens do not extend to any
property or assets which is not leased property subject to such Capitalized
Lease Obligation;

 

(7)                                 Liens securing Purchase Money Indebtedness;
provided, however, that (a) such Purchase Money Indebtedness shall not exceed
the purchase price or other cost of such property or equipment and shall not be
secured by any property or equipment of the Borrower or any Restricted
Subsidiary of the Borrower other than the property and equipment so acquired and
(b) the Lien securing such Purchase Money Indebtedness shall be created within
90 days of such acquisition;

 

(8)                                 Liens upon specific items of inventory or
other goods and proceeds of any Person securing such Person’s obligations in
respect of bankers’ acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or other
goods;

 

(9)                                 Liens securing reimbursement obligations
with respect to commercial letters of credit which encumber documents and other
property relating to such letters of credit and products and proceeds thereof;

 

(10)                          Liens encumbering deposits made to secure
obligations arising from statutory, regulatory, contractual, or warranty
requirements of the Borrower or any of its Restricted Subsidiaries, including
rights of offset and set off;

 

(11)                          Liens securing Hedging Obligations otherwise
permitted under this Agreement and the other Loan Documents;

 

(12)                          Liens securing Indebtedness under Currency
Agreements;

 

(13)                          Liens securing Acquired Indebtedness incurred in
accordance with Section 7.2; provided that:

 

26

--------------------------------------------------------------------------------


 

(a)                                 such Liens secured such Acquired
Indebtedness at the time of and prior to the incurrence of such Acquired
Indebtedness by the Borrower or a Restricted Subsidiary of the Borrower and were
not granted in connection with, or in anticipation of, the incurrence of such
Acquired Indebtedness by the Borrower or a Restricted Subsidiary of the
Borrower; and

 

(b)                                 such Liens do not extend to or cover any
property or assets of the Borrower or of any of its Restricted Subsidiaries
other than the property or assets that secured the Acquired Indebtedness prior
to the time such Indebtedness became Acquired Indebtedness of the Borrower or a
Restricted Subsidiary of the Borrower and are no more favorable to the
lienholders than those securing the Acquired Indebtedness prior to the
incurrence of such Acquired Indebtedness by the Borrower or a Restricted
Subsidiary of the Borrower;

 

(14)                          Liens on assets of a Restricted Subsidiary of the
Borrower that is not a Guarantor to secure Indebtedness of such Restricted
Subsidiary that is otherwise permitted under this Agreement and the other Loan
Documents;

 

(15)                          leases, subleases, licenses and sublicenses
granted to others that do not materially interfere with the ordinary cause of
business of the Borrower and its Restricted Subsidiaries;

 

(16)                          banker’s Liens, rights of setoff and similar Liens
with respect to cash and Cash Equivalents on deposit in one or more bank
accounts in the ordinary course of business;

 

(17)                          Liens arising from filing Uniform Commercial Code
financing statements regarding leases;

 

(18)                          Liens in favor of customs and revenue authorities
arising as a matter of law to secure payments of custom duties in connection
with the importation of goods;

 

(19)                          Liens on assets of any Restricted Subsidiary of
the Borrower that is not a Guarantor;

 

(20)                          Liens on assets or Capital Stock of Unrestricted
Subsidiaries;

 

(21)                          Liens securing insurance premium financing;
provided that such Liens do not extend to any property or assets other than the
insurance policies and proceeds thereof;

 

(22)                          Liens on Collateral securing any Collateralized
Obligations in respect of the Second Lien Notes issued on the Closing Date, and,
to the extent related to such Second Lien Notes issued on the Closing Date,
obligations under the Second Lien Notes Documentation, including, for the
avoidance of doubt, obligations in respect of exchange notes issued in exchange
for the Second Lien Notes pursuant to the Registration Rights Agreement and the
guarantees of such Second Lien Notes issued on the Closing Date, so long as all
Liens pursuant to this clause (22) are subject to the Intercreditor Agreement in
the capacity of “Second Priority Claims”;

 

(23)                          Liens created pursuant to the Loan Documents and
other Security Documents;

 

(24)                          Liens on the Collateral in favor of any collateral
agent for the benefit of the holders of the Second Lien Notes relating to such
collateral agent’s administrative expenses with respect to the Collateral;

 

27

--------------------------------------------------------------------------------


 

(25)                          other Liens securing obligations incurred in the
ordinary course of business which obligations do not exceed $25,000,000 at any
one time outstanding;

 

(26)                          Liens securing Collateralized Obligations in
respect of any Indebtedness permitted to be incurred pursuant to Section 7.2;
provided that, with respect to Liens securing obligations permitted under this
clause (26), at the time of incurrence and after giving pro forma effect
thereto, the Consolidated Secured Leverage Ratio would be no greater than 3.25
to 1.00; provided further that, for purposes of calculating the Consolidated
Secured Leverage Ratio pursuant to this clause (26), the total amount of
Indebtedness permitted to be incurred pursuant to Section 7.2(b) shall be deemed
to be outstanding and secured by Liens; provided further that the holders of
such Indebtedness, or their representative, shall become party to the
Intercreditor Agreement in the capacity of “Second Priority Claims” or another
intercreditor agreement pursuant to which such Liens securing such Indebtedness
are subordinated to the Liens securing the Secured Obligations to at least the
same extent as the Liens securing the Second Lien Notes are subordinated to the
Liens securing the Secured Obligations under the Intercreditor Agreement as of
the Closing Date; and

 

(27)                          Liens incurred to secure obligations in respect of
Indebtedness permitted by clause (k) of the second paragraph of Section 7.2;
provided that such Liens do not extend to any additional property or assets
other than the Liens securing such Indebtedness being Refinanced; provided
further if such Liens were required to be subject to an intercreditor agreement
with respect to the Indebtedness that was the subject of such Refinancing, then
such Liens shall be subject to the same or another intercreditor agreement in a
capacity that is at least as favorable to the Secured Parties as the
intercreditor agreement as in effect immediately prior to such Refinancing.

 

“Person” means an individual, partnership, corporation, unincorporated
organization, trust or joint venture, or a governmental agency or political
subdivision thereof.

 

“Plan”:  shall mean any employee benefit plan (other than a Multiemployer Plan)
that is covered by Title IV of ERISA or subject to the minimum funding standard
of Section 412 of the Code or Section 302 of ERISA and is maintained or
contributed to by the Borrower or a Commonly Controlled Entity.

 

“Pledged Stock”:  shall have the meaning assigned to such term in the Guaranty
and Collateral Agreement.

 

“Preferred Stock” of any Person means any Capital Stock of such Person that has
preferential rights to any other Capital Stock of such Person with respect to
dividends or redemptions or upon liquidation.

 

“Pricing Grid”:  shall mean the applicable table set forth below in respect of
Revolving Loans, Swingline Loans and the Commitment Fee Rate for Commitments:

 

Total
Leverage Ratio

 

Applicable Margin
for Eurodollar Loans

 

Applicable Margin
for ABR Loans

 

Commitment Fee Rate
for
Commitments

 

> 6.25

 

5.75

%

4.75

%

1.00

%

<6.25 and >5.00

 

5.50

%

4.50

%

1.00

%

<5.00:1

 

5.00

%

4.00

%

0.50

%

 

28

--------------------------------------------------------------------------------


 

For the purposes of the Pricing Grid, changes in the Applicable Margin for
Revolving Loans, Swingline Loans and Commitment Fee Rate resulting from changes
in the Total Leverage Ratio shall become effective on the date (the “Adjustment
Date”) that is three Business Days after the date on which financial statements
are delivered to the Lenders pursuant to Section 6.1 (commencing on the
Adjustment Date in respect of the delivery of financial statements for the first
fiscal quarter ending after the Closing Date) and shall remain in effect until
the next change to be effected pursuant to this paragraph.  If any financial
statements referred to above are not delivered within the time periods specified
in Section 6.1, then, until the date that is three Business Days after the date
on which such financial statements are delivered, the highest rate set forth in
each column of the Pricing Grid shall apply.

 

“Properties”:  shall have the meaning set forth in Section 4.17(a).

 

“Purchase Money Indebtedness” means Indebtedness of the Borrower and its
Restricted Subsidiaries incurred for the purpose of financing all or any part of
the purchase price, or the cost of installation, construction or improvement, of
property or equipment that is used or is useful in a Similar Business (including
through the purchase of Capital Stock of any Person owning such assets).

 

“Qualified Capital Stock” means any Capital Stock that is not Disqualified
Capital Stock.

 

“Qualified Counterparty”:  shall mean with respect to any Swap Agreement, any
counterparty thereto that (a) is a Lender or an Affiliate of a Lender on the
Closing Date or (b) at the time such Swap Agreement was entered into, was a
Lender or an Affiliate of a Lender.

 

“Qualified Proceeds” means any of the following or any combination of the
following:

 

(1)                                 cash and Cash Equivalents;

 

(2)                                 the fair market value of assets that are
used or useful in a Similar Business; and

 

(3)                                 Capital Stock of a Person engaged in a
Similar Business.

 

“Real Property”:  shall mean, collectively, all right, title and interest
(including any leasehold, mineral or other estate) in and to any and all parcels
of or interests in real property owned, leased or operated by any Person,
whether by lease, license or other means, together with, in each case, all
easements, hereditaments and appurtenances relating thereto, all improvements
and appurtenant fixtures and equipment, all general intangibles and contract
rights and other property and rights incidental to the ownership, lease or
operation thereof.

 

“Refinance” means, in respect of any security or Indebtedness, to refinance,
extend, renew, refund, repay, prepay, redeem, defease or retire, or to issue a
security or Indebtedness in exchange or replacement for, such security or
Indebtedness in whole or in part.  “Refinanced” and “Refinancing” shall have
correlative meanings.

 

“Refinancing Indebtedness” means any Refinancing by the Borrower or any
Restricted Subsidiary of the Borrower of Indebtedness incurred in accordance
with Section 7.2 (other than pursuant to clauses (b), (d), (e), (f), (g), (h),
(i), (j), (l), (m), (n) or (o) of the second paragraph of Section 7.2), in each
case that does not:

 

(1)                                 create Indebtedness with an aggregate
principal amount in excess of the aggregate principal amount of Indebtedness of
such Person being Refinanced (plus accrued interest,

 

29

--------------------------------------------------------------------------------


 

premiums paid and the amount of fees and expenses incurred by the Borrower in
connection with such Refinancing); or

 

(2)                                 create Indebtedness with:  (a) a Weighted
Average Life to Maturity that is less than the Weighted Average Life to Maturity
of the Indebtedness being Refinanced; or (b) a final maturity earlier than the
earlier of (i) the final maturity of the Indebtedness being Refinanced or
(ii) the final maturity of the notes plus six months; provided that (x) if such
Indebtedness being Refinanced is Indebtedness solely of the Borrower and the
Guarantors (and is not otherwise guaranteed by a Restricted Subsidiary of the
Borrower), then such Refinancing Indebtedness shall be Indebtedness of the
Borrower and/or the Guarantors and (y) if such Indebtedness being Refinanced is
subordinate in right of payment to the Obligations, then such Refinancing
Indebtedness shall be subordinate in right of payment to the Obligations, as the
case may be, at least to the same extent and in the same manner as the
Indebtedness being Refinanced.

 

“Refunded Swingline Loans”:  shall have the meaning set forth in Section 2.4(b).

 

“Register”:  shall have the meaning set forth in Section 10.6(c).

 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the Closing Date, among the Borrower, the Guarantors and the Initial
Purchasers.

 

“Regulated Entity”:  shall mean any existing and future direct and indirect
Restricted Subsidiary of the Borrower that is (i) an insurance company, (ii) a
company regulated as an insurance company or (iii) otherwise subject to
regulation by any governmental authority and for which the incurrence of debt
(including guarantees) or the granting of Liens with respect to its assets would
be prohibited or restricted or would result in a negative impact on any minimum
risk-based capital, capital or similar requirement applicable to it.

 

“Regulation D”:  shall mean Regulation D of the Board as in effect from time to
time.

 

“Regulation S-X”:  shall mean Regulation S-X under the Securities Exchange Act
of 1934.

 

“Regulation U”:  shall mean Regulation U of the Board as in effect from time to
time.

 

“Reimbursement Obligation”:  shall mean the obligation of the Borrower to
reimburse the Issuing Bank pursuant to Section 3.5 for amounts drawn under any
Letter of Credit.

 

“Release”:  shall mean any spilling, leaking, seepage, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
disposing, depositing, dispersing, emanating or migrating of any Material of
Environmental Concern in, into, onto or through the Environment, or in, onto or
from any building or structure.

 

“Reorganization”:  shall mean, with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.

 

“Reportable Event”:  shall mean any of the events set forth in
Section 4043(c) of ERISA, other than those events as to which the thirty day
notice period is waived by applicable regulations under Section 4043 of ERISA.

 

30

--------------------------------------------------------------------------------


 

“Required Lenders”:  shall mean, at any time, the holders (other than Defaulting
Lenders) of more than 50% of (a) until the Closing Date, the Commitments then in
effect and (b) thereafter, the sum of the Total Commitments then in effect or,
if the Commitments have been terminated, the Total Extensions of Credit then
outstanding, excluding any Loans or Commitments held by an Affiliate of the
Borrower at such time.

 

“Requirements of Law”:  shall mean, as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

 

“Responsible Officer”:  shall mean the chief executive officer, president, vice
president, chief financial officer, treasurer or the chief accounting officer of
the Borrower.

 

“Restricted Payment”:  shall have the meaning set forth in Section 7.6.

 

“Restricted Subsidiary” of any Person means any Subsidiary of such Person which
at the time of determination is not an Unrestricted Subsidiary.

 

“Revolving Loans”:  shall have the meaning assigned to such term in
Section 2.1(a).

 

“Revolving Note”:  shall mean a promissory note made by the Borrower in favor of
a Lender evidencing the Revolving Loans made by such Lender, substantially in
the form of Exhibit E-1, and any amendments, supplements and modifications
thereto, any substitutes therefor, and any replacements, restatements, renewals
or extension thereof, in whole or in part.

 

“S&P”:  shall have the meaning set forth in the definition of “Cash
Equivalents”.

 

“Sale and Leaseback Transaction”:  shall mean any direct or indirect arrangement
with any Person or to which any such Person is a party, providing for the
leasing to the Borrower or a Restricted Subsidiary of Borrower of any property,
whether owned by the Borrower or any Restricted Subsidiary at the Closing Date
or later acquired, which has been or is to be sold or transferred by the
Borrower or such Restricted Subsidiary to such Person or to any other Person
from whom funds have been or are to be advanced by such Person on the security
of such Property.

 

“SEC”:  shall mean the Securities and Exchange Commission, any successor thereto
and any analogous Governmental Authority.

 

“Secured Indebtedness” means any Indebtedness secured by a Lien other than
Indebtedness with respect to Cash Management Services.

 

“Second Lien Notes”:  shall mean the $350,000,000 in aggregate principal amount
of 8-7/8% senior secured notes due 2017 issued by the Borrower on the Closing
Date.

 

“Second Lien Notes Documentation”:  shall mean the Second Lien Notes Indenture
and any other documents delivered pursuant thereto.

 

“Second Lien Notes Indenture”: shall mean the indenture dated of the Closing
Date pursuant to which the Second Lien Notes were issued.

 

31

--------------------------------------------------------------------------------


 

“Secured Obligations” has the meaning assigned to such term in the Guaranty and
Collateral Agreement.

 

“Secured Parties”:  shall mean, collectively, the Administrative Agent, the
Collateral Agent, each other Agent, the Lenders, each Qualified Counterparty to
a Swap Agreement and each Cash Management Bank with respect to Cash Management
Agreements.

 

“Security Documents”:  shall mean the collective reference to the Guaranty and
Collateral Agreement, the Mortgages and all other security documents hereafter
delivered to the Administrative Agent granting a Lien on any property of any
Loan Party to secure the obligations and liabilities of any Loan Party under any
Loan Document.

 

“Senior Subordinated Notes”:  shall mean $376,250,000 in aggregate principal
amount of senior subordinated notes issued by the Borrower pursuant to the
Senior Subordinated Notes Indenture and outstanding on the Closing Date.

 

“Senior Subordinated Notes Indenture”:  shall mean the indenture dated April 20,
2010 by and among the Borrower, Wells Fargo Bank, National Association, as
trustee, and the other parties thereto, as amended or modified to the extent
permitted hereby.

 

“Shareholders Agreement”:  shall mean that certain Securityholders Agreement,
dated as of March 25, 2008 by and among Radiation Therapy Investments, LLC and
the securityholders party thereto.

 

“Similar Business” means any business conducted or proposed to be conducted by
the Borrower and its Restricted Subsidiaries on the Closing Date or any business
that is the same, similar, complementary, reasonably related, incidental or
ancillary thereto or a reasonable extension thereof, or other businesses to the
extent as would not be material to the Borrower and its Subsidiaries taken as a
whole.

 

“Solvent”:  shall mean, with respect to any Person, that, as of any date of
determination, (a) the present fair salable value taken on a going concern basis
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the probable liability of such Person on its debts
as such debts become absolute and matured in the ordinary course of business,
(b) such Person will not have, as of such date, an unreasonably small amount of
capital with which to conduct its business, and (c) such Person will generally
be able to pay its debts as they mature in the ordinary course of business.  The
amount of contingent liabilities at any time shall be computed as the amount
that can reasonably be expected to become an actual or matured liability.  For
purposes of this definition, (i) “debt” means liability on a “claim,” and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.

 

“Strategic Investors”: shall mean physicians, hospitals, health systems, other
healthcare providers, other healthcare companies and other similar strategic
joint venture partners which joint venture partners are actively involved in the
day-to-day operations of providing radiation therapy and related services, or,
in the case of physicians, that have retired therefrom, individuals who are
former owners or employees of radiation therapy facilities purchased by the
Borrower or any of its Restricted Subsidiaries.

 

32

--------------------------------------------------------------------------------


 

“Subsidiary”, with respect to any Person, means:

 

(1)                                 any corporation of which the outstanding
Capital Stock having at least a majority of the votes entitled to be cast in the
election of directors under ordinary circumstances shall at the time be owned,
directly or indirectly, by such Person; or

 

(2)                                 any other Person of which at least a
majority of the voting interest under ordinary circumstances is at the time,
directly or indirectly, owned by such Person.

 

Unless otherwise indicated, a Subsidiary shall be deemed to be a Subsidiary of
Borrower.

 

“Subsidiary Guarantor”:  shall mean each Restricted Subsidiary of the Borrower
other than any (a) Foreign Subsidiary, (b) Non-Wholly-Owned Subsidiary, to the
extent such Non-Wholly-Owned Subsidiary is precluded from becoming a Subsidiary
Guarantor (or, to so become, would require the consent of a third party that is
a holder of Capital Stock of such Subsidiary) by the terms of such
Non-Wholly-Owned Subsidiary’s organizational or related documents, (c)
Subsidiary that is a Non-Profit Entity, (d) Insurance Subsidiary, (e) Subsidiary
that is a Regulated Entity, (f) Immaterial Subsidiary, (g) Broker Dealer
Subsidiary, (h) Subsidiary that is prohibited by applicable law from becoming a
Subsidiary Guarantor, (i) Subsidiary to the extent the burden or cost of such
Subsidiary becoming a Subsidiary Guarantor outweighs the benefit afforded
thereby as determined by the Administrative Agent and the Borrower or (j) for
the avoidance of doubt, Unrestricted Subsidiary; provided that any Person
constituting a Guarantor as described above shall cease to constitute a
Guarantor when its respective guarantee is otherwise released in accordance with
the terms of the Loan Documents.

 

“Subordinated Indebtedness” means Indebtedness of the Borrower or any Guarantor
that is subordinated or junior in right of payment to the Obligations.

 

“Survey”:  shall mean a survey of any Mortgaged Property (and all improvements
thereon) which is (a) (i) prepared by a surveyor or engineer licensed to perform
surveys in the jurisdiction where such Mortgaged Property is located, (ii) dated
(or redated) not earlier than six months prior to the date of delivery thereof
unless there shall have occurred within six months prior to such date of
delivery any material exterior construction on the site of such Mortgaged
Property or any easement, right of way or other interest in the Mortgaged
Property has been granted or become effective through operation of law or
otherwise with respect to such Mortgaged Property which, in either case, can be
depicted on a survey, in which events, as applicable, such survey shall be dated
(or redated) after the completion of such construction or if such construction
shall not have been completed as of such date of delivery, not earlier than
20 days prior to such date of delivery, or after the grant or effectiveness of
any such easement, right of way or other interest in the Mortgaged Property,
(iii) certified by the surveyor (in a manner reasonably acceptable to the
Administrative Agent) to the Administrative Agent and the Title Company,
(iv) complying in all material respects with the minimum detail requirements of
the American Land Title Association as such requirements are in effect on the
date of preparation of such survey and (v) sufficient for the Title Company to
remove all standard survey exceptions from the title insurance policy (or
commitment) relating to such Mortgaged Property and issue the endorsements of
the type required by Section 6.14(iii) or (b) otherwise reasonably acceptable to
the Administrative Agent.

 

“Swap Agreement”:  shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only

 

33

--------------------------------------------------------------------------------


 

on account of services provided by current or former directors, officers,
employees or consultants of the Borrower or any of its Subsidiaries shall be a
“Swap Agreement.”

 

“Swingline Commitment”:  shall mean the obligation of the Swingline Lender to
make Swingline Loans pursuant to Section 2.3 in an aggregate principal amount at
any one time outstanding not to exceed $15,000,000.

 

“Swingline Lender”:  shall mean Wells Fargo, in its capacity as the lender of
Swingline Loans.

 

“Swingline Loans”:  shall have the meaning set forth in Section 2.3.

 

“Swingline Note”:  shall mean a promissory note made by the Borrower in favor of
the Swingline Lender evidencing the Swingline Loans made by the Swingline
Lender, substantially in the form of Exhibit E-2, and any amendments,
supplements and modifications thereto, any substitutes therefor, and any
replacements, restatements, renewals or extension thereof, in whole or in part.

 

“Swingline Participation Amount”:  shall have the meaning set forth in
Section 2.4.

 

“Syndication Agent”:  shall mean SunTrust Bank, in its capacity as syndication
agent hereunder.

 

“Taxes”:  shall mean any present or future income, stamp or other taxes, levies,
imposts, duties, charges, fees, deductions or withholdings (including additions
to tax, penalties and interest), now or hereafter imposed, levied, collected,
withheld or assessed by any Governmental Authority.

 

“Termination Date”:  shall mean October 15, 2016, or, if such date is not a
Business Day, the next preceding Business Day.

 

“Third Party Payor Programs”:  shall mean all third party payor programs in
which the Borrower and its Restricted Subsidiaries currently or in the future
may participate, including, without limitation, Medicare, Medicaid, Blue Cross
and/or Blue Shield, Managed Care Plans, other private insurance programs and
employee assistance programs.

 

“Title Company”:  shall mean any title insurance company as shall be retained by
Borrower and reasonably acceptable to the Administrative Agent.

 

“Title Policy”:  shall have the meaning assigned to such term in Section
6.14(iii).

 

“Total Assets”: shall mean, as of any date of determination, after giving pro
forma effect to any acquisition of assets on such date, the sum of the amounts
that would appear on the consolidated balance sheet of the Borrower and its
Restricted Subsidiaries as the total assets of the Borrower and its Restricted
Subsidiaries.

 

“Total Commitments”:  shall mean, at any time, the aggregate amount of the
Commitments of the Lenders then in effect.

 

“Total Extensions of Credit”:  shall mean, at any time, the aggregate amount of
the Extensions of Credit of the Lenders outstanding at such time.

 

34

--------------------------------------------------------------------------------


 

“Total Leverage Ratio”:  shall mean, as at the last day of any fiscal quarter,
the ratio of (a) Consolidated Total Debt on such day to (b) the aggregate amount
of Consolidated EBITDA of Borrower for the period of the most recent four
consecutive fiscal quarters ending prior to the date of such determination for
which internal consolidated financial statements of the Borrower are available,
in each case, with such pro forma adjustments as are consistent with the pro
forma adjustments set forth in the definition of “Consolidated Fixed Charge
Coverage Ratio”.

 

“Transactions”:  shall mean the payment of the Closing Costs, the Debt
Discharge, the Financing Transactions and the other transactions contemplated
hereby.

 

“Type”:  shall mean, as to any Loan, its nature as an ABR Loan or a Eurodollar
Loan.

 

“United States”:  shall mean the United States of America.

 

“United States Tax Compliance Certificate”:  shall have the meaning set forth in
Section 2.16(e)(ii).

 

“Unrestricted Subsidiary” of any Person means (x) any Person listed in Schedule
1.1C (unless and until designated as a Restricted Subsidiary pursuant to the
provisions below) and (y):

 

(1)                                 any Subsidiary of such Person that at the
time of determination shall be or continue to be designated an Unrestricted
Subsidiary by the Board of Directors of such Person in the manner provided
below; and

 

(2)                                 any Subsidiary of an Unrestricted
Subsidiary.

 

The Board of Directors of such Person may designate any Subsidiary (including
any newly acquired or newly formed Subsidiary) to be an Unrestricted Subsidiary
unless such Subsidiary owns any Capital Stock of, or owns or holds any Lien on
any property of, the Borrower or any Restricted Subsidiary of the Borrower that
is not a Subsidiary of the Subsidiary to be so designated; provided that:

 

(1)                                 the Borrower delivers an officer’s
certificate to the Administrative Agent that such designation complies with
Section 7.6; and

 

(2)                                 each Subsidiary to be so designated and each
of its Subsidiaries has not at the time of designation, and does not thereafter,
create, incur, issue, assume, guarantee or otherwise become directly or
indirectly liable with respect to any Indebtedness pursuant to which the lender
has recourse to any of the assets of the Borrower or any of its Restricted
Subsidiaries (other than the Capital Stock of Unrestricted Subsidiaries).

 

For purposes of making the determination of whether any such designation of a
Subsidiary as an Unrestricted Subsidiary complies with Section 7.6, the portion
of the fair market value of the net assets of such Subsidiary of the Borrower at
the time that such Subsidiary is designated as an Unrestricted Subsidiary that
is represented by the interest of the Borrower and its Restricted Subsidiaries
in such Subsidiary, in each case as determined in good faith by the Board of
Directors of the Borrower, shall be deemed to be an Investment.  Such
designation will be permitted only if such Investment would be permitted at such
time under Section 7.6.

 

35

--------------------------------------------------------------------------------


 

The Board of Directors of such Person may designate any Unrestricted Subsidiary
to be a Restricted Subsidiary only if:

 

(1)                                 immediately after giving effect to such
designation, the Borrower is able to incur at least $1.00 of additional
Indebtedness under the first paragraph of Section 7.2; and

 

(2)                                 immediately before and immediately after
giving effect to such designation, no Default or Event of Default shall have
occurred and be continuing.  Any such designation by the Board of Directors
shall be evidenced to the Administrative Agent by promptly filing with the
Administrative Agent a copy of the Board Resolution giving effect to such
designation and an officers’ certificate certifying that such designation
complied with the foregoing provisions.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the then outstanding
aggregate principal amount of such Indebtedness into (b) the sum of the total of
the products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payment of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) which will elapse
between such date and the making of such payment.

 

“Wells Fargo”:  shall have the meaning set forth in the preamble.

 

“Wholly-Owned Subsidiary”:  shall mean, as to any Person, any other Person all
of the Capital Stock of which (other than directors’ qualifying shares required
by law) is owned by such Person directly and/or through other Wholly-Owned
Subsidiaries.

 

1.2.                            Other Definitional Provisions.

 

(a)                                 Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

 

(b)                                 As used herein and in the other Loan
Documents, and any certificate or other document made or delivered pursuant
hereto or thereto, (i) accounting terms relating to any Group Member not defined
in Section 1.1 and accounting terms partly defined in Section 1.1, to the extent
not defined, shall have the respective meanings given to them under GAAP,
(ii) the words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation,” (iii) the word “incur” shall be
construed to mean incur, create, issue, assume, become liable in respect of or
suffer to exist (and the words “incurred” and “incurrence” shall have
correlative meanings), (iv) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, Capital Stock, securities,
revenues, accounts, leasehold interests and contract rights, (v) references to
agreements or other Contractual Obligations shall, unless otherwise specified,
be deemed to refer to such agreements or Contractual Obligations as amended,
supplemented, restated or otherwise modified from time to time and (vi) the word
“knowledge” when used with respect to Borrower or any of its Subsidiaries shall
be deemed to be a reference to the knowledge of any Responsible Officer. 
Anything in this Agreement to the contrary notwithstanding, any obligation of a
Person under a lease (whether existing now or entered into in the future) that
is not (or would not be) required to be classified and accounted for as a
capital lease on the balance sheet of such Person under GAAP as in effect either
on the Closing Date or at the time such lease is entered into shall not be
treated as a capital lease solely as a result of (x) the adoption of any changes
in, or (y) changes in the application of, GAAP after such lease is entered into.

 

36

--------------------------------------------------------------------------------


 

(c)                                  The words “hereof,” “herein” and
“hereunder” and words of similar import, when used in this Agreement, shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section, Schedule and Exhibit references are to this Agreement
unless otherwise specified.

 

(d)                                 The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

 

1.3.                            UCC Terms.  Terms defined in the UCC in effect
on the Closing Date and not otherwise defined herein shall, unless the context
otherwise indicates, have the meanings provided by those definitions.  Subject
to the foregoing, the term “UCC” refers, as of any date of determination, to the
UCC then in effect.

 

1.4.                            Rounding.  Any financial ratios required to be
maintained by the Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

1.5.                            References to Agreement and Laws.  Unless
otherwise expressly provided herein, references to formation documents,
governing documents, agreements (including the Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, extensions, supplements and other modifications thereto, but only
to the extent that such amendments, restatements, extensions, supplements and
other modifications are not prohibited by any Loan Document.

 

1.6.                            Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable).

 

1.7.                            Timing of Payment or Performance.  Unless
otherwise specified, when the payment of any obligation or the performance of
any covenant, duty or obligation is stated to be due or performance required on
a day which is not a Business Day, the date of such payment or performance shall
extend to the immediately succeeding Business Day.

 

SECTION 2

 

AMOUNT AND TERMS OF COMMITMENTS

 

2.1.                            Commitments.

 

(a)                                 Subject to the terms and conditions hereof,
each Lender severally agrees to make revolving credit loans (“Revolving Loans”)
to the Borrower from time to time during the Commitment Period in an aggregate
principal amount at any one time outstanding which, when added to such Lender’s
Applicable Percentage of the sum of (i) the L/C Exposure at such time and (ii)
the aggregate principal amount of the Swingline Loans then outstanding, does not
exceed the amount of such Lender’s Commitment.  During the Commitment Period the
Borrower may use the Commitments by borrowing, prepaying the Revolving Loans in
whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof.  The Revolving Loans may from time to time be Eurodollar
Loans or ABR Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.2 and 2.9.  It is understood
that no Loans shall be made on the Closing Date.

 

37

--------------------------------------------------------------------------------


 

(b)                                 The Borrower shall repay all outstanding
Revolving Loans on the Termination Date.

 

2.2.                            Procedure for Revolving Loan Borrowing.  The
Borrower may borrow under the Commitments on any Business Day during the
Commitment Period, provided that the Borrower shall give the Administrative
Agent an irrevocable Borrowing Notice (which notice must be received by the
Administrative Agent prior to 12:00 Noon, (a) three Business Days prior to the
requested Borrowing Date, in the case of Eurodollar Loans, or (b) on the
Business Day of the requested Borrowing Date, in the case of ABR Loans),
specifying (i) the amount and Type of Revolving Loans to be borrowed, (ii) the
requested Borrowing Date and (iii) in the case of Eurodollar Loans, the
respective amounts of each such Type of Loan and the respective lengths of the
initial Interest Period therefor.  Each borrowing under the Commitments shall be
in an amount equal to (x) in the case of ABR Loans, $500,000 or a whole multiple
of $100,000 over such amount (or, if the then aggregate Available Commitments of
all Lenders are less than $500,000, such lesser amount) and (y) in the case of
Eurodollar Loans, $1,000,000 or a whole multiple of $100,000 in excess thereof;
provided that the Swingline Lender may request, on behalf of the Borrower,
borrowings under the Commitments that are ABR Loans in other amounts pursuant to
Section 2.3.  Upon receipt of any such notice from the Borrower, the
Administrative Agent shall promptly notify each Lender thereof.  Each Lender
will make the amount of its pro rata share of each borrowing available to the
Administrative Agent for the account of the Borrower at the Funding Office prior
to 2:00 P.M. on the Borrowing Date requested by the Borrower in funds
immediately available to the Administrative Agent.  Such borrowing will then be
made available to the Borrower by the Administrative Agent crediting the account
of the Borrower on the books of such office with the aggregate of the amounts
made available to the Administrative Agent by the Lenders and in like funds as
received by the Administrative Agent.

 

2.3.                            Swingline Commitment.

 

(a)                                 Subject to the terms and conditions hereof,
the Swingline Lender agrees to make a portion of the credit otherwise available
to the Borrower under the Commitments from time to time during the Commitment
Period by making swing line loans (“Swingline Loans”) to the Borrower; provided
that (i) the aggregate principal amount of Swingline Loans outstanding at any
time shall not exceed the Swingline Commitment then in effect (notwithstanding
that the Swingline Loans outstanding at any time, when aggregated with the
Swingline Lender’s other outstanding Revolving Loans, may exceed the Swingline
Commitment then in effect) and (ii) the Borrower shall not request, and the
Swingline Lender shall not make, any Swingline Loan if, after giving effect to
the making of such Swingline Loan, the aggregate amount of the Available
Commitments of all Lenders would be less than zero.  During the Commitment
Period, the Borrower may use the Swingline Commitment by borrowing, repaying and
reborrowing, all in accordance with the terms and conditions hereof.  Swingline
Loans shall be ABR Loans only.

 

(b)                                 The Borrower shall repay to the Swingline
Lender the then unpaid principal amount of each Swingline Loan on the
Termination Date; provided that on each date that a Revolving Loan is borrowed,
the Borrower shall repay all Swingline Loans then outstanding.

 

2.4.                            Procedure for Swingline Borrowing; Refunding of
Swingline Loans.

 

(a)                                 Whenever the Borrower desires that the
Swingline Lender make Swingline Loans it shall give the Swingline Lender
irrevocable telephonic notice confirmed promptly in writing (which telephonic
notice must be received by the Swingline Lender not later than 2:00 P.M., on the
proposed Borrowing Date), specifying (i) the amount to be borrowed and (ii) the
requested Borrowing Date (which shall be a Business Day during the Commitment
Period).  Each borrowing under the Swingline Commitment shall be in an amount
equal to $100,000 or a whole multiple of $100,000 in excess thereof.  Not later

 

38

--------------------------------------------------------------------------------


 

than 3:00 P.M., on the Borrowing Date specified in a notice in respect of
Swingline Loans, the Swingline Lender shall make available to the Administrative
Agent at the Funding Office an amount in immediately available funds equal to
the amount of the Swingline Loan to be made by the Swingline Lender.  The
Administrative Agent shall make the proceeds of such Swingline Loan available to
the Borrower on such Borrowing Date by depositing such proceeds in the account
of the Borrower with the Administrative Agent on such Borrowing Date in
immediately available funds.

 

(b)                                 The Swingline Lender, at any time and from
time to time in its sole and absolute discretion may, on behalf of the Borrower
(which hereby irrevocably directs the Swingline Lender to act on its behalf), by
delivery of a Borrowing Notice given no later than 10:00 A.M., on any Business
Day request each Lender to make, and each Lender hereby agrees to make, a
Revolving Loan, in an amount equal to such Lender’s Applicable Percentage of the
aggregate amount of the Swingline Loans (the “Refunded Swingline Loans”)
outstanding on the date of such notice, to repay the Swingline Lender.  Each
Lender shall make the amount of such Revolving Loan available to the
Administrative Agent at the Funding Office in immediately available funds, upon
receipt of notice as provided above.  The proceeds of such Revolving Loans shall
be immediately made available by the Administrative Agent to the Swingline
Lender for application by the Swingline Lender to the repayment of the Refunded
Swingline Loans.  The Borrower irrevocably authorizes the Swingline Lender to
charge the Borrower’s accounts with the Administrative Agent (up to the amount
available in each such account) in order to immediately pay the amount of such
Refunded Swingline Loans to the extent amounts received from the Lenders are not
sufficient to repay in full such Refunded Swingline Loans.

 

(c)                                  If prior to the time a Revolving Loan would
have otherwise been made pursuant to Section 2.4(b), one of the events described
in Section 8(f) shall have occurred and be continuing with respect to the
Borrower or if for any other reason, as determined by the Swingline Lender in
its sole discretion, Revolving Loans may not be made as contemplated by
Section 2.4(b), each Lender shall, on the date such Revolving Loan was to have
been made pursuant to the notice referred to in Section 2.4(b), purchase for
cash an undivided participating interest in the then outstanding Swingline Loans
by paying to the Swingline Lender an amount (the “Swingline Participation
Amount”) equal to (i) such Lender’s Applicable Percentage times (ii) the sum of
the aggregate principal amount of Swingline Loans then outstanding that were to
have been repaid with such Revolving Loans.

 

(d)                                 Whenever, at any time after the Swingline
Lender has received from any Lender such Lender’s Swingline Participation
Amount, the Swingline Lender receives any payment on account of the Swingline
Loans, the Swingline Lender will distribute to such Lender its Swingline
Participation Amount (appropriately adjusted, in the case of interest payments,
to reflect the period of time during which such Lender’s participating interest
was outstanding and funded and, in the case of principal and interest payments,
to reflect such Lender’s pro rata portion of such payment if such payment is not
sufficient to pay the principal of and interest on all Swingline Loans then
due); provided, however, that in the event that such payment received by the
Swingline Lender is required to be returned, such Lender will return to the
Swingline Lender any portion thereof previously distributed to it by the
Swingline Lender.

 

(e)                                  Each Lender’s obligation to make the Loans
referred to in Section 2.4(b) and to purchase participating interests pursuant
to Section 2.4(c) shall be absolute and unconditional and shall not be affected
by any circumstance, including (i) any setoff, counterclaim, recoupment, defense
or other right that such Lender or the Borrower may have against the Swingline
Lender, the Borrower or any other Person for any reason whatsoever, (ii) the
occurrence or continuance of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Section 5, (iii) any adverse
change in the condition (financial or otherwise) of the Borrower, (iv) any
breach of this Agreement or any other Loan Document by the Borrower, any other
Loan Party or any other Lender or (v) any other circumstance, happening

 

39

--------------------------------------------------------------------------------


 

or event whatsoever, whether or not similar to any of the foregoing; provided
that a Lender shall not be required to make a Loan referred to in Section 2.4(b)
or to purchase a participation in a Swingline Loan pursuant to Section 2.4(c) if
(x) an Event of Default shall have occurred and was continuing at the time such
Swingline Loan was made and (y) such Lender shall have notified the Swingline
Lender in writing, not less than one Business Day before such Swingline Loan was
made, that such Event of Default has occurred and that such Lender will not
refund or participate in any Swingline Loans made while such Event of Default
exists.

 

2.5.                            Commitment Fees, Etc.

 

(a)                                 The Borrower agrees to pay to the
Administrative Agent for the account of each Lender (other than a Defaulting
Lender) a commitment fee for the period from and including the Closing Date to
but excluding the last day of the Commitment Period, computed at the Commitment
Fee Rate on the average daily amount of the Available Commitment of such Lender;
provided, however, solely for purposes of this calculation, an amount equal to
such Lender’s Applicable Percentage of the Swingline Loans then outstanding
shall not be deemed to reduce such Lender’s Available Commitment during the
period for which payment is made, payable quarterly in arrears on each Fee
Payment Date, commencing on the first such date to occur after the Closing Date.

 

(b)                                 The Borrower agrees to pay to the
Administrative Agent the fees in the amounts and on the dates as set forth in
the Administrative Agent Fee Letter.

 

2.6.                            Termination or Reduction of Commitments.

 

(a)                                 Subject to Section 3.1, the Borrower shall
have the right, upon not less than three Business Days’ notice to the
Administrative Agent, to terminate the Commitments or, from time to time, to
reduce the amount of the Commitments; provided that no such termination or
reduction of Commitments shall be permitted if, after giving effect thereto and
to any prepayments of the Revolving Loans and Swingline Loans made on the
effective date thereof, the Total Extensions of Credit would exceed the Total
Commitments; provided further that a notice of termination of the Commitments
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities or other debt instruments, in which
case such notice may be revoked by the Borrower (by written notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied; provided further that all such reductions of
Commitments shall be made ratably among the Lenders.  Any such reduction shall
be in an amount equal to $1,000,000, or a whole multiple thereof (or such lesser
amount as may equal the remaining amount of the Commitments) and shall reduce
permanently the Commitments to which such reduction is so allocated.

 

(b)                                 Unless previously terminated, the
Commitments shall terminate on the Termination Date.

 

2.7.                            Optional Prepayments.  The Borrower may at any
time and from time to time prepay the Loans, in whole or in part, without
premium or penalty, upon irrevocable (unless otherwise agreed by the
Administrative Agent) notice delivered to the Administrative Agent no later than
12:00 Noon, three Business Days prior thereto, in the case of Eurodollar Loans,
and no later than 12:00 Noon, one Business Day prior thereto, in the case of ABR
Loans (or on the same day in the case of Swingline Loans), which notice shall
specify the date and amount of prepayment and whether the prepayment is of
Eurodollar Loans or ABR Loans; provided that if a Eurodollar Loan is prepaid on
any day other than the last day of the Interest Period applicable thereto, the
Borrower shall also pay any amounts owing pursuant to Section 2.17.  Upon
receipt of any such notice the Administrative Agent shall promptly notify each
relevant Lender thereof.  If any such notice is given, the amount specified in
such notice shall be due and

 

40

--------------------------------------------------------------------------------


 

payable on the date specified therein, together with accrued interest to such
date on the amount prepaid.  Partial prepayments of Revolving Loans shall be in
an aggregate principal amount of $500,000 or a whole multiple thereof (unless a
lesser amount is required to repay such loan in full); provided further that a
notice of termination of the Commitments delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities or other debt instruments, in which case such notice may be revoked
by the Borrower (by written notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.  Partial
prepayments of Swingline Loans shall be in an aggregate principal amount of
$100,000 or a whole multiple thereof.

 

2.8.                            Mandatory Prepayments.  If at any time the Total
Extensions of Credit shall exceed the Commitments then in effect, the Borrower
shall thereupon prepay the principal amount of Swingline Loans and, after all
Swingline Loans have been paid in full, Revolving Loans in amount equal to such
excess.  If, after giving effect to the prepayment of all outstanding Swingline
Loans and Revolving Loans, the Total Extensions of Credit exceed the Commitments
then in effect, the Borrower shall Cash Collateralize the L/C Exposure to the
extent of such excess.

 

2.9.                            Conversion and Continuation Options.

 

(a)                                 The Borrower may elect from time to time to
convert Eurodollar Loans to ABR Loans by giving the Administrative Agent an
irrevocable Interest Election Request no later than 12:00 Noon, on the Business
Day preceding the proposed conversion date.  The Borrower may elect from time to
time to convert ABR Loans to Eurodollar Loans by giving the Administrative Agent
an irrevocable Interest Election Request no later than 12:00 Noon, on the third
Business Day preceding the proposed conversion date (which notice shall specify
the length of the initial Interest Period therefor), provided that no ABR Loan
may be converted into a Eurodollar Loan in excess of one month when any Event of
Default under Section 8(a) or (f) has occurred and is continuing and the
Administrative Agent or the Required Lenders have determined in its or their
sole discretion not to permit such conversions.  Upon receipt of any such notice
the Administrative Agent shall promptly notify each relevant Lender thereof.

 

(b)                                 Any Eurodollar Loan may be continued as such
upon the expiration of the then current Interest Period with respect thereto by
the Borrower giving irrevocable notice to the Administrative Agent, in
accordance with the applicable provisions of the term “Interest Period” set
forth in Section 1.1, of the length of the next Interest Period to be applicable
to such Loans, provided that no Eurodollar Loan may be continued as such at the
end of the applicable Interest Period for more than one month when any Event of
Default has occurred and is continuing and the Administrative Agent has or the
Required Lenders have determined in its or their sole discretion not to permit
such continuations, and provided further that if the Borrower shall fail to give
any required notice as described above in this paragraph such Loans shall be
automatically converted to ABR Loans on the last day of such then expiring
Interest Period.  Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

 

2.10.                     Limitations on Eurodollar Tranches.  Notwithstanding
anything to the contrary in this Agreement, all borrowings, conversions and
continuations of Eurodollar Loans and all selections of Interest Periods shall
be in such amounts and be made pursuant to such elections so that, (a) after
giving effect thereto, the aggregate principal amount of the Eurodollar Loans
comprising each Eurodollar Tranche shall be equal to $1,000,000 or a whole
multiple of $100,000 in excess thereof and (b) no more than five Eurodollar
Tranches shall be outstanding at any one time.

 

41

--------------------------------------------------------------------------------


 

2.11.                     Interest Rates and Payment Dates.

 

(a)                                 Each Eurodollar Loan shall bear interest for
each day during each Interest Period with respect thereto at a rate per annum
equal to the Eurodollar Rate determined for such day plus the Applicable Margin.

 

(b)                                 Each ABR Loan, including each Swingline
Loan, shall bear interest at a rate per annum equal to the ABR plus the
Applicable Margin.

 

(c)                                  At the election of the Required Lenders,
upon the occurrence and during the continuance of an Event of Default, (i) the
principal amount of any Loan or Reimbursement Obligation not paid when due
(whether at the state maturity, by acceleration or otherwise) shall bear
interest at a rate per annum equal to (x) in the case of the Loans, the rate
that would otherwise be applicable thereto pursuant to the foregoing provisions
of this Section 2.11 plus 2% or (y) in the case of Reimbursement Obligations in
respect of an L/C Disbursement, a rate equal to the sum of (A) ABR plus (B) the
Applicable Margin for Revolving Loans that are ABR Loans plus in each case 2%,
and (ii) any interest payable on any Loan or Reimbursement Obligation or any fee
or other amount payable hereunder not be paid when due (whether at the stated
maturity, by acceleration or otherwise) shall bear interest at a rate per annum
equal to the rate then applicable to ABR Loans plus 2%, in each case, with
respect to clauses (i) and (ii) above, from the date of such non-payment until
such overdue amount is paid in full (as well after as before judgment).

 

(d)                                 Interest shall be payable in arrears on each
Interest Payment Date, provided that interest accruing pursuant to Section
2.11(c) shall be payable from time to time on demand by the Administrative
Agent.

 

2.12.                     Computation of Interest and Fees.

 

(a)                                 Interest and fees payable pursuant hereto
shall be calculated on the basis of a 360-day year for the actual days elapsed,
except that, with respect to ABR Loans the rate of interest on which is
calculated on the basis of the Prime Rate, the interest thereon shall be
calculated on the basis of a 365- (or 366-, as the case may be) day year for the
actual days elapsed.  The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of each determination of a
Eurodollar Rate.  Any change in the interest rate on a Loan resulting from a
change in the ABR or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective.  The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.

 

(b)                                 Each determination of an interest rate by
the Administrative Agent pursuant to any provision of this Agreement shall be
conclusive and binding on the Borrower and the Lenders in the absence of
manifest error.  The Administrative Agent shall, at the request of the Borrower,
deliver to the Borrower a statement showing the quotations used by the
Administrative Agent in determining any interest rate pursuant to
Section 2.11(a).

 

2.13.                     Inability to Determine Interest Rate.  If prior to the
first day of any Interest Period:

 

(a)                                 the Administrative Agent shall have
determined (which determination shall be conclusive and binding upon the
Borrower) that, by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the Eurodollar Rate
for such Interest Period, or

 

42

--------------------------------------------------------------------------------


 

(b)                                 the Administrative Agent shall have received
notice from the Required Lenders that the Eurodollar Rate determined or to be
determined for such Interest Period will not adequately and fairly reflect the
cost to such Lenders (as conclusively certified by such Lenders) of making or
maintaining their affected Loans during such Interest Period,

 

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter.  If such
notice is given (x) any Eurodollar Loans requested to be made on the first day
of such Interest Period shall be made as ABR Loans, (y) any Loans that were to
have been converted on the first day of such Interest Period to Eurodollar Loans
shall be continued as ABR Loans and (z) any outstanding Eurodollar Loans shall
be converted, on the last day of the then-current Interest Period, to ABR
Loans.  Until such notice has been withdrawn by the Administrative Agent (which
the Administrative Agent shall withdraw promptly upon obtaining knowledge that
the circumstances giving rise to such inability no longer exist), no further
Eurodollar Loans shall be made or continued as such, nor shall the Borrower have
the right to convert Loans to Eurodollar Loans.

 

2.14.                     Pro Rata Treatment and Payments.

 

(a)                                 Each borrowing by the Borrower from the
Lenders hereunder and any reduction of the Commitments of the Lenders shall be
made pro rata according to the respective Commitments of the Lenders.  Each
payment by the Borrower on account of commitment fees hereunder shall be made
pro rata according to the respective Commitments of the relevant Lenders.

 

(b)                                 Each payment (including each prepayment) by
the Borrower on account of principal of and interest on the Revolving Loans
shall be made (i) in the case of principal, pro rata according to the respective
outstanding principal amounts of the Revolving Loans then held by the Lenders
and (ii) in the case of interest, pro rata according to the respective amounts
of accrued and unpaid interest on the Revolving Loans then due to the Lenders.

 

(c)                                  All payments (including prepayments) to be
made by the Borrower hereunder, whether on account of principal, interest, fees
or otherwise, shall be made without setoff or counterclaim and shall be made
prior to 2:00 P.M., on the due date thereof to the Administrative Agent at the
Funding Office, in Dollars and in immediately available funds.  The
Administrative Agent shall distribute such payments to the applicable Lenders
(or, in the case of amounts payable to them, to the Swingline Lender or Issuing
Bank, or, in the case of amounts payable to it, retained by the Administrative
Agent) promptly upon receipt in like funds as received.  If any payment
hereunder (other than payments on the Eurodollar Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day.  If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day.  In the case of
any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during
such extension.

 

(d)                                 Unless the Administrative Agent shall have
been notified in writing by any Lender prior to a borrowing that such Lender
will not make the amount that would constitute its share of such borrowing
available to the Administrative Agent, the Administrative Agent may assume that
such Lender is making such amount available to the Administrative Agent, and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  If such amount is not made available to
the Administrative Agent by the required time on the Borrowing Date therefor,
such Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon,

 

43

--------------------------------------------------------------------------------


 

at a rate equal to the greater of (i) the Federal Funds Effective Rate and
(ii) a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation, for the period until such Lender makes
such amount immediately available to the Administrative Agent.  A certificate of
the Administrative Agent submitted to any Lender with respect to any amounts
owing under this paragraph shall be conclusive in the absence of manifest
error.  If such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to ABR Loans, on
demand, from the Borrower.  If the Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period.  If such Lender pays its share of
the applicable borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such borrowing.  Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

(e)                                  Unless the Administrative Agent shall have
been notified in writing by the Borrower prior to the date of any payment due to
be made by the Borrower hereunder that the Borrower will not make such payment
to the Administrative Agent, the Administrative Agent may assume that the
Borrower is making such payment, and the Administrative Agent may, but shall not
be required to, in reliance upon such assumption, make available to the
applicable Lenders their respective pro rata shares of a corresponding amount. 
If such payment is not made to the Administrative Agent by the Borrower within
three Business Days after such due date, the Administrative Agent shall be
entitled to recover, on demand, from each Lender to which any amount which was
made available pursuant to the preceding sentence, such amount with interest
thereon at the rate per annum equal to the daily average Federal Funds Effective
Rate.  Nothing herein shall be deemed to limit the rights of the Administrative
Agent or any Lender against the Borrower.

 

2.15.                     Requirements of Law.

 

(a)                                 If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the Closing Date:

 

(i)                             shall legally impose, modify or hold applicable
any reserve, special deposit, compulsory loan or similar requirement against
assets held by, deposits or other liabilities in or for the account of,
advances, loans or other extensions of credit by, or any other acquisition of
funds by, any office of such Lender that is not otherwise included in the
determination of the Eurodollar Rate; or

 

(ii)                          shall impose on such Lender any Taxes (other than
(A) Non-Excluded Taxes indemnified by Section 2.16, (B) Excluded Taxes imposed
on, or measured by reference to, net income (including franchise or similar
(including branch profits) Taxes imposed in lieu of net income taxes) or (C)
Excluded Taxes described in clauses (ii), (iii) and (iv) of the definition of
Excluded Taxes),

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans (or in the case of clause (ii) above,
any Loans) or issuing or participating in Letters of Credit, or to reduce any
amount receivable by such Lender hereunder in respect thereof, then, in any such
case, the Borrower shall

 

44

--------------------------------------------------------------------------------


 

promptly and in any event within five Business Days pay such Lender, upon its
written demand, any additional amounts necessary to compensate such Lender for
such increased cost or reduced amount receivable.  If any Lender becomes
entitled to claim any additional amounts pursuant to this paragraph, it shall
promptly notify the Borrower (with a copy to the Administrative Agent) of the
event by reason of which it has become so entitled; provided that the Borrower
shall not be required to compensate a Lender pursuant to this paragraph for any
amounts incurred more than six months prior to the date that such Lender
notifies the Borrower of such Lender’s intention to claim compensation therefor;
and provided further that, if the circumstances giving rise to such claim have a
retroactive effect, then such six-month period shall be extended to include the
period of such retroactive effect.

 

(b)                                 If any Lender shall have determined that the
adoption of or any change in any Requirement of Law regarding capital adequacy
or in the interpretation or application thereof or compliance by such Lender or
any corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the Closing Date shall have the effect of reducing
the rate of return on such Lender’s or such corporation’s capital as a
consequence of its obligations hereunder or under or in respect of any Letter of
Credit to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy)
by an amount reasonably deemed by such Lender to be material and to the extent
reasonably determined such increase in capital to be allocable to the existence
of such Lender’s Commitments or participations in Letters of Credit hereunder,
then, from time to time, after submission by such Lender to the Borrower (with a
copy to the Administrative Agent) of a written request therefor, the Borrower
shall pay to such Lender such additional amount or amounts as will compensate
such Lender or such corporation for such reduction; provided that the Borrower
shall not be required to compensate a Lender pursuant to this paragraph for any
amounts incurred more than six months prior to the date that such Lender
notifies the Borrower of such Lender’s intention to claim compensation therefor;
and provided further that, if the circumstances giving rise to such claim have a
retroactive effect, then such six-month period shall be extended to include the
period of such retroactive effect.

 

(c)                                  A certificate as to any additional amounts
payable pursuant to this Section 2.15 submitted by any Lender to the Borrower
(with a copy to the Administrative Agent) with appropriate detail demonstrating
how such amounts were derived shall be conclusive in the absence of manifest
error.

 

(d)                                 Notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “change in Requirement of Law”, regardless of the
date enacted, adopted or issued.

 

2.16.                     Taxes.

 

(a)                                 Except as required by law (as determined in
the good faith discretion of any applicable withholding agent), all payments
made by any Loan Party under this Agreement and the other Loan Documents shall
be made free and clear of, and without deduction or withholding for or on
account of, any Taxes.  If any Non-Excluded Taxes or any Other Taxes are
required by law to be withheld (as determined in the good faith discretion of
any applicable withholding agent) from any amounts payable by any Loan Party to
the Administrative Agent or by any Loan Party or the Administrative Agent to any
Lender (which term shall, for the avoidance of doubt, include, for purposes of
this Section 2.16, the Issuing

 

45

--------------------------------------------------------------------------------


 

Lender), the amounts payable by the applicable Loan Party shall be increased to
the extent necessary to yield to the Administrative Agent or such Lender (after
withholding of all Non-Excluded Taxes and Other Taxes, including Non-Excluded
Taxes and Other Taxes attributable to amounts payable under this Section 2.16)
interest or any such other amounts payable hereunder at the rates or in the
amounts the Administrative Agent or Lender would have received had no such
Non-Excluded Taxes or Other Taxes been withheld.

 

(b)                                 In addition, the Borrower shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

 

(c)                                  Whenever any Non-Excluded Taxes or Other
Taxes are payable by the applicable Loan Party, as promptly as possible
thereafter the Loan Party shall send to the Administrative Agent for the account
of the Administrative Agent or relevant Lender, evidence reasonably satisfactory
to the Administrative Agent showing payment thereof.

 

(d)                                 Without duplicating any Loan Party’s
obligations under clause (a) or (b), the Loan Parties shall, within 10 days
after written demand, indemnify the Administrative Agent and each Lender for the
full amount of any Non-Excluded Taxes and Other Taxes (including any
Non-Excluded Taxes and Other Taxes on amounts payable under this Section 2.16)
payable by the Administrative Agent or such Lender and any reasonable costs and
expenses associated therewith, whether or not such Non-Excluded Taxes or Other
Taxes were correctly or legally asserted; provided that if a Loan Party
reasonably believes that such Taxes were not correctly or legally asserted, the
Administrative Agent or such Lender, as the case may be, will use reasonable
efforts to cooperate with the Loan Party, at such Loan Party’s request and
expense, to obtain a refund of such Non-Excluded Taxes and Other Taxes (which
refund, if received, shall be paid to the Borrower to the extent provided in
clause (f) of this Section 2.16) so long as such efforts, in the reasonable
judgment of the Administrative Agent or such Lender, as the case may be, would
not cause the Administrative Agent or such Lender, as the case may be, to suffer
any additional costs, expenses or risk, or legal or regulatory disadvantage it;
provided, further, that the Loan Parties shall not be obligated to make such
payments for penalties, Excess Interest and expenses to the Administrative Agent
or the Lenders pursuant to this Section, to the extent such penalty and/or
expenses result from the failure of the Administrative Agent or the Lenders to
make written demand for the Non-Excluded Taxes and Other Taxes within 180 days
from the date on which the Administrative Agent or the Lenders have received a
written notice of a claim for any Non-Excluded Taxes or Other Taxes by the
relevant Governmental Authority.

 

(e)                                  Each Lender shall, at such times as are
reasonably requested by the Borrower or the Administrative Agent, provide the
Borrower and the Administrative Agent with any documentation prescribed by law
or reasonably requested by the Borrower or the Administrative Agent certifying
as to any entitlement of such Lender to an exemption from, or reduction in,
withholding tax with respect to any payments to be made to such Lender under the
Loan Documents.  Each such Lender shall, whenever a lapse in time or change in
circumstances renders such documentation obsolete, expired or inaccurate in any
material respect, deliver promptly to the Borrower and the Administrative Agent
updated or other appropriate documentation (including any new documentation
reasonably requested by the Borrower or the Administrative Agent) or promptly
notify the Borrower and the Administrative Agent of its inability to do so. 
Unless the Borrower or the Administrative Agent has received forms or other
documents satisfactory to it indicating that payments under any Loan Document to
or for a Lender are not subject to withholding tax or are subject to such Tax at
a rate reduced by an applicable tax treaty, the Borrower or the Administrative
Agent (as applicable) shall withhold amounts required to be withheld by
applicable Laws from such payments at the applicable statutory rate.  Without
limiting the foregoing:

 

46

--------------------------------------------------------------------------------


 

(i)                                     Each Lender that is a United States
person (as defined in Section 7701(a)(30) of the Code) shall deliver to the
Borrower and the Administrative Agent on or before the date on which it becomes
a party to this Agreement two properly completed and duly signed original copies
of Internal Revenue Service Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding.

 

(ii)                                  Each Lender that is not a United States
person (the “Foreign Lender”) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter upon the request of the Borrower or
the Administrative Agent) whichever of the following is applicable:

 

(A)                               two properly completed and duly signed
original copies of Internal Revenue Service Form W-8BEN (or any successor forms)
claiming eligibility for the benefits of an income tax treaty to which the
United States is a party, and such other documentation as required under the
Code,

 

(B)                               two properly completed and duly signed
original copies of Internal Revenue Service Form W-8ECI (or any successor
forms),

 

(C)                               in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (A) a certificate substantially in the form of the applicable Exhibit I
(any such certificate, a “United States Tax Compliance Certificate”) and (B) two
properly completed and duly signed original copies of Internal Revenue Service
Form W-8BEN (or any successor forms),

 

(D)                               to the extent a Foreign Lender is not the
beneficial owner (for example, where the Foreign Lender is a partnership or a
participating Lender), Internal Revenue Service Form W-8IMY (or any successor
forms) of the Foreign Lender, accompanied by a Form W-8ECI, Form W-8BEN, United
States Tax Compliance Certificate, Form W-9, Form W-8IMY or any other required
information (or any successor forms) from each beneficial owner, as applicable
(provided that, if one or more beneficial owners are claiming the portfolio
interest exemption, the United States Tax Compliance Certificate may be provided
by such Foreign Lender on behalf of such beneficial owner), or

 

(E)                                two properly completed and duly signed
original copies of any other form prescribed by applicable U.S. federal income
tax laws (including the Treasury regulations) as a basis for claiming a complete
exemption from, or a reduction in, United States federal withholding tax on any
payments to such Lender under the Loan Documents.

 

(iii)                               If a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.

 

47

--------------------------------------------------------------------------------


 

Notwithstanding any other provision of this clause (e), a Lender shall not be
required to deliver any form that such Lender is not legally eligible to
deliver.

 

(f)                                   If the Administrative Agent or Lender
determines, in its sole discretion exercised in good faith, that it has received
a refund in respect of any Non-Excluded Taxes or Other Taxes with respect to
which the Borrower has paid additional amounts pursuant to this Section 2.16, it
shall promptly notify the Borrower of such refund and shall within 30 days from
the date of receipt of such refund pay over the amount of such refund without
interest (other than any interest paid or credited by the relevant Governmental
Authority with respect to such refund) to the Borrower (but only to the extent
of additional amounts paid by the Borrower under this Section 2.16 with respect
to the Non-Excluded Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or Lender; provided, however,
that the Borrower, upon the written request of the Administrative Agent or
Lender, agrees to repay the amount paid over to the Borrower (plus penalties,
interest or other charges due to the appropriate authorities in connection
therewith) to the Administrative Agent or Lender in the event the Administrative
Agent or Lender is required to repay such refund to such Governmental
Authority.  Nothing contained in this paragraph shall interfere with the right
of each of the Administrative Agent and the Lenders to arrange its tax affairs
in whatever manner it thinks fit nor to disclose any information or any
computations relating to its tax affairs.

 

(g)                                  The agreements in this Section 2.16 shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

 

2.17.                     Indemnity.  The Borrower agrees to indemnify each
Lender for, and to hold each Lender harmless from, any loss or expense that such
Lender may sustain or incur as a consequence of (a) default by the Borrower in
making a borrowing of, conversion into or continuation of Eurodollar Loans after
the Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment of or conversion from Eurodollar Loans after the Borrower has given a
notice thereof in accordance with the provisions of this Agreement or (c) the
making of a prepayment of Eurodollar Loans on a day that is not the last day of
an Interest Period with respect thereto.  Such indemnification may include an
amount equal to the excess, if any, of (i) the amount of interest that would
have accrued on the amount so prepaid, or not so borrowed, converted or
continued, for the period from the date of such prepayment or of such failure to
borrow, convert or continue to the last day of such Interest Period (or, in the
case of a failure to borrow, convert or continue, the Interest Period that would
have commenced on the date of such failure) in each case at the applicable rate
of interest for such Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank eurodollar market.  A certificate as to any
amounts payable pursuant to this Section 2.17 submitted to the Borrower by any
Lender within 180 days of the incurrence of any loss or expense covered by this
Section with appropriate detail demonstrating how such amounts were derived
shall be conclusive in the absence of manifest error.  This covenant shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

 

2.18.                     Change of Lending Office.  Each Lender agrees that,
upon the occurrence of any event giving rise to the operation of Section 2.15 or
2.16(a) with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
file any certificate or document reasonably requested by the Borrower or
designate another lending office for any Loans affected by such event with the
object of eliminating or reducing amounts payable pursuant to Section 2.15 or
2.16(a); provided that the making of such filing or such designation is made on
terms that, in the reasonable judgment of such Lender, cause such Lender and its
lending office(s) to suffer

 

48

--------------------------------------------------------------------------------


 

no economic, legal or regulatory disadvantage (except to a de minimis extent),
and provided further that nothing in this Section 2.18 shall affect or postpone
any of the obligations of the Borrower or the rights of any Lender pursuant to
Section 2.15 or 2.16(a).

 

2.19.                     Replacement of Lenders.

 

(a)                                 The Borrower shall be permitted to replace
any Lender that (A) requests reimbursement for amounts owing pursuant to
Section 2.15 or 2.16(a) or (B) becomes a Defaulting Lender, with a replacement
financial institution; provided that (i) such replacement does not conflict with
any Requirement of Law, (ii) prior to any such replacement, such Lender shall
have taken no action under Section 2.18 that has or will eliminate the continued
need for payment of amounts owing pursuant to Section 2.15 or 2.16(a), (iii) the
Borrower shall be liable to such replaced Lender under Section 2.17 if any
Eurodollar Loan owing to such replaced Lender shall be purchased other than on
the last day of the Interest Period relating thereto, (iv) the replacement
financial institution, if not already a Lender, shall be reasonably satisfactory
to the Administrative Agent, (v) the replaced Lender shall be obligated to make
such replacement in accordance with the provisions of Section 10.6 (provided
that the Borrower shall be obligated to pay the registration and processing fee
referred to therein), (vi) until such time as such replacement shall be
consummated, the Borrower shall pay all additional amounts (if any) required
pursuant to Section 2.15 or 2.16(a), as the case may be, (vii) the applicable
replaced Lender will be paid all principal, interest and fees under Section 2.5
owed to it upon the consummation of such replacement and (viii) any such
replacement shall not be deemed to be a waiver of any rights that the Borrower,
the Administrative Agent or any other Lender shall have against the replaced
Lender.

 

(b)                                 If, in connection with any proposed
amendment, modification, waiver or termination pursuant to Section 10.1
requiring the consent of all affected Lenders, the consent of the Required
Lenders is obtained, but the consent of other Lenders whose consent is required
is not obtained (any such Lender whose consent is not obtained as described in
this clause (b) being referred to as a “Non-Consenting Lender”), then, at the
Borrower’s request the Administrative Agent, or a Person or Persons reasonably
acceptable to the Administrative Agent if not already a Lender, Affiliate of a
Lender or Approved Fund, shall have the right (but shall have no obligation) to
purchase all, but not less than all, from such Non-Consenting Lenders, and such
Non-Consenting Lenders agree that they shall, upon the Administrative Agent’s
request, sell and assign to the Administrative Agent or such Person, all Loans
and Commitments of such Non-Consenting Lenders for an amount equal to the
principal balance of all Loans held by the Non-Consenting Lenders and all
accrued interest and fees with respect thereto through the date of sale, such
purchase and sale to be consummated at par pursuant to an Assignment and
Assumption; provided that in the event such Non-Consenting Lender does not
execute an Assignment and Assumption, such Non-Consenting Lender shall be deemed
to have consented to such Assignment and Assumption.  Any such required sale and
assignment shall be treated as a prepayment for purposes of Section 2.17 and the
Borrower shall be liable for any amounts payable thereunder as a result of such
sale and assignment.

 

2.20.                     Incremental Increases.

 

The Borrower may at any time or from time to time after the Closing Date, by
notice to the Administrative Agent (whereupon the Administrative Agent shall
promptly deliver a copy to each of the Lenders), request one or more increases
in the amount of the Commitments (each such increase, a “Commitment Increase”);
provided that (i) upon the effectiveness of any Incremental Amendment referred
to below, no Default or Event of Default shall exist or would exist after giving
effect thereto and (ii) as of the Commitment Increase Closing Date, the Borrower
shall be in compliance with the provisions of Section 7.1, calculated on a pro
forma basis after giving effect to the Commitment Increase to be made

 

49

--------------------------------------------------------------------------------


 

on the Commitment Increase Closing Date, as of the end of the most recent period
for which financial statements were required to have been delivered pursuant to
Section 6.1(a) or (b) or, if prior to the first delivery date for such financial
statements hereunder, as of the end of the period for which the most recent
financial statements of the Borrower are available.  The Borrower shall be
permitted three (3) Commitment Increases.  Notwithstanding anything to the
contrary herein, the aggregate amount of the Commitment Increases shall not
exceed $10,000,000. The Commitment Increases shall be on the same terms as the
Commitments (other than as to upfront, underwriting or similar fees paid by
Parent, Borrower and its Subsidiaries in order to obtain such Commitment
Increases).  Each notice from the Borrower pursuant to this Section 2.20 shall
set forth the requested amount and proposed terms of the relevant Commitment
Increases.  Commitment Increases may be provided by any existing Lender (and
each existing Lender will have the right to provide a portion of any Commitment
Increase in accordance with its Applicable Percentage (with such right deemed
waived if it does not respond affirmatively to the Borrower within two Business
Days of such notice of the Commitment Increase) or by any other bank or other
financial institution (any such other bank or other financial institution being
called an “Additional Lender”), provided that the Issuing Bank and Swingline
Lender shall have consented (not to be unreasonably withheld) to such Lender’s
or Additional Lender’s providing such Commitment Increases, if such consent
would be required under Section 10.6 for an assignment of Commitments to such
Lender or Additional Lender.  Commitments in respect of Commitment Increases
shall become Commitments (or in the case of a Commitment Increase to be provided
by an existing Lender, an increase in such Lender’s Commitment) under this
Agreement pursuant to an amendment (an “Incremental Amendment”) to this
Agreement and, as appropriate, the other Loan Documents, executed by Parent, the
Borrower, each Lender agreeing to provide such Commitment, if any, each
Additional Lender, if any, and the Administrative Agent.  An Incremental
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.20 and the use of proceeds
of such Commitment Increase.  The effectiveness of any Incremental Amendment
shall be subject to the satisfaction on the date thereof (each, an “Incremental
Facility Closing Date”) of each of the conditions set forth in the Incremental
Amendment.  No Lender shall be obligated to provide any Commitment Increases,
unless it so agrees.  Upon each increase in the Commitments pursuant to this
Section 2.20, the participations held by the Lenders in the L/C Exposure and
Swingline Loans immediately prior to such increase will be reallocated so as to
be held by the Lenders ratably in accordance with their respective Applicable
Percentages after giving effect to such Commitment Increase.  If, on the date of
a Commitment Increase, there are any Revolving Loans outstanding, the Borrower
shall prepay such Revolving Loans in accordance with this Agreement on the date
of effectiveness of such Commitment Increase (but the Borrower may finance such
prepayment with a concurrent borrowing of Revolving Loans from the Lenders in
accordance with their Applicable Percentages after giving effect to such
Commitment Increase).  The Borrower may use the proceeds of each Commitment
Increase for any purpose not prohibited by this Agreement unless otherwise
agreed in connection with such Commitment Increase.

 

2.21.                     Defaulting Lenders.

 

(a)                                 Defaulting Lender Adjustments. 
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
“Required Lenders.”

 

50

--------------------------------------------------------------------------------


 

(ii)                                  Defaulting Lender Waterfall. Any payment
of principal, interest, fees or other amounts received by the Administrative
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Section 8 or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 10.7(b) shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to the Issuing Bank or
the Swingline Lender hereunder; third, to Cash Collateralize the Issuing Bank’s
Fronting Exposure with respect to such Defaulting Lender in accordance with
Section 2.22; fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Revolving Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Revolving Loans under this
Agreement and (y) Cash Collateralize the Issuing Bank’s future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.22; sixth, to the
payment of any amounts owing to the Lenders, the Issuing Bank or the Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the Issuing Bank or the Swingline Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or in respect
of which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 5.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and payments made by
Lenders pursuant to Section 3.4 owed to, all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or payments
made by Lenders pursuant to Section 3.4 owed to, such Defaulting Lender until
such time as all Revolving Loans and funded and unfunded interests in L/C
Exposure and Fronted Swingline Amounts are held by the Lenders pro rata in
accordance with the Commitments without giving effect to Section 2.21(a)(iv). 
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post Cash Collateral pursuant to this Section 2.21(a) shall be deemed paid to
and redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)                               Certain Fees.

 

(A)                               No Defaulting Lender shall be entitled to
receive any fee pursuant to Section 2.5(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender).

 

(B)                               Each Defaulting Lender shall be entitled to
receive fees pursuant to the first sentence of Section 3.3(a) for any period
during which that Lender is a Defaulting Lender only to the extent allocable to
its Applicable Percentage of the stated amount of Letters of Credit for which it
has provided Cash Collateral pursuant to Section 2.22.

 

51

--------------------------------------------------------------------------------


 

(C)                               With respect to any fee pursuant to
Section 3.3(a) not required to be paid to any Defaulting Lender pursuant to
clause (B) above, the Borrower shall (x) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s interest in L/C Exposure that has been reallocated
to such Non-Defaulting Lender pursuant to Section 2.21(a)(iv), (y) pay to the
Issuing Bank the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to the Issuing Bank’s Fronting Exposure to such
Defaulting Lender and (z) not be required to pay the remaining amount of any
such fee.

 

(iv)                              Reallocation of Participations to Reduce
Fronting Exposure.  All or any part of such Defaulting Lender’s interest in L/C
Exposure and such Defaulting Lender’s Fronted Swingline Amount shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Applicable Percentages (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent that (x) the conditions set forth in
Section 5.2 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time) and (y) such reallocation does not cause
the aggregate Extensions of Credit of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Commitment.  No reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

 

(v)                                 Cash Collateral, Repayment of Swingline
Loans.  If the reallocation described in Section 2.21(a)(iv) cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, (x) first, prepay Swingline Loans
in an amount equal to the Swingline Lender’s Fronting Exposure and (y) second,
Cash Collateralize the Issuing Bank’s Fronting Exposure in accordance with the
procedures set forth in Section 2.22.

 

(b)                                 Defaulting Lender Cure.  If the Borrower,
the Administrative Agent, the Swingline Lender and the Issuing Bank agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), that Lender will, to
the extent applicable, purchase at par that portion of outstanding Revolving
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Revolving Loans and funded and
unfunded interests in Letters of Credit and the Swingline Participation Amounts
to be held pro rata by the Lenders in accordance with the Commitments (without
giving effect to Section 2.21(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Non-Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

(c)                                  New Swingline Loans/Letters of Credit.  So
long as any Lender is a Defaulting Lender, (i) the Swingline Lender shall not be
required to fund any Swingline Loans unless it is satisfied that it will have no
Fronting Exposure after giving effect to such Swingline Loan and (ii) the
Issuing Bank shall not be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied that it will have no Fronting Exposure
after giving effect thereto.

 

52

--------------------------------------------------------------------------------


 

(d)                                 Termination of Defaulting Lender’s
Commitment.  The Borrower may terminate the unused amount of the Commitment of a
Defaulting Lender upon not less than three Business Days’ prior notice to the
Administrative Agent (which will promptly notify the Lenders thereof), and in
such event the provisions of Section 2.21(a)(ii) will apply to such Defaulting
Lender as if it were still a Lender hereunder, provided that such termination
will not be deemed to be a waiver or release of any claim the Borrower, the
Administrative Agent, the Issuing Bank, the Swingline Lender or any Lender may
have against such Defaulting Lender.

 

2.22.                     Cash Collateralization.

 

(a)                                 Cash Collateral Requirements. At any time
that there shall exist a Defaulting Lender, within five Business Days following
the written request of the Administrative Agent or the Issuing Bank (with a copy
to the Administrative Agent) the Borrower shall Cash Collateralize the Issuing
Bank’s Fronting Exposure with respect to such Defaulting Lender (determined
after giving effect to Section 2.21(a)(iv) and any Cash Collateral provided by
such Defaulting Lender) in an amount not less than the Minimum Collateral
Amount.

 

(b)                                 Grant of Security Interest.  The Borrower,
and to the extent provided by any Defaulting Lender, such Defaulting Lender,
hereby grants to the Administrative Agent, for the benefit of the Issuing Bank,
and agrees to maintain, a first priority security interest in all such Cash
Collateral as security for the Defaulting Lender’s obligation to fund its
interests in respect of Letters of Credit pursuant to Section 3.4, to be applied
pursuant to Section 2.22(b).  If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent and the Issuing Bank as herein provided or that the
total amount of such Cash Collateral is less than the Minimum Collateral Amount,
the Borrower will, within five Business Days after demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency (after giving effect to any
Cash Collateral provided by such Defaulting Lender).

 

(c)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under this
Section 2.22 or Section 2.21 in respect of L/C Exposure shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund its interests in
respect of Letters of Credit (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.

 

(d)                                 Termination of Requirement.  Cash Collateral
(or the appropriate portion thereof) provided to reduce the Issuing Bank’s
Fronting Exposure shall no longer be required to be held as Cash Collateral
pursuant to this Section 2.22 following (i) the elimination of the Fronting
Exposure that gave rise to the requirement to provide (including by the
termination of Defaulting Lender status of the applicable Lender), but not with
respect to any other Fronting Exposure or (ii) the determination by the
Administrative Agent and the Issuing Bank that there exists excess Cash
Collateral.

 

2.23.                     Extension Offers.

 

(a)                                 The Borrower may, on one or more occasions,
by written notice to the Administrative Agent, make one or more offers (each, an
“Extension Offer”) to all Lenders of one or more Classes (each Class subject to
such an Extension Offer, an “Extension Request Class”) to make one or more
Permitted Amendments pursuant to procedures reasonably specified by the
Administrative Agent and reasonably acceptable to the Borrower.  Such notice
shall set forth (i) the terms and conditions of the requested Permitted
Amendment and (ii) the date on which such Permitted Amendment is requested to
become effective (which shall not be less than 5 Business Days nor more than 30
Business Days after the

 

53

--------------------------------------------------------------------------------


 

date of such notice, unless otherwise agreed by the Administrative Agent).
Permitted Amendments shall become effective only with respect to the Commitments
of the Lenders of the Extension Request Class that accept the applicable
Extension Offer (such Lenders, the “Accepting Lenders”) and, in the case of any
Accepting Lender, only with respect to such Lender’s Loans and Commitments of
such Extension Request Class.

 

(b)                                 Borrower and each Accepting Lender shall
execute and deliver to the Administrative Agent an extension agreement (each, an
“Extension Agreement”) and such other documentation as the Administrative Agent
shall reasonably specify to evidence the Permitted Amendments and the terms and
conditions thereof; provided that no Extension Agreement shall become effective
unless:

 

(i)                                     both before and after giving effect to
the effectiveness of such Extension Agreement, each of the conditions set forth
in Section 5.2 shall be satisfied (it being understood that all references to
“the date of such extension of credit” or similar language in Section 5.2 shall
be deemed to refer to the date of such effectiveness);

 

(ii)                                  the Loan Parties and the Collateral Agent
shall enter into such amendments, if any, to the Security Documents as may be
reasonably requested by the Collateral Agent and approved (such approval not to
be unreasonably withheld) by the Borrower (which shall not require any consent
from any Lender) in order to ensure that the Loans and Commitments of the
Accepting Lenders, as modified by the Extension Agreement, are provided with the
benefit of the applicable Security Documents and shall deliver such other
documents, certificates and opinions of counsel in connection therewith as may
be reasonably requested by the Collateral Agent; and

 

(iii)                               the Borrower shall have delivered to the
Administrative Agent such legal opinions board resolutions, secretary’s
certificates, officer’s certificates and other documents as shall be reasonably
requested by the Administrative Agent (and agreed to by the Borrower (such
agreement not to be unreasonably withheld)) in connection therewith.

 

(c)                                  Each Extension Agreement shall be binding
on the lenders party thereto, the Loan Parties, the Administrative Agent, the
Collateral Agent and the Lenders. The Administrative Agent shall promptly notify
each Lender as to the effectiveness of each Extension Agreement (provided that
the failure to provide such notice shall not invalidate the Extension
Agreement). Each Extension Agreement may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this
Section (including any amendments necessary to treat the Loans and/or
Commitments of the Accepting Lenders as a new “Class” of loans or commitments,
as applicable, hereunder); provided that, except as otherwise agreed to by each
Issuing Bank and the Swingline Lender, (i) the allocation of the participation
exposure with respect to any then-existing or subsequently issued or made Letter
of Credit or Swingline Loan as between the commitments of such new “Class” and
the remaining Commitments shall be made on a ratable basis as between the
commitments of such new “Class” and the remaining Commitments until the
Termination Date with respect to all such remaining Commitments and (ii) the
Termination Date, as such terms are used in reference to Letters of Credit and
Swingline Loans, respectively, may not be extended without the prior written
consent of each Issuing Bank and the Swingline Lender, as applicable.

 

2.24.                     Change of Control.  Upon the occurrence of a Change of
Control, the Commitments shall be automatically terminated, and Section 2.8
shall be complied with.

 

54

--------------------------------------------------------------------------------


 

SECTION 3

 

LETTERS OF CREDIT

 

3.1.                            Letters of Credit.

 

(a)                                 Subject to the terms and conditions hereof,
the Issuing Bank agrees to issue letters of credit (“Letters of Credit”) for the
account of the Borrower on any Business Day during the Commitment Period in such
form as may be reasonably approved from time to time by the Issuing Bank;
provided that the Issuing Bank shall have no obligation to issue, increase or
extend any Letter of Credit if, after giving effect to such issuance, the L/C
Exposure would exceed the L/C Commitment.  Each Letter of Credit shall (A) be
denominated in Dollars and (B) expire no later than the earlier of (x) the first
anniversary of its date of issuance and (y) the date that is five Business Days
prior to the Termination Date, provided that any Letter of Credit with a
one-year term may provide for the renewal thereof for additional one-year
periods (which shall in no event extend beyond the date referred to in clause
(y) above); provided further that no Letter of Credit shall be issued with an
expiry date (or amended to change the expiry date to a date) later than the
fifth Business Day prior to the Termination Date and no Commitments shall be
reduced or terminated pursuant to Section 2.6, if after giving effect to such
issuance, amendment, reduction or termination, the Total Extensions of Credit
would exceed the Commitments.  Each Existing Letter of Credit shall be deemed a
Letter of Credit hereunder.

 

(b)                                 The Issuing Bank shall not at any time be
obligated to issue, amend or extend any Letter of Credit if such issuance would
conflict with, or cause the Issuing Bank or any Lender to exceed any limits
imposed by, any applicable Requirement of Law.

 

3.2.                            Procedure for Issuance of Letter of Credit.  The
Borrower may from time to time request that the Issuing Bank issue a Letter of
Credit by delivering to the Issuing Bank at its address for notices specified
herein an Application therefor, completed to the reasonable satisfaction of the
Issuing Bank, and such other certificates, documents and other papers and
information as the Issuing Bank may reasonably request.  Upon receipt of any
Application, the Issuing Bank will process such Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall
promptly issue the Letter of Credit requested thereby (but in no event shall the
Issuing Bank be required to issue any Letter of Credit earlier than three
Business Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by the Issuing Bank and the Borrower.  The Issuing
Bank shall furnish a copy of such Letter of Credit to the Borrower and the
Administrative Agent promptly following the issuance thereof.  The Issuing Bank
shall promptly furnish to the Administrative Agent, which shall in turn promptly
furnish to the Lenders, notice of the issuance of each Letter of Credit
(including the amount thereof).

 

3.3.                            Fees and Other Charges.

 

(a)                                 The Borrower will pay to Lenders a
participation fee on the Applicable Percentage at such time of the actual daily
outstanding amount all Letters of Credit at a per annum rate equal to the
Applicable Margin then in effect with respect to Revolving Loans that are
Eurodollar Loans, shared ratably among the Lenders and payable quarterly in
arrears on each Fee Payment Date after the issuance date.  In addition, the
Borrower shall pay to the Issuing Bank for its own account a fronting fee of
0.125% per annum on the face amount of each Letter of Credit issued by the
Issuing Bank, payable quarterly in arrears on each Fee Payment Date after the
issuance date.

 

55

--------------------------------------------------------------------------------


 

(b)                                 In addition to the foregoing fees, the
Borrower shall pay the Issuing Bank its standard fees charged with respect to,
and reimburse the Issuing Bank for its out-of-pocket costs and expenses incurred
in connection with, issuing, negotiating, effecting payment under, amending or
otherwise administering any Letter of Credit issued by the Issuing Bank.

 

3.4.                            L/C Participations.  The Issuing Bank
irrevocably agrees to grant and hereby grants to each L/C Participant, and, to
induce the Issuing Bank to issue Letters of Credit, each L/C Participant
irrevocably agrees to accept and purchase and hereby accepts and purchases from
the Issuing Bank, on the terms and conditions set forth below, for such L/C
Participant’s own account and risk an undivided interest equal to such L/C
Participant’s Applicable Percentage in the Issuing Bank’s obligations and rights
under and in respect of each Letter of Credit (including, for the avoidance of
doubt, each Existing Letter of Credit) and the amount of each draft paid by the
Issuing Bank thereunder.  Each L/C Participant agrees with the Issuing Bank
that, if a draft is paid under any Letter of Credit issued by the Issuing Bank
for which the Issuing Bank is not reimbursed in full by the Borrower in
accordance with the terms of this Agreement, such L/C Participant shall pay to
the Issuing Bank upon demand at the Issuing Bank’s address for notices specified
herein an amount equal to such L/C Participant’s Applicable Percentage of the
amount of such draft, or any part thereof, that is not so reimbursed.  Each L/C
Participant’s obligation to pay such amount shall be absolute and unconditional
and shall not be affected by any circumstance, including (i) any setoff,
counterclaim, recoupment, defense or other right that such L/C Participant may
have against the Issuing Bank, the Borrower or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Section 5, (iii) any adverse change in the condition (financial or otherwise) of
the Borrower, (iv) any breach of this Agreement or any other Loan Document by
the Borrower, any other Loan Party or any other L/C Participant or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.  If any amount required to be paid by any L/C Participant to the
Issuing Bank pursuant to this Section 3.4 in respect of any unreimbursed portion
of any payment made by the Issuing Bank under any Letter of Credit is paid to
the Issuing Bank within three Business Days after the date such payment is due,
such L/C Participant shall pay to the Issuing Bank on demand an amount equal to
the product of (A) such amount, times (B) the daily average Federal Funds
Effective Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the
Issuing Bank, times (C) a fraction the numerator of which is the number of days
that elapse during such period and the denominator of which is 360.  If any such
amount required to be paid by any L/C Participant pursuant to this Section 3.4
is not made available to the Issuing Bank by such L/C Participant within three
Business Days after the date such payment is due, the Issuing Bank shall be
entitled to recover from such L/C Participant, on demand, such amount with
interest thereon calculated from such due date at the rate per annum equal to
the sum of (x) ABR plus (y) the Applicable Margin for Revolving Loans that are
ABR Loans.  A certificate of the Issuing Bank submitted to any L/C Participant
with respect to any amounts owing under this Section 3.4 shall be conclusive in
the absence of manifest error.  Whenever, at any time after the Issuing Bank has
made payment under any Letter of Credit and has received from any L/C
Participant its pro rata share of such payment in accordance with this
Section 3.4, the Issuing Bank receives any payment related to such Letter of
Credit (whether directly from the Borrower or otherwise, including proceeds of
collateral applied thereto by the Issuing Bank), or any payment of interest on
account thereof, the Issuing Bank will distribute to such L/C Participant its
pro rata share thereof; provided, however, that in the event that any such
payment received by the Issuing Bank shall be required to be returned by the
Issuing Bank, such L/C Participant shall return to the Issuing Bank the portion
thereof previously distributed by the Issuing Bank to it.

 

3.5.                            Reimbursement Obligation of the Borrower.  If
any draft is paid under any Letter of Credit, the Borrower shall reimburse the
Issuing Bank with respect to such draft paid by the Issuing Bank for the amount
of (a) the draft so paid and (b) any taxes, fees, charges or other costs or
expenses

 

56

--------------------------------------------------------------------------------


 

incurred by the Issuing Bank in connection with such payment, not later than
(i) by 12:00 Noon on the Business Day following the day that the Borrower
receives notice of such draft, if such notice is received on such day prior to
1:00 P.M. or (ii) if clause (i) above does not apply, the Business Day
immediately following the day that the Borrower receives such notice.  Each such
payment shall be made to the Issuing Bank at its address for notices referred to
herein in Dollars and in immediately available funds.  If any draft is paid
under any Letter of Credit, then, unless the Borrower shall reimburse the
Issuing Bank in full on the same day that such draft is paid, the unpaid amount
thereof shall bear interest for each day from and including the date on which
such draft is paid to but excluding the date that the Borrower makes
reimbursement in full, at the rate per annum equal to the sum of (x) ABR plus
(y) the Applicable Margin for Revolving Loans that are ABR Loans; provided that,
if the Borrower does not make reimbursement in full on or prior to the second
Business Day following the date of the applicable drawing, then
Section 2.11(c) shall apply.

 

3.6.                            Obligations Absolute.  The Borrower’s
obligations under this Section 3 shall be absolute and unconditional under any
and all circumstances and irrespective of any setoff, counterclaim or defense to
payment that the Borrower may have or have had against the Issuing Bank, any
beneficiary of a Letter of Credit or any other Person.  The Borrower also agrees
with the Issuing Bank that the Issuing Bank shall not be responsible for, and
the Borrower’s Reimbursement Obligations under Section 3.5 shall not be affected
by, among other things, the validity or genuineness of documents or of any
endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among the Borrower and
any beneficiary of any Letter of Credit or any other party to which such Letter
of Credit may be transferred or any claims whatsoever of the Borrower against
any beneficiary of such Letter of Credit or any such transferee.  The Issuing
Bank shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Issuing Bank.  The Borrower agrees that any action taken or omitted by the
Issuing Bank under or in connection with any Letter of Credit or the related
drafts or documents, if done in the absence of gross negligence, bad faith or
willful misconduct, shall be binding on the Borrower and shall not result in any
liability of the Issuing Bank to the Borrower.

 

3.7.                            Letter of Credit Payments.  If any draft shall
be presented for payment under any Letter of Credit, the Issuing Bank shall
promptly notify the Borrower and the Administrative Agent of the date and amount
thereof.  The responsibility of the Issuing Bank to the Borrower in connection
with any draft presented for payment under any Letter of Credit issued by the
Issuing Bank shall, in addition to any payment obligation expressly provided for
in such Letter of Credit, be limited to determining that the documents
(including each draft) delivered under such Letter of Credit in connection with
such presentment are substantially in conformity with such Letter of Credit.

 

3.8.                            Applications.  To the extent that any provision
of any Application related to any Letter of Credit is inconsistent with the
provisions of this Section 3, the provisions of this Section 3 shall apply.

 

3.9.                            Obligations of Certain Issuing Banks.  The
Issuing Bank that is not the same Person as the Person serving as the
Administrative Agent shall notify the Administrative Agent of (a) the amount and
expiration date of each Letter of Credit issued by the Issuing Bank prior to the
date of issuance thereof, (b) any amendment or modification of any such Letter
of Credit prior to the time of such amendment or modification and (c) any
termination, surrender, cancellation or expiry of any such Letter of Credit
promptly upon the occurrence thereof.

 

57

--------------------------------------------------------------------------------


 

SECTION 4

 

REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Borrower and the Subsidiary Guarantors hereby jointly and severally represent
and warrant to the Administrative Agent and each Lender, as and to the extent
required under Section 5.1 (as of the Closing Date) or 5.2 (for any extension of
credit occurring following the Closing Date) that:

 

4.1.                            Financial Condition.  The audited consolidated
balance sheets of the Borrower and its Subsidiaries as at December 31, 2009,
December 31, 2010 and December 31, 2011, and the related consolidated statements
of income and of cash flows for the fiscal years ended on such dates, reported
on by and accompanied by an unqualified report from Ernst & Young LLP, present
fairly in all material respects the consolidated financial condition of the
Borrower and its Subsidiaries as at such date, and the consolidated results of
its operations and its consolidated cash flows for the respective fiscal years
then ended.  All such financial statements, including the related schedules and
notes thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by the aforementioned firm
of accountants and disclosed therein).

 

4.2.                            No Change.  Since December 31, 2011, there has
been no development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

 

4.3.                            Existence; Compliance with Law.  Each of
Borrower and its Restricted Subsidiaries (a) is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization
except, other than in the case of the Borrower, to the extent that the failure
to comply therewith could not reasonably be expected to result in a Material
Adverse Effect, (b) has the power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged except to the extent that the
failure to comply therewith could not, in the aggregate, reasonably be expected
to result in a Material Adverse Effect, (c) is duly qualified as a foreign
corporation or other organization and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification except to the extent that the
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect and (d) is in compliance with all Requirements
of Law except to the extent that the failure to comply therewith could not, in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

4.4.                            Power; Authorization; Enforceable Obligations.

 

(a)                                 Each Loan Party has the corporate or other
organizational power and authority to make, deliver and perform its obligations
under each of the Loan Documents to which it is a party and, in the case of the
Borrower, to obtain extensions of credit hereunder.

 

(b)                                 Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement.

 

(c)                                  No material consent or authorization of,
filing with, notice to or other act by or in respect of, any Governmental
Authority is required in connection with the Transactions, except (i) consents,
authorizations, filings and notices described in Schedule 4.4, which consents,
authorizations, filings and notices have been obtained or made and are in full
force and effect, (ii) the filings referred to

 

58

--------------------------------------------------------------------------------


 

in Section 4.19 and (iii) consents, authorizations, filings and notices the
failure of which to make or obtain, as the case may be, could not reasonably be
expected to result in a Material Adverse Effect.

 

(d)                                 Each Loan Document has been duly executed
and delivered on behalf of each Loan Party thereto.

 

(e)                                  This Agreement constitutes, and each other
Loan Document upon execution will constitute, a legal, valid and binding
obligation of each Loan Party thereto, enforceable against each such Loan Party
in accordance with its terms, subject to bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general equitable principles (whether enforcement is sought by
proceedings in equity or at law) and an implied covenant of good faith and fair
dealing.

 

4.5.                            No Legal Bar.  The execution and delivery of
this Agreement and the other Loan Documents will not violate any Requirement of
Law or any Contractual Obligation of Borrower or any of its Restricted
Subsidiaries and will not result in, or require, the creation or imposition of
any Lien on any of their respective properties or revenues pursuant to any
Requirement of Law or any such Contractual Obligation (other than the Liens
created by the Security Documents and the Second Lien Notes Documentation)
except, in each case to the extent any of the foregoing could not reasonably be
expected to result in a Material Adverse Effect.

 

4.6.                            Litigation.  Except as set forth on Schedule
4.6, no litigation, or, to the knowledge of the Borrower, no investigation or
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the best knowledge of the Borrower, threatened by or against any Covenant
Party that could reasonably be expected to have a Material Adverse Effect.

 

4.7.                            No Default.  No Default or Event of Default has
occurred and is continuing.

 

4.8.                            Ownership of Property; Liens.  Each Covenant
Party has marketable title to, or a valid leasehold interest in, all its real
property, and marketable title to, or a valid leasehold interest in or right to
use, all its material other property, and none of such property is subject to
any Lien except Liens permitted by Section 7.3 except to the extent any of the
foregoing could not reasonably be expected to result in a Material Adverse
Effect.  As of the Closing Date, set forth on Schedule 4.8 is a complete and
correct list in all material respects of all real property (including street
address) (other than condominiums or co-ops) located in the United States and
owned by any Covenant Party material to the operation of any Covenant Party.

 

4.9.                            Licenses, Intellectual Property.  Except as in
the aggregate could not reasonably be expected to have a Material Adverse Effect
or as set forth in Schedule 4.9 (all of which items set forth in Schedule 4.9 in
the aggregate could not reasonably be expected to have a Material Adverse
Effect), each Covenant Party has all necessary licenses, permits, franchises,
rights to participate in, or the benefit of valid agreements to participate in
material Third Party Payor Programs and other rights necessary for the conduct
of its business and for the intended use of its properties and assets to the
extent necessary to ensure no material interruption in cash flow.  Each Covenant
Party owns, or is licensed or otherwise has the right to use, all Intellectual
Property necessary for the conduct of its business as currently conducted except
to the extent that a failure could not reasonably be expected to have a Material
Adverse Effect.  No material claim against any Covenant Party has been asserted
in writing and is pending by any Person challenging or questioning the use of
any Intellectual Property that is material to the business of the Covenant
Parties or the validity or effectiveness of any such Intellectual Property, nor
does the Borrower have knowledge of any valid basis for any such claim.  Except
as could not reasonably be expected to

 

59

--------------------------------------------------------------------------------


 

result in a Material Adverse Effect, to the knowledge of the Borrower, the use
of Intellectual Property by each Covenant Party does not infringe on the rights
of any Person in any material respect.

 

4.10.                     Taxes.  Except as would not individually or in the
aggregate reasonably be expected to result in a Material Adverse Effect,
(i) each Covenant Party has filed or caused to be filed all federal, state and
other Tax returns that are required to be filed and has paid all Taxes shown to
be due and payable on said returns or on any assessments made against it or any
of its property and all other Taxes, fees or other charges imposed on it or any
of its property by any Governmental Authority and has satisfied its Tax
withholding obligations (in each case, other than any Taxes the validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided on the
books of the relevant Covenant Party, provided such contest suspends the
enforcement of the Taxes in question); (ii) no Tax Lien has been filed (other
than Permitted Liens), and (iii) no claim is being asserted, with respect to any
such Tax, fee or other charge.

 

4.11.                     Federal Regulations.  No part of the proceeds of any
Loans, and no other extensions of credit hereunder, will be used (a) for
“buying” or “carrying” any “margin stock” within the respective meanings of each
of the quoted terms under Regulation U as now and from time to time hereafter in
effect or (b) for any purpose that violates the provisions of the regulations of
the Board.

 

4.12.                     Labor Matters.  Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:  (a) there are no
strikes or other labor disputes against any Covenant Party pending or, to the
knowledge of the Borrower, threatened; (b) hours worked by and payment made to
employees of each Covenant Party have not been in violation of the Fair Labor
Standards Act or any other applicable Requirement of Law dealing with such
matters; and (c) all payments due from any Covenant Party on account of employee
health and welfare insurance have been paid or accrued as a liability on the
books of the relevant Covenant Party.

 

4.13.                     ERISA.  Except as could not reasonably be expected to
have a Material Adverse Effect, (i) neither a Reportable Event nor an
“accumulated funding deficiency” (within the meaning of Section 412 of the Code
or Section 302 of ERISA) or failure to satisfy the minimum funding standards of
Section 412 of the Code has occurred during the five-year period prior to the
date on which this representation is made or deemed made with respect to any
Plan, and each Employee Benefit Plan during such five-year period has complied
in all material respects with the applicable provisions of ERISA and the Code,
(ii) no termination of a Plan has occurred, and no Lien in favor of the PBGC or
a Plan has arisen, during such five-year period and (iii) the present value of
all accrued benefits under each Plan (based on those assumptions used to fund
such Plans) did not, as of the last annual valuation date prior to the date on
which this representation is made or deemed made, exceed the value of the assets
of such Plan allocable to such accrued benefits by a material amount.  Neither
the Borrower nor any Commonly Controlled Entity has had a complete or partial
withdrawal from any Multiemployer Plan that has resulted or could reasonably be
expected to result in a Material Adverse Effect, and to the Borrower’s
knowledge, neither the Borrower nor any Commonly Controlled Entity could, except
as could not reasonably be expected to result in a Material Adverse Effect,
become subject to any liability under ERISA if the Borrower or any such Commonly
Controlled Entity were to withdraw completely from any Multiemployer Plan as of
the valuation date most closely preceding the date on which this representation
is made or deemed made.  To the Borrower’s knowledge, (i) no such Multiemployer
Plan is in Reorganization or Insolvent and (ii) no nonexempt prohibited
transaction (within the meaning of Section 4795 of the Code or Section 406 of
ERISA) has occurred with respect to a Plan which could reasonably be expected to
result in a Material Adverse Effect.

 

60

--------------------------------------------------------------------------------


 

4.14.                     Investment Company Act; Other Regulations.  No
Covenant Party is required to be registered as an “investment company,” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.

 

4.15.                     Subsidiaries.  Attached hereto as Schedule 4.15(a) is
an organization chart of each Loan Party and its Subsidiaries as of the Closing
Date.  Schedule 4.15(b) sets forth the name, jurisdiction of formation and
classification of each Subsidiary and, as to each such Subsidiary, the
percentage of each class of Capital Stock owned by any Loan Party as of the
Closing Date. As of the Closing Date, there are no outstanding subscriptions,
options, warrants, calls, rights or other agreements or commitments (other than
stock options granted to employees or directors and directors’ qualifying
shares) of any nature relating to any Capital Stock of the Borrower or any
Restricted Subsidiary, except as created by the Loan Documents or the Second
Lien Notes Documentation or disclosed on Schedule 4.15(b).

 

4.16.                     Use of Proceeds.  The proceeds of the Revolving Loans,
the Swingline Loans and the Letters of Credit after the Closing Date shall be
used for working capital requirements and general corporate purposes of any
Covenant Party.

 

4.17.                     Environmental Matters.  Except as, in the aggregate,
could not reasonably be expected to have a Material Adverse Effect:

 

(a)                                 the facilities and properties owned, leased
or operated by any Covenant Party (the “Properties”) do not contain any
Materials of Environmental Concern in amounts or concentrations or under
circumstances that constitute a violation of, or could reasonably be expected to
give rise to liability under, any applicable Environmental Law;

 

(b)                                 no Covenant Party has received any written
notice of any violation, alleged violation, non-compliance, liability or
potential liability relating to any Environmental Laws, nor does the Borrower
have knowledge or reason to believe that any such notice will be received or is
being threatened;

 

(c)                                  no Covenant Party has transported or
disposed of from the Properties Materials of Environmental Concern in violation
of, or in a manner or to a location that could reasonably be expected to give
rise to liability under, any Environmental Law, nor has any Covenant Party
generated, treated, stored, handled or used at, on or under any of the
Properties Materials of Environmental Concern in violation of, or in a manner
that could reasonably be expected to give rise to liability under, any
applicable Environmental Law;

 

(d)                                 no judicial proceeding or governmental or
administrative action is pending or, to the knowledge of the Borrower,
threatened under or based on any Environmental Law, to which any Covenant Party
is or to the knowledge of any Covenant Party will be named as a party, nor is
any Covenant Party a party or subject to any decrees, orders, judgments or
agreements which impose any obligations or liability under any Environmental
Law;

 

(e)                                  there has been no Release or to the
knowledge of the Borrower threat of Release of Materials of Environmental
Concern at, on, under or from the Properties arising from or related to the
operations of any Covenant Party, in violation of or in amounts or in a manner
that could reasonably be expected to give rise to liability under Environmental
Laws;

 

(f)                                   the Properties and all operations at the
Properties and of each Covenant Party are in compliance, and for the past three
(3) years have been in compliance, with all applicable Environmental Laws;

 

61

--------------------------------------------------------------------------------


 

(g)                                  this Section 4.17 contains the sole and
exclusive representations and warranties of the Borrower with respect to matters
arising under Environmental Law.

 

4.18.                     Accuracy of Information, Etc..  No statement or
factual information with respect to any Group Member or any of its Restricted
Subsidiaries contained in this Agreement, any other Loan Document or any other
factual document, certificate or statement (other than any projections, pro
forma financial statements or other estimates with respect to Borrower or any of
its Restricted Subsidiaries and other than information of a general economic or
industry nature) furnished by or by Persons directed on behalf of Borrower or
any of its Restricted Subsidiaries to the Administrative Agent or the Lenders,
or any of them, for use in connection with the transactions contemplated by this
Agreement or the other Loan Documents, when taken as a whole, contained as of
the date such statement, information, document or certificate was so furnished,
any untrue statement of a material fact or omitted to state a material fact
necessary to make the statements contained herein or therein not materially
misleading in light of the circumstances when such statements were made.  The
projections and pro forma financial information contained in the materials
referenced above were, and when delivered, will be, based upon good faith
estimates and assumptions believed by management of Borrower to be reasonable at
the time made, it being recognized by the Administrative Agent and the Lenders
that such projections and financial information as they relate to future events
are not to be viewed as fact and that actual results during the period or
periods covered by such financial information may differ from the projected
results set forth therein by a material amount.

 

4.19.                     Security Documents.

 

(a)                                 The Guaranty and Collateral Agreement is
effective to create in favor of the Collateral Agent, for the benefit of the
Secured Parties, legal, valid and enforceable Lien under U.S. Law (subject to
the effect of bankruptcy, insolvency, reorganization, receivership, moratorium
and other similar laws affecting creditors’ rights) on all right, title and
interest of the respective Loan Parties in the Collateral described therein and
proceeds thereof to the extent required thereby.  In the case of the Pledged
Stock described in any of the Security Documents, when stock certificates
representing such Pledged Stock are delivered to and retained by the Collateral
Agent together with the necessary endorsements, and in the case of the other
Collateral described in the Guaranty and Collateral Agreement, when financing
statements and other filings specified on Schedule 4.19 in appropriate form are
filed in the offices specified on Schedule 4.19, the Liens created under the
Guaranty and Collateral Agreement shall constitute a fully perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties in
such Collateral and the proceeds thereof under U.S. law, as security for the
Obligations to the extent a Lien on such Collateral (other than the Pledged
Stock) can be perfected pursuant to such financing statements and such other
filings, in each case prior and superior in right to any other Person (except
Liens permitted by Section 7.3).

 

(b)                                 Each of the Mortgages upon execution is
effective to create in favor of the Collateral Agent, for the benefit of the
Secured Parties, a legal, valid and enforceable (subject to the effect of
bankruptcy, insolvency, reorganization, receivership, moratorium and other
similar laws affecting creditors’ rights) first priority Lien on, and security
interests in, the Mortgaged Properties described therein and proceeds thereof
subject to the Liens permitted by such Mortgage, and when the Mortgages are
filed in the appropriate recording offices specified in the local counsel
opinions delivered with respect thereto in accordance with the provisions of
6.9(b) or Section 6.14), each such Mortgage shall constitute a fully perfected
Lien on, and security interest in, all right, title and interest of the Loan
Parties in the Mortgaged Properties and the proceeds thereof, as security for
the Obligations (as defined in the relevant Mortgage), in each case prior and
superior in right to any other Person (except that the security interest created
in such real property and the Mortgaged Property may be subject to the liens
permitted by such Mortgage).

 

62

--------------------------------------------------------------------------------


 

4.20.                     Solvency.  On the Closing Date, the Group Members on a
consolidated basis are, and after giving effect to the Transactions and the
incurrence of all Indebtedness and obligations being incurred in connection
therewith will be, Solvent.

 

4.21.                     Senior Indebtedness.  The Obligations constitute
“Senior Indebtedness” and “Designated Senior Indebtedness” (or any other terms
of similar meaning and import) of the Borrower under and as defined in the
documents governing the Senior Subordinated Notes and any Refinancing
Indebtedness (to the extent the concept of Designated Senior Indebtedness (or
similar concept) exists therein) in respect thereof.  The obligations of each
Subsidiary Guarantor under the Guaranty and Collateral Agreement constitute
“Senior Indebtedness” and “Designated Senior Indebtedness” (or any other terms
of similar meaning and import) of such Subsidiary Guarantor under and as defined
in the documents governing the Senior Subordinated Notes and any Refinancing
Indebtedness (to the extent the concept of Designated Senior Indebtedness (or
similar concept) exists therein) in respect thereof.

 

4.22.                     Insurance.  No Mortgage encumbers improved real
property that is located in an area that has been identified by the Secretary of
Housing and Urban Development as an area having special flood hazards and in
which flood insurance has been made available under the National Flood Insurance
Act of 1968, unless flood insurance has been obtained to the extent required in
order to satisfy all applicable Requirements of Law in order for a Mortgage to
be obtained thereon.  Schedule 4.22 sets forth a true, complete and correct
description of all insurance maintained by each Covenant Party as of the Closing
Date.

 

4.23.                     Anti-Terrorism Law.

 

(a)                                 No Covenant Party is in violation of any
Requirement of Law in any material respect relating to terrorism or money
laundering (“Anti-Terrorism Laws”), including Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001 (the “Executive Order”), and
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56.

 

(b)                                 No Covenant Party is any of the following:

 

(i)                             a person that is listed in the annex to, or is
otherwise subject to the provisions of, the Executive Order;

 

(ii)                          a person owned or controlled by, or acting for or
on behalf of, any person that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order;

 

(iii)                       a person with which any Lender is prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law;

 

(iv)                      a person that commits, threatens or conspires to
commit or supports “terrorism” as defined in the Executive Order; or

 

(v)                         a person that is named as a “specially designated
national and blocked person” on the most current list published by the U.S.
Treasury Department Office of Foreign Assets Control (“OFAC”) at its official
website or any replacement website or other replacement official publication of
such list.

 

63

--------------------------------------------------------------------------------


 

4.24.                     Brokers’ Fees.  Except as set forth on Schedule 4.24,
no Covenant Party has any obligation to any Person in respect of any finder’s,
broker’s, investment banking or other similar fee in connection with any of the
transactions contemplated under this Agreement.

 

SECTION 5

 

CONDITIONS PRECEDENT

 

5.1.                            Conditions to Initial Extension of Credit.  The
effectiveness of this Agreement and the agreement of each Lender to make the
initial extension of credit hereunder are subject to the satisfaction or waiver,
prior to or concurrently with the making of such extension of credit on the
Closing Date, of the following conditions precedent:

 

(a)                                 Credit Agreement; Security Documents.  The
Administrative Agent shall have received (i) this Agreement executed and
delivered by the Administrative Agent, Parent, the Borrower and each Lender, and
all schedules hereto, (ii) the Guaranty and Collateral Agreement, executed and
delivered by Parent, the Borrower and each Subsidiary Guarantor, and all
schedules thereto, (iii) an Acknowledgement and Consent substantially in the
form attached to the Guaranty and Collateral Agreement, executed and delivered
by each Issuer (as defined therein), if any, that is not a Loan Party, (iv) the
Intercreditor Agreement, executed and delivered by the Collateral Agent and the
Notes Collateral Agent and acknowledged by Parent, the Borrower and each
Subsidiary Guarantor and (v) a fully completed Perfection Certificate.

 

(b)                                 Other Financing Transactions.  The Borrower
shall have received (or shall have simultaneously with the Closing Date receive)
$350,000,000 in gross cash proceeds from the issuance of the Second Lien Notes.

 

(c)                                  Debt Discharge.  The Debt Discharge shall
be consummated prior to or substantially simultaneously with the effectiveness
of this Agreement.  After giving effect to the Transactions, Parent and its
Subsidiaries shall not have any outstanding Indebtedness, other than (i) Letters
of Credit, (ii) the Senior Subordinated Notes and the Second Lien Notes and
(iii) other Indebtedness permitted hereunder and the Borrower shall have caused
to be delivered to the Administrative Agent and the Joint Lead Arrangers with
respect to the Existing Credit Agreement a customary payoff letter and UCC-3
termination statements along with any other releases or terminations reasonably
requested, in each case in form and substance reasonably satisfactory to the
Administrative Agent and the Joint Lead Arrangers.

 

(d)                                 Financial Statements.  The Administrative
Agent shall have received the financial statements required to be delivered
pursuant to Section 4.1.

 

(e)                                  Ratings.  The Borrower shall have used
commercially reasonable efforts to have the Loans rated by both Moody’s and S&P.

 

(f)                                   Lien Searches, Etc.  The Administrative
Agent shall have received the results of a recent lien search (including a
search as to judgments, pending litigation and Tax matters) in each of the
jurisdictions where the Loan Parties are organized or where assets of the Loan
Parties are located, and such search shall reveal no Liens on any of the assets
of the Loan Parties except for Liens permitted by Section 7.3 or discharged on
or prior to the Closing Date.

 

(g)                                  Insurance.  The Administrative Agent shall
have received a copy of, or a certificate as to coverage under, the insurance
policies required by Section 6.5 and the applicable provisions

 

64

--------------------------------------------------------------------------------


 

of the Security Documents, each of which shall be endorsed or otherwise amended
to include a “standard” or “New York” lender’s loss payable or mortgagee
endorsement (except for the endorsement to be delivered pursuant to
Section 6.13(b)) (as applicable) and shall name the Collateral Agent, on behalf
of the Secured Parties, as additional insured.

 

(h)                                 Fees.  The Lenders, the Administrative Agent
and the Joint Lead Arrangers shall have received all fees required to be paid to
Lenders, the Administrative Agent or the Joint Lead Arrangers for which invoices
have been presented (including the reasonable fees and expenses of Cahill
Gordon & Reindel LLP, counsel to the Joint Lead Arrangers, and one firm of local
counsel in each relevant jurisdiction), on or before the Closing Date.  All such
amounts will be paid with proceeds of Loans made on the Closing Date and will be
reflected in the funding instructions given by the Borrower to the
Administrative Agent on or before the Closing Date.

 

(i)                                     Organizational Documents.  The
Administrative Agent shall have received (i) a copy of the organizational
documents, including all amendments thereto, of each Loan Party, certified as of
a recent date by the Secretary of State or other applicable Governmental
Authority of its respective jurisdiction of organization; (ii) a certificate of
the Secretary or Assistant Secretary of each Loan Party dated the Closing Date
and certifying (A) that the organizational documents of such Loan Party have not
been amended since the date of the last amendment thereto shown on the
certificate of good standing from its jurisdiction of organization furnished
pursuant to clause (i) above and remains in full force and effect; (B) that
attached thereto is a true and complete copy of the agreement of limited
partnership, operating agreement or by-laws of such Loan Party, as applicable,
as in effect on the Closing Date and at all times since a date prior to the date
of the resolutions described in clause (C) below or certifying that such
by-laws, limited partnership agreement or operating agreement has not been
amended; (C) that attached thereto is a true and complete copy of resolutions
duly adopted by the Board of Directors of such Loan Party authorizing the
execution, delivery and performance of the Loan Documents to which it is to be a
party and, in the case of the Borrower, the borrowings hereunder, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect; and (D) as to the incumbency and specimen signature of each officer
executing any Loan Document; (iii) a certificate of another officer as to the
incumbency and specimen signature of the Secretary or Assistant Secretary
executing the certificate pursuant to clause (ii) above; and (iv) long form good
standing certificates and bring-down good standing certificates of the Loan
Parties in their jurisdictions of incorporation or formation, as applicable.

 

(j)                                    Legal Opinions.  The Administrative Agent
shall have received the following executed legal opinions:

 

(i)                             the legal opinion of Kirkland & Ellis LLP,
counsel to Parent, the Borrower and its Restricted Subsidiaries, substantially
in the form of Exhibit F; and

 

(ii)                          the legal opinions of the special counsel to
Parent, the Borrower and its Restricted Subsidiaries in the jurisdictions listed
on Schedule 5.1(j)(ii).

 

Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.

 

(k)                                 Pledged Stock; Stock Powers; Pledged Notes. 
The Administrative Agent shall have received (i) the certificates representing
the shares of Capital Stock pledged pursuant to the Guaranty and Collateral
Agreement, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof and
(ii) each promissory

 

65

--------------------------------------------------------------------------------


 

note (if any) pledged to the Administrative Agent pursuant to the Guaranty and
Collateral Agreement endorsed (without recourse) in blank (or accompanied by an
executed transfer form in blank) by the pledgor thereof.

 

(l)                                     Filings, Registrations and Recordings. 
The Administrative Agent shall have received each document (including any
Uniform Commercial Code financing statement) required by the Security Documents
or under law to be filed, registered or recorded in order to create in favor of
the Administrative Agent, for the benefit of the Lenders, a perfected first
priority Lien on the Collateral described therein, prior and superior in right
to any other Person (other than with respect to Liens expressly permitted by
Section 7.3), and each such document shall be in proper form for filing,
registration or recordation under the UCC, filings with the United States Patent
and Trademark Office and United States Copyright Office and such other documents
under applicable Requirements of Law in each jurisdiction as may be necessary or
appropriate to perfect the Liens created, or purported to be created, by the
Security Documents.

 

(m)                             Projections.  The Administrative Agent shall
have received projections prepared by the Borrower’s management of balance
sheets, income statements and cash flow statements of the Borrower and its
Subsidiaries.

 

(n)                                 Account Designation Notice.  The
Administrative Agent shall have received the executed Account Designation
Notice.

 

(o)                                 Patriot Act.  At least five (5) Business
Days prior to the Closing Date, the Administrative Agent shall have received a
certificate, substantially in the form of Exhibit J, for the benefit of itself
and the Lenders, provided by the Borrower that sets forth information required
by the Patriot Act including, without limitation, the identity of the Loan
Parties, the name and address of the Loan Parties and other information
reasonably requested by the Administrative Agent that will allow the
Administrative Agent or any Lender, as applicable, to identify the Loan Parties
in accordance with the Patriot Act.

 

(p)                                 Officer’s Certificate. (A) Since
December 31, 2011, there shall not have occurred any event or condition that has
had or could be reasonably expected, either individually or in the aggregate, to
have a Material Adverse Effect, (B) no Default shall exist or would exist after
giving effect to the Transactions, (C) after giving effect to the Transactions,
each of the representations and warranties made by any Loan Party in or pursuant
to the Loan Documents shall be true and correct in all material respects to the
extent such representation or warranty is not already subject to a “materiality”
or “Material Adverse Effect” qualifier on and as of the Closing Date as if made
on and as of the Closing Date (other than representations and warranties which
speak only as of a certain date, which representations and warranties shall be
made only on such date) and (D) the Borrower shall have provided an certificate
of its chief financial officer (I) as to the satisfaction of the conditions set
forth in Sections 5.1(c), 5.1 (q)(A), (B) and (C) and (II) to the effect that
Group Members, on a consolidated basis, are Solvent as of the Closing Date after
giving effect to the Transactions.

 

(q)                                 Notice of Prepayment.  Borrower shall have
delivered a notice of prepayment in respect of all loans and commitments under
the Existing Credit Agreement to the administrative agent thereunder.

 

5.2.                            Conditions to Each Extension of Credit.  The
agreement of each Lender to make any extension of credit requested to be made by
it on any date is subject to the satisfaction or waiver of the following
conditions precedent:

 

66

--------------------------------------------------------------------------------


 

(a)                                 Representations and Warranties.  Each of the
representations and warranties made by any Loan Party in or pursuant to the Loan
Documents shall be true and correct in all material respects to the extent such
covenant or other agreement is not already subject to a “materiality” or
“Material Adverse Effect” qualifier on and as of such date as if made on and as
of such date (other than representations and warranties which speak only as of a
certain date, which representations and warranties shall be made only on such
date).

 

(b)                                 No Default.  No Default or Event of Default
shall have occurred and be continuing on such date or after giving effect to the
extensions of credit requested to be made on such date.

 

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder after the Closing Date shall constitute a representation and warranty
by the Borrower as of the date of such extension of credit that the conditions
contained in this Section 5.2 have been satisfied.

 

SECTION 6

 

AFFIRMATIVE COVENANTS

 

The Borrower hereby agrees that, until the expiration or termination of the
Commitments, all Letters of Credit have been terminated (or cash collateralized
or backstopped on terms reasonably acceptable to Administrative Agent and the
Issuing Bank) and so long as any Obligations are owing to any Lender or the
Administrative Agent hereunder (other than contingent indemnification
obligations), the Borrower shall and shall cause each Restricted Subsidiary to:

 

6.1.                            Financial Statements.  Furnish to the
Administrative Agent (and the Administrative Agent shall promptly furnish to the
Lenders, by posting to Syndtrak or otherwise):

 

(a)                                 not later than 90 days after the end of each
fiscal year of Parent, a copy of the audited consolidated balance sheet of
Parent and its consolidated Subsidiaries as at the end of such year and the
related audited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year, reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, by Ernst &
Young LLP or other “Big Four” independent certified public accountants or other
independent public accountants of nationally recognized standing reasonably
acceptable to the Administrative Agent; provided that it shall not be a
violation of this clause (a) if the audit and opinion accompanying the financial
statements for any fiscal year is subject to a “going concern” or like
qualification solely as a result of the Termination Date being scheduled to
occur within a year;

 

(b)                                 not later than 45 days after the end of each
of the first three quarterly periods of each fiscal year of Parent, the
unaudited consolidated balance sheet of Parent and its consolidated Subsidiaries
as at the end of such quarter and the related unaudited consolidated statements
of in come and of cash flows for such quarter and the portion of the fiscal year
through the end of such quarter, setting forth in each case in comparative form
the figures for the same quarter in the previous year, certified by a
Responsible Officer as being fairly stated in all material respects (subject to
normal year-end audit adjustments and the absence of footnotes);

 

(c)                                  simultaneously with the delivery of each
set of consolidated financial statements referred to in Sections 6.1(a) and
6.1(b) above, (x) the related consolidating financial statements reflecting the
adjustments necessary to eliminate the accounts of Unrestricted Subsidiaries (if
any) from such consolidated financial statements and (y) a report of Borrower’s
and its Restricted

 

67

--------------------------------------------------------------------------------


 

Subsidiaries’ regional performance in such quarter or year, as the case may be,
substantially consistent with the form of the report delivered to the
administrative agent under the Existing Credit Agreement on April 14, 2012; and

 

(d)                                 simultaneously with the delivery of each set
of consolidated financial statements referred to in Sections 6.1(a) and
(b) above, supplemental consolidating financial information with respect to the
Borrower and its Restricted Subsidiaries for the applicable quarterly or annual
period, in a format substantially similar to the format of the supplemental
consolidating financial information contained in footnote (20) to Parent’s audit
for the year ended December 31, 2011 (or such other format as reasonably agreed
to by the Administrative Agent).

 

All such financial statements shall be complete and correct in all material
respects and shall be prepared in accordance with GAAP applied (except as
approved by such accountants or a Responsible Officer, as the case may be, and
disclosed therein) consistently throughout the periods reflected therein and
with prior periods.  With regard to interim financial statements, such interim
financial statements will not include all of the information and footnotes
required by GAAP for complete financial statements and be subject to year-end
adjustments.

 

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.1 may be satisfied with respect to financial information of Parent and
its consolidated Subsidiaries by furnishing Parent’s Form 10-K or 10-Q, as
applicable, filed with the SEC; provided that such Form 10-K or 10-Q contains or
is accompanied by the items required by such paragraphs.

 

Borrower hereby acknowledges that (a) the Administrative Agent and/or the Joint
Lead Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of Borrower hereunder (collectively, “Company
Materials”) by posting the Company Materials on Syndtrak or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to Borrower or its securities) (each, a
“Public Lender”).  Borrower hereby agrees that it will identify that portion of
the Company Materials that may be distributed to the Public Lenders and that
(w) all such Company Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x)y marking Company Materials “PUBLIC,”
Borrower shall be deemed to have authorized the Administrative Agent, the Joint
Lead Arrangers and the Lenders to treat such Company Materials as not containing
any material non-public information (although it may be sensitive and
proprietary) with respect to the Borrower or its securities for purposes of
United States federal and state securities laws (provided, however, that to the
extent such Company Materials constitute Information, they shall be treated as
set forth in Section 10.15); (y) all Company Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor”; and (z) the Administrative Agent and the Joint Lead Arrangers
shall be entitled to treat any Company Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Investor.”

 

6.2.                            Certificates; Other Information.  Furnish to the
Administrative Agent (and the Administrative Agent shall promptly furnish to the
Lenders, by posting to Syndtrak or otherwise):

 

(a)                                 if reasonably requested by the
Administrative Agent, concurrently with the delivery of the financial statements
referred to in Section 6.1(a), a certificate of the independent certified public
accountants reporting on such financial statements stating that in making the
examination necessary therefor no knowledge was obtained of any Default or Event
of Default under Section 7.1, except as specified in such certificate (it being
understood that such certificate shall be

 

68

--------------------------------------------------------------------------------


 

limited to the items that independent certified public accountants cover in such
certificates pursuant to their professional standards and customs of the
profession and shall no longer be required to be delivered if Parent’s certified
public accountants no longer provide such a certificate as a matter of policy);

 

(b)                                 concurrently with the delivery of any
financial statements pursuant to Sections 6.1(a) or (b), (i) a Compliance
Certificate containing all information and calculations required by the form of
such certificate attached as Exhibit H (or such other form as may be agreed to
by the Administrative Agent to reflect the terms of Section 7.1), including
those necessary for determining compliance by each Covenant Party with the
provisions of Section 7.1 (including detail with respect to any calculation of
Consolidated EBITDA) as of the last day of the fiscal quarter or fiscal year of
Parent, as the case may be and (ii) to the extent not previously disclosed to
the Administrative Agent, a description of any change in the jurisdiction of
organization of any Loan Party and a list of any Intellectual Property acquired
by any Loan Party since the date of the most recent report delivered pursuant to
this clause (ii) (or, in the case of the first such report so delivered, since
the Closing Date);

 

(c)                                  no later than 60 days after the end of each
fiscal year of Parent and its Subsidiaries, a consolidated budget for the
following fiscal year, including a detailed projected consolidated balance sheet
of Parent and its consolidated Subsidiaries, the related consolidated statements
of projected cash flow and projected income and a description of the underlying
assumptions applicable thereto for each quarter of such fiscal year, and, as
soon as available, significant revisions, if any, of such budget and projections
with respect to such fiscal year, to the extent such revisions have been
delivered to the Board of Directors of Parent (or one of Parent’s parent
companies) for its approval;

 

(d)                                 as promptly as practicable after the
effectiveness thereof, copies of any amendment, supplement, waiver or other
modification with respect to any item of Indebtedness over $20,000,000, the
Senior Subordinated Notes, the Second Lien Notes and any Refinancing
Indebtedness in respect of any of the foregoing and not otherwise required to be
required to be delivered under Section 6.1 or 6.2;

 

(e)                                  promptly after the furnishing thereof,
copies of any statement or report furnished to any holder of debt securities in
an aggregate principal amount of $20,000,000 for any one issue or public equity
securities of the Borrower or any Restricted Subsidiary of Borrower and not
otherwise required to be furnished to the Lenders pursuant to Section 6.1 or any
other clause of this Section 6.2 and promptly after the same are filed, copies
of all financial statements and reports that the Borrower or any Restricted
Subsidiary of Borrower may make to, or file with, the SEC; and

 

(f)                                   promptly, such additional financial and
other information concerning a Group Member as the Administrative Agent on
behalf of itself or any Lender may from time to time reasonably request;
provided that no such information shall be required to be so provided if the
provision thereof would cause such Group Member to lose attorney-client
privilege or would violate a confidentiality agreement or if such information is
not reasonably available.

 

6.3.                            Payment of Taxes.  Pay, discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all its material Tax obligations of whatever nature, except (i) where the
amount or validity thereof is being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of the

 

69

--------------------------------------------------------------------------------


 

relevant Covenant Party and such contest suspends the enforcement of the Taxes
in question, or (ii) for failure to pay that could not individually or in the
aggregate reasonably be expected to result in a Material Adverse Effect.

 

6.4.                            Maintenance of Existence; Compliance.

 

(a)                                 (i) Except as otherwise explicitly permitted
under Section 7.4, preserve, renew and keep in full force and effect its
organizational existence and (ii) take all reasonable action to maintain all
rights, privileges and franchises necessary in the normal conduct of its
business, except, in each case, as otherwise permitted by Section 7.4 except, in
the case of clause (ii) above, to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect; and (b) comply with
all Requirements of Law except to the extent that failure to comply therewith
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.

 

6.5.                            Maintenance of Property; Insurance.

 

(a)                                 (i) Keep all material property useful and
necessary in its business in good working order and condition, ordinary wear and
tear and ordinary damage by casualty and condemnation excepted, (ii) maintain
with financially sound and reputable insurance companies insurance on all its
Property in at least such amounts and against at least such risks as are prudent
in its reasonable business judgment (but including in any event public liability
and business interruption) as are usually insured against in the same general
area by companies engaged in the same or a similar business; and (iii) provide
that each insurance policy maintained or required to be maintained by any
Covenant Party shall (A) name the Collateral Agent, on behalf of the Secured
Parties, as loss payee pursuant to a so-called “standard mortgagee clause” or
“Lender’s loss payable endorsement,” with respect to property coverage on
Collateral of such Covenant Party, and shall name the Administrative Agent on
behalf of the Secured Parties as an additional insured, with respect to general
liability coverage, (B) provide that the insurer(s) shall endeavor to notify the
Collateral Agent of any proposed cancellation of such policy at least 30 days in
advance thereof (unless such proposed cancellation arises by reason of
non-payment of insurance premiums in which case such notice shall be given at
least 10 days in advance thereof) and (C) cause any Insurance Subsidiary to
(x) conduct its insurance business in compliance with all applicable insurance
laws, rules, regulations and orders and using sound actuarial principles except
to the extent where such failure to comply could not reasonably be expected to
result in a Material Adverse Effect and (y) maintain usual and customary
stop-loss coverage and excess coverage reinsurance for individual claims.  The
insurance premiums and other expenses charged by any Insurance Subsidiary to the
Borrower and its Restricted Subsidiaries shall be reasonable and customary.  The
Borrower will provide the Administrative Agent copies of any outside actuarial
reports prepared with respect to any projection, valuation or appraisal of any
Insurance Subsidiary promptly after receipt thereof.

 

(b)                                 If any portion of any improvements located
on any Mortgaged Property is at any time located in an area identified by the
Federal Emergency Management Agency (or any successor agency) as a special flood
hazard area with respect to which flood insurance has been made available under
the National Flood Insurance Act of 1968 (as now or hereafter in effect or
successor act thereto), then the Borrower shall, or shall cause each Loan Party
to maintain, or cause to be maintained, with a financially sound and reputable
insurer, flood insurance in an amount and otherwise sufficient to comply with
all applicable rules and regulations promulgated pursuant to the Flood Insurance
Laws.

 

6.6.                            Inspection of Property; Books and Records;
Discussions.  (a) Keep books of records and account in which full, true and
correct entries (in all material respects) in conformity with GAAP shall be made
of all dealings and transactions in relation to its business and activities
required by

 

70

--------------------------------------------------------------------------------


 

GAAP, and (b) permit representatives of any Lender (coordinated through the
Administrative Agent) to visit and inspect any of its properties and examine and
make abstracts from any of its books and records (other than materials protected
by the attorney-client privilege and materials which such person may not
disclose without violation of a confidentiality obligation binding upon it) at
any reasonable time during normal business hours (and upon reasonable notice)
and as often as may reasonably be desired and to discuss the business,
operations, properties and financial and other condition of the Group Members
with officers and employees of the Group Members and with their independent
certified public accountants (provided the Borrower is given an opportunity to
be present at such meetings); provided that, so long as no Event of Default has
occurred and is continuing, the Administrative Agent and the Lenders shall not
be entitled to exercise the foregoing rights more than once, in the aggregate,
in any calendar year.

 

6.7.                            Notices.  Promptly give notice to the
Administrative Agent and the Administrative Agent shall furnish to the Lenders
by posting to Syndtrak or otherwise of:

 

(a)                                 the occurrence of any Default or Event of
Default;

 

(b)                                 any litigation, investigation or proceeding
affecting any Group Member that could reasonably be expected to result in a
Material Adverse Effect;

 

(c)                                  the following events, as soon as possible
and in any event within 30 days after any Responsible Officer of the Borrower
knows thereof if such event or events could reasonably be expected to result in
a Material Adverse Effect:  (i) the occurrence of any Reportable Event with
respect to any Plan, a failure to make any required contribution to a Plan or
Multiemployer Plan, the creation of any Lien in favor of the PBGC or a Plan or
any withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or the Borrower or any Commonly Controlled Entity or
any Multiemployer Plan with respect to the withdrawal from, or the termination,
Reorganization or Insolvency of, any Plan or Multiemployer Plan; and

 

(d)                                 any development or event that has had or
could reasonably be expected to have a Material Adverse Effect.

 

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Covenant Party proposes to take
with respect thereto, if any.

 

6.8.                            Environmental Laws.

 

(a)                                 Comply in all material respects with, and
use commercially reasonable efforts to ensure compliance in all material
respects by all tenants and subtenants, if any, at the Properties with, all
applicable Environmental Laws, and obtain and comply in all material respects
with and maintain, and use commercially reasonable efforts to ensure that all
tenants and subtenants obtain and comply in all material respects with and
maintain, any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws.  This clause (a) shall be
deemed not breached by a noncompliance with the foregoing if, upon learning of
such noncompliance, any affected Covenant Party promptly undertakes reasonable
efforts to eliminate such noncompliance, and such noncompliance and the
elimination thereof, in the aggregate with any other noncompliance with any of
the foregoing and the elimination thereof, could not reasonably be expected to
have a Material Adverse Effect.

 

(b)                                 Conduct and complete all investigations,
studies, sampling and testing, and all material remedial, removal and other
actions required for purposes of material compliance with Environmental

 

71

--------------------------------------------------------------------------------


 

Laws and promptly comply in all material respects with all lawful orders and
directives of all Governmental Authorities regarding Environmental Laws in each
case.  This clause (b) shall be deemed not breached by a failure to comply with
such an order or directive if any affected Covenant Party timely challenges in
good faith such order or directive in a manner consistent with all applicable
Environmental Laws and pursues such challenge diligently, and the pendency and
pursuit of such challenge, in the aggregate with the pendency and pursuit of any
other such challenges, could not reasonably be expected to have a Material
Adverse Effect.

 

6.9.                            Additional Collateral, Etc..

 

(a)                                 With respect to any personal property or
Intellectual Property acquired after the Closing Date by any Loan Party (other
than any motor vehicles, or any tangible personal property evidenced by a title
certificate or any other type of property expressly excluded by the Security
Documents) as to which the Collateral Agent, for the benefit of the Secured
Parties, does not have a perfected Lien, promptly (i) execute and deliver to the
Collateral Agent such amendments to the Guaranty and Collateral Agreement or
such other documents as the Collateral Agent reasonably deems necessary or
advisable to grant to the Collateral Agent, for the benefit of the Secured
Parties, a security interest under U.S. law in such property pursuant to the
terms, conditions and limitations set forth in the Guaranty and Collateral
Agreement, subject to Liens permitted under Section 7.3, and (ii) take all
actions reasonably requested by the Collateral Agent to grant to the
Administrative Agent, for the benefit of the Lenders, a perfected first priority
security interest under U.S. law in such property pursuant to the terms,
conditions and limitations set forth in the Guaranty and Collateral Agreement,
including the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be reasonably required by the Guaranty and Collateral
Agreement or under U.S. law or as may be reasonably requested by the
Administrative Agent.

 

(b)                                 With respect to any fee interest in any real
property having a value (together with improvements thereof) of at least
$1,000,000 acquired after the date that is 180 days after the Closing Date by
any Loan Party (other than any such property subject, or to be subject to, a
Lien permitted by clause (7) of the definition of Permitted Liens or a mortgage
permitted by clause (13) of the definition of Permitted Liens (but only for so
long as such mortgage remains in place)), on a quarterly basis reasonably
promptly within 30 days after delivery of the financial statements delivered
pursuant to Section 6.1(a) or (b) execute and deliver a first priority mortgage
or deed of trust subject to the Liens permitted by such mortgage or deed of
trust in a form substantially similar to the Mortgages on the Mortgaged
Properties and otherwise reasonably satisfactory to the Administrative Agent, in
favor of the Collateral Agent, for the benefit of the Secured Parties, covering
such real property and recorded by a nationally recognized title insurance
company in such manner and in such place as is required by law to establish,
perfect, preserve and protect the Lien in favor of the Collateral Agent required
to be granted pursuant to the Mortgage and all taxes, fees and other charges
payable in connection therewith shall be paid in full.  Such Loan Party shall
otherwise take such actions and execute and/or deliver to the Collateral Agent
such documents as the Administrative Agent shall reasonably require to confirm
the validity, perfection and priority of the Lien of any existing Mortgage or
new Mortgage against such after-acquired Real Property (including a Title
Policy, a Survey and local counsel opinion (in form and substance reasonably
satisfactory to the Administrative Agent) and other documents of the type
described in Section 6.14 in respect of such Mortgage)

 

(c)                                  With respect to any new Restricted
Subsidiary created or acquired after the Closing Date by any Loan Party or any
Unrestricted Subsidiary that becomes a Restricted Subsidiary or any Restricted
Subsidiary that newly meets the requirements of the definition of Subsidiary
Guarantor, promptly (i) execute and deliver to the Administrative Agent such
amendments to the Guaranty and Collateral Agreement as the Administrative Agent
reasonably deems necessary to grant to the Administrative

 

72

--------------------------------------------------------------------------------


 

Agent, for the benefit of the Lenders, a perfected first priority security
interest subject to Liens permitted pursuant to Section 7.3 in the Capital Stock
of such Subsidiary that is owned by any Loan Party (provided such security
interest shall be limited (A) in the case of a Foreign Subsidiary directly owned
by a Domestic Subsidiary, to 65% of such Capital Stock in such Foreign
Subsidiary and (B) in the case of any other Foreign Subsidiary or any Insurance
Subsidiary or Immaterial Subsidiary, to 0% of such Capital Stock in such Foreign
Subsidiary, Insurance Subsidiary or Immaterial Subsidiary), (ii) deliver to the
Administrative Agent the certificates representing such Capital Stock, together
with undated stock powers, in blank, executed and delivered by a duly authorized
officer of the relevant Loan Party, (iii) cause such Subsidiary (unless such
Subsidiary is a Foreign Subsidiary, an Insurance Subsidiary, an Immaterial
Subsidiary, a Regulated Entity or a Non-Wholly-Owned Subsidiary or otherwise
excluded pursuant to the definition of a Subsidiary Guarantor) (A) to become a
party to the Guaranty and Collateral Agreement, (B) to take such actions
necessary and reasonably requested by the Administrative Agent to grant to the
Administrative Agent for the benefit of the Lenders a perfected first priority
security interest subject to the Liens permitted under Section 7.3 in the
Collateral described in the Guaranty and Collateral Agreement with respect to
such Subsidiary, including the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Guaranty and
Collateral Agreement or by U.S. law or as may be reasonably requested by the
Administrative Agent and (C) to deliver to the Administrative Agent a
certificate of such Subsidiary, substantially in the form of Exhibit I to the
Guaranty and Collateral Agreement or in such other form as may be reasonably
acceptable to the Administrative Agent, with appropriate insertions and
attachments, and (iv) if reasonably requested by the Administrative Agent,
deliver to the Administrative Agent legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent; provided that
(1) the Borrower shall not be required to take, or cause any Subsidiary to take,
the actions required by this paragraph (c) with respect to any such Subsidiary
prior to the delivery of financial statements delivered pursuant to
Section 6.1(a) or (b) for the fiscal quarter of the Borrower during which such
Subsidiary was created or acquired unless (x) the aggregate amount of
Investments made by Borrower and the Subsidiaries in all such Subsidiaries
exceeds $10,000,000 prior to the end of such fiscal quarter or (y) an Event of
Default has occurred and is continuing and (2) the Borrower shall not be
required to provide the legal opinions required by this paragraph (c) if the
applicable Subsidiary (on a consolidated basis) accounts for less than 1% of the
assets, revenues or Consolidated EBITDA of the Borrower, in each case on a pro
forma basis as of the end of and for the four fiscal quarters most recently
ended for which financial statements have been delivered under Section 6.1(a) or
(b) or, if prior to the first delivery date for such financial statements, for
which financial statements of the Borrower are available, as though such
Subsidiary had become a Subsidiary at the beginning of such period, unless such
Subsidiary, together with all other Subsidiary Guarantors organized in the same
jurisdiction with respect to which no opinions have been received by the
Administrative Agent, account for 4% of more of the assets, revenues or
Consolidated EBITDA of the Borrower (determined on the same basis as provided
above).

 

6.10.                     Security Interests; Further Assurances.

 

(a)                                 Promptly, upon the reasonable request of the
Administrative Agent, at Borrower’s expense, execute, acknowledge and deliver,
or cause the execution, acknowledgment and delivery of, and thereafter register,
file or record, or cause to be registered, filed or recorded, in an appropriate
governmental office, any document or instrument supplemental to or confirmatory
of the Security Documents or otherwise deemed by the Administrative Agent
reasonably necessary for the continued validity, perfection and priority of the
Liens on the Collateral covered thereby subject to no other Liens except as
permitted by this Agreement or the applicable Security Document, or consents,
authorizations, approvals and orders in form and substance reasonably
satisfactory to the Administrative Agent as the Administrative Agent shall
reasonably deem necessary to perfect or maintain the Liens on the Collateral
pursuant to the Security Documents.  Upon the exercise by the Administrative
Agent of any power, right, privilege or

 

73

--------------------------------------------------------------------------------


 

remedy pursuant to any Loan Document which requires any consent, approval,
registration, qualification or authorization of any Governmental Authority, use
your commercially reasonable efforts to execute and deliver all applications,
certifications, instruments and other documents and papers that the
Administrative Agent may reasonably require.  If the Administrative Agent or the
Required Lenders determine that they are required by a Requirement of Law to
have appraisals prepared in respect of the Real Property of any Loan Party
constituting Collateral, Borrower shall provide to the Administrative Agent
appraisals that satisfy the applicable requirements of the Real Estate Appraisal
Reform Amendments of FIRREA.

 

(b)                                 Notify the Administrative Agent and the
Collateral Agent in writing of any change in any Loan Party’s (i) legal name,
(ii) location of chief executive office or principal place of business,
(iii) identity or type of organization or corporate structure, (iv) Federal
Taxpayer Identification Number or organizational identification number or
(v) jurisdiction of organization, in each case within 60 days after any such
change occurs.  The Borrower agrees to cause each Loan Party that makes any
change described in the proceeding sentence to comply with Section 6.10(a), as
applicable.

 

6.11.                     Compliance with ERISA.  (a) Except where the failure
to so comply could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect, (i) comply with all material applicable
provisions of ERISA and the regulations and published interpretations thereunder
with respect to all Employee Benefit Plans, (ii) not take any action or fail to
take action the result of which could reasonably be expected to be a liability
to the PBGC or to a Multiemployer Plan, (iii) not participate in any prohibited
transaction that could reasonably be expected to result in any civil penalty
under ERISA or tax under the Code and (iv) operate each Employee Benefit Plan in
such a manner that will not incur any tax liability under Section 4980B of the
Code or any liability to any qualified beneficiary as defined in Section 4980B
of the Code and (b) furnish to the Administrative Agent upon the Administrative
Agent’s request such additional information about any Employee Benefit Plan as
may be reasonably requested by the Administrative Agent.

 

6.12.                     Use of Proceeds.  The Borrower will use the proceeds
of the Loans for the purposes set forth in Section 4.16.

 

6.13.                     Post-Closing Obligations.

 

(a)                                 Within ninety (90) days following the
Closing Date (as such date may be extended by the Collateral Agent, in its sole
discretion, in writing), the Borrower shall cause the Collateral Agent to have
received evidence that the copyright security agreement duly executed by
Carolina Regional Cancer Center, LLC and the Collateral Agent has been filed
with the United States Copyright Office as may be necessary or advisable for the
purpose of perfecting, confirming, enforcing or protecting the Collateral
Agent’s security interest over Carolina Regional Cancer Center, LLC’s copyrights
registered in the United States.

 

(b)                                 Within ninety (90) days following the
Closing Date (as such date may be extended by the Collateral Agent, in its sole
discretion, in writing), the Borrower shall have delivered to the Collateral
Agent the “standard” or “New York” lender’s mortgagee endorsement for the
property insurance issued by Essex Insurance Company, policy number ESP7516.

 

6.14.                     Real Estate Post-Closing Obligations.  The Borrower
and Subsidiary Guarantors under this Agreement shall obtain and deliver to
Collateral Agent, within 90 days after the Closing Date (unless waived or
extended by Collateral Agent in its discretion), the following with respect to
the owned and leased real property located at (i) 1176 Vegas Valley Drive, Las
Vegas, Nevada, (ii) 266 West Hillsboro Boulevard., Deerfield Beach, Florida,
(iii) 820 Goodlette Road North, Naples, Florida and (iv) 970 N. Broadway,
Yonkers, New York:

 

74

--------------------------------------------------------------------------------


 

(i)                  a Mortgage encumbering each such parcel of real property in
favor of the Collateral Agent, for the benefit of the Secured Parties, duly
executed and acknowledged by each Loan Party that is the owner of or holder of
any interest in such parcel of real property, and otherwise in form for
recording in the recording office of each applicable political subdivision where
each such parcel of real property is situated, together with such certificates,
affidavits, questionnaires or returns as shall be required in connection with
the recording or filing thereof to create a lien under applicable Requirements
of Law, and such financing statements and any other instruments necessary to
grant a mortgage lien under the laws of any applicable jurisdiction, all of
which shall be in form and substance reasonably satisfactory to Collateral
Agent;

 

(ii)               with respect to each such parcel of real property, such
consents, approvals, amendments, supplements, estoppels, tenant subordination
agreements or other instruments as necessary to consummate the Transactions or
as shall reasonably be deemed necessary by the Administrative Agent in order for
the owner or holder of the fee interest constituting such parcel of real
property to grant the Lien contemplated by the Mortgage with respect to such
parcel of real property;

 

(iii)            with respect to each Mortgage, a policy of title insurance (or
marked up title insurance commitment having the effect of a policy of title
insurance) insuring the Lien of such Mortgage as a valid first mortgage Lien on
each such parcel of real property and fixtures described therein in the amount
equal to not less than 115% of the estimated fair market value of such parcel of
real property and fixtures as set forth below which amount shall be reasonably
satisfactory to the Collateral Agent, which policy (or such marked-up
commitment) (each, a “Title Policy”) shall (A) be issued by the Title Company,
(B) to the extent necessary, include such reinsurance arrangements (with
provisions for direct access, if necessary) as shall be reasonably acceptable to
the Collateral Agent, (C) contain a “tie-in” or “cluster” endorsement, if
available under applicable law (i.e., policies which insure against losses
regardless of location or allocated value of the insured property up to a stated
maximum coverage amount), (D) have been supplemented by such endorsements as
shall be reasonably requested by the Collateral Agent, and (E) contain no
exceptions to title other than the Liens permitted by such Mortgage and
exceptions reasonably acceptable to the Collateral Agent;

 

(iv)           with respect to each such parcel of real property, such
affidavits, certificates, information (including financial data) and instruments
of indemnification (including a so-called “gap” indemnification) as shall be
required to induce the Title Company to issue the Title Policy/ies and
endorsements contemplated above;

 

(v)              evidence reasonably acceptable to the Collateral Agent of
payment by Borrower of all Title Policy premiums, search and examination
charges, escrow charges and related charges, mortgage recording taxes, fees,
charges, costs and expenses required for the recording of the Mortgages and
issuance of the Title Policies referred to above;

 

(vi)           with respect to each such parcel of real property, copies of all
leases in which Borrower or any Restricted Subsidiary holds the lessor’s
interest or other agreements relating to possessory interests, if any.  To the
extent any of the foregoing affect any such parcel of real property, such
agreement shall be subordinate to the Lien of the Mortgage to be recorded
against such parcel of real property, either expressly by its terms or pursuant
to a subordination, non-disturbance and attornment agreement, and shall
otherwise be reasonably acceptable to the Administrative Agent;

 

75

--------------------------------------------------------------------------------


 

(vii)          with respect to each such parcel of real property, each shall
have made all notifications, registrations and filings, to the extent required
by, and in accordance with, all Governmental Real Property Disclosure
Requirements applicable to such parcel of real property;

 

(viii)     Surveys with respect to each such parcel of real property;

 

(ix)           on behalf of itself, the Administrative Agent, the Lenders and
the Issuing Bank, an opinion of (i) Kirkland & Ellis LLP, special counsel for
the Loan Parties, and (ii) local counsel in the applicable jurisdiction
reasonably acceptable to the Borrower and the Administrative Agent, in each case
in substantially the forms reasonably acceptable to the Administrative Agent;

 

(x)              a copy of, or a certificate as to coverage under, and a
declaration page relating to, the insurance policies required by Section 6.5
(including, without limitation, flood insurance policies), each of which
(i) shall be endorsed or otherwise amended to include a “standard” or “New York”
lender’s loss payable or mortgagee endorsement (as applicable), and (ii) shall
name the Collateral Agent, on behalf of the Secured Parties, as additional
insured, in form and substance reasonably satisfactory to the Administrative
Agent;

 

(xi)           a completed “Life-of-Loan” Federal Emergency Management Agency
standard flood hazard determination with respect to each such real property and,
if located in a Special Flood Hazard Area, a notice about special flood hazard
area status and flood disaster assistance duly executed by the Borrower and if
applicable, each Loan Party relating thereto; and

 

(xii)        appraisals for each such parcel of real property as Administrative
Agent shall have determined to be reasonably required under FIRREA.

 

SECTION 7

 

NEGATIVE COVENANTS

 

The Borrower hereby agrees that, until the expiration or termination of the
Commitments, all Letters of Credit have been terminated (or cash collateralized
or backstopped on terms reasonably acceptable to Administrative Agent and the
Issuing Lender) and so long as any Obligations (other than contingent
indemnification obligations) are owing to any Lender or the Administrative Agent
hereunder, the Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to:

 

7.1.            Financial Condition Covenant.  Permit the First Lien Leverage
Ratio as of the last day of any fiscal quarter of the Borrower to exceed 1.25 to
1.00.

 

7.2.            Indebtedness.  Directly or indirectly, create, incur, assume,
guarantee, acquire, become liable, contingently or otherwise, with respect to,
or otherwise become responsible for payment of (collectively, “incur”) any
Indebtedness; provided, however, the Borrower or any of its Restricted
Subsidiaries that is or, upon such incurrence, becomes a Guarantor may incur
Indebtedness (including, without limitation, Acquired Indebtedness) and any
Restricted Subsidiary of the Borrower that is not or will not, upon such
incurrence, become a Guarantor, may incur Acquired Indebtedness, in each case if
on the date of the incurrence of such Indebtedness, after giving effect to the
incurrence thereof, the Consolidated Fixed Charge Coverage Ratio of the Borrower
is greater than 2.0 to 1.0.

 

76

--------------------------------------------------------------------------------


 

The foregoing limitations will not apply to:

 

(a)                                 Indebtedness of the Borrower under the
Second Lien Notes (and any exchange notes issued pursuant to the Registration
Rights Agreement) issued on the Closing Date in an aggregate principal amount
not to exceed $350,000,000 and the guarantees by the Guarantors thereof (and the
guarantees by the Guarantors of such exchange notes);

 

(b)                                 Indebtedness of any Loan Party pursuant to
any Loan Document;

 

(c)                                  other Indebtedness of the Borrower and its
Restricted Subsidiaries outstanding on the Closing Date and listed on Schedule
7.2(c) (including, without limitation, the Senior Subordinated Notes,
Capitalized Lease Obligations and Purchase Money Indebtedness outstanding on the
Closing Date);

 

(d)                                 Indebtedness represented by Capitalized
Lease Obligations and Purchase Money Indebtedness of the Borrower and its
Restricted Subsidiaries not to exceed the greater of $50,000,000 and 4.0% of
Total Assets at any one time outstanding;

 

(e)                                  Hedging Obligations of the Borrower or any
Restricted Subsidiary;

 

(f)                                   Indebtedness incurred by the Borrower or
any Restricted Subsidiary constituting reimbursement obligations with respect to
letters of credit issued in the ordinary course of business, including without
limitation letters of credit in respect of workers’ compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers’ compensation claims; provided,
however, that upon the drawing of such letters of credit or the incurrence of
such Indebtedness, such obligations are reimbursed within 30 days following such
drawing or incurrence;

 

(g)                                  Indebtedness of a Restricted Subsidiary of
the Borrower to the Borrower or to a Restricted Subsidiary of the Borrower for
so long as such Indebtedness is held by the Borrower or a Restricted Subsidiary
of the Borrower or the holder of a Lien permitted under the Loan Documents, in
each case subject to no Lien held by a Person other than the Borrower or a
Restricted Subsidiary of the Borrower or the holder of a Lien permitted under
the Loan Documents; provided that if as of any date any Person other than the
Borrower or a Restricted Subsidiary of the Borrower or the holder of a Lien
permitted under the Loan Documents owns or holds any such Indebtedness or holds
a Lien in respect of such Indebtedness, such date shall be deemed the incurrence
of Indebtedness not constituting permitted Indebtedness under this clause (g) by
the issuer of such Indebtedness;

 

(h)                                 Indebtedness of the Borrower to a Restricted
Subsidiary of the Borrower for so long as such Indebtedness is held by a
Restricted Subsidiary of the Borrower or the holder of a Lien permitted under
the Loan Documents, in each case subject to no Lien other than a Lien permitted
under Section 7.3; provided that (a) any Indebtedness of the Borrower to any
Restricted Subsidiary of the Borrower that is not a Guarantor is unsecured and
subordinated, pursuant to a written agreement, to the Borrower’s obligations
under the Loan Documents and (b) if as of any date any Person other than a
Restricted Subsidiary of the Borrower or the holder of a Lien permitted under
Section 7.3 owns or holds any such Indebtedness or any Person holds a Lien in
respect of such Indebtedness, such date shall be deemed the incurrence of
Indebtedness not constituting permitted Indebtedness under this clause (h) by
the Borrower;

 

77

--------------------------------------------------------------------------------


 

(i)                                     Indebtedness arising from the honoring
by a bank or other financial institution of a check, draft or similar instrument
inadvertently (except in the case of daylight overdrafts) drawn against
insufficient funds in the ordinary course of business; provided, however, that
such Indebtedness is extinguished within five business days of incurrence;

 

(j)                                    Indebtedness of the Borrower or any of
its Restricted Subsidiaries in respect of performance bonds, completion
guarantees, bankers’ acceptances, workers’ compensation claims, surety or appeal
bonds, payment obligations in connection with self-insurance or similar
obligations, and bank overdrafts (and letters of credit in respect thereof) in
the ordinary course of business;

 

(k)                                 Refinancing Indebtedness;

 

(l)                                     Indebtedness represented by guarantees
by the Borrower or its Restricted Subsidiaries of Indebtedness or other
obligations otherwise permitted to be incurred under the Loan Documents;

 

(m)                             Indebtedness of the Borrower or any Restricted
Subsidiary consisting of guarantees, indemnities or obligations in respect of
purchase price adjustments, earn-outs or similar obligations in connection with
the acquisition or disposition of assets or a Subsidiary;

 

(n)                                 Indebtedness or Disqualified Capital Stock
of Persons (other than Indebtedness or Disqualified Capital Stock incurred in
anticipation of such acquisition or merger) that are acquired by the Borrower or
any Restricted Subsidiary or merged into the Borrower or a Restricted Subsidiary
in accordance with the terms of the Loan Documents; provided that after giving
effect to such acquisition either (A) the Borrower would be permitted to incur
at least $1.00 of additional Indebtedness pursuant to the first paragraph of
this Section 7.2 or (B) the Consolidated Fixed Charge Coverage Ratio would be
greater than such Consolidated Fixed Charge Coverage Ratio immediately prior to
such acquisition;

 

(o)                                 additional Indebtedness of the Borrower and
its Restricted Subsidiaries in an aggregate principal amount not to exceed
$25,000,000 at any one time outstanding;

 

(p)                                 Indebtedness consisting of promissory notes
issued by the Borrower or any Restricted Subsidiary to current or former
officers, directors and employees, their respective estates, spouses or former
spouses to finance the purchase or redemption of Capital Stock of Borrower or
any of its direct or indirect parent corporations permitted by Section 7.6;
provided that any such obligations shall be explicitly subordinated to the
Obligations;

 

(q)                                 Indebtedness of the Borrower or any
Restricted Subsidiary to the extent (i) the proceeds of such Indebtedness are
deposited and used to defease the Second Lien Notes as described under Article 8
of the Second Lien Notes Indenture and (ii) such Indebtedness otherwise
constitutes Refinancing Indebtedness in respect of the Second Lien Notes;

 

(r)                                    Indebtedness of Restricted Subsidiaries
of the Borrower that are not Guarantors in an aggregate principal amount not to
exceed the greater of $15,000,000 and 1.25% of Total Assets at any one time
outstanding; and

 

(s)                                   Indebtedness of the Borrower or any
Restricted Subsidiary consisting of the financing of insurance premiums in the
ordinary course of business.

 

78

--------------------------------------------------------------------------------


 

For purposes of determining compliance with this Section 7.2, in the event that
an item of Indebtedness meets the criteria of more than one of clauses
(a) through (s) above or is entitled to be incurred pursuant to the Consolidated
Fixed Charge Coverage Ratio provisions of this Section 7.2, the Borrower shall,
in its sole discretion, classify (or on a later date reclassify in whole or in
part so long as such Indebtedness is permitted to be incurred pursuant to such
provision at the time of reclassification) such item of Indebtedness in any
manner that complies with this Section 7.2 (and any portion of an item of
Indebtedness to be incurred under clauses (a) through (s) above on a particular
date shall not be included in the calculation of the Consolidated Fixed Charge
Coverage Ratio in determining the amount of Indebtedness that may be incurred on
the same date pursuant to the Consolidated Fixed Charge Coverage Ratio
provisions of this Section 7.2).  Accrual of interest, accretion or amortization
of original issue discount, the payment of interest on any Indebtedness in the
form of additional Indebtedness with the same terms, and the payment of
dividends on Disqualified Capital Stock in the form of additional shares of the
same class of Disqualified Capital Stock will not be deemed to be an incurrence
of Indebtedness or an issuance of Disqualified Capital Stock for purposes of
this Section 7.2.  The maximum amount of Indebtedness that the Borrower and its
Restricted Subsidiaries may incur pursuant to this Section 7.2 shall not be
deemed to be exceeded, with respect to any outstanding Indebtedness, solely as a
result of fluctuations in the exchange rate of currencies.

 

The Borrower will not, and will not permit any Restricted Subsidiary that is a
Guarantor to, incur or suffer to exist Indebtedness that is senior in right of
payment to the Obligations or such Guarantor’s guarantee of the Obligations, as
the case may be, and subordinated in right of payment to any other Indebtedness
of the Borrower or such Guarantor, as the case may be.  For purposes of the Loan
Documents, no Indebtedness will be deemed to be subordinated in right of payment
to any other Indebtedness of the Borrower or any Guarantor solely by virtue of
such Indebtedness being unsecured or secured by different collateral or by
virtue of the fact that the holders of such Indebtedness have entered into one
or more intercreditor agreements giving one or more of such holders priority
over the other holders in the collateral held by them.

 

7.3.                            Liens.  Will not, and will not cause or permit
any of its Restricted Subsidiaries to, directly or indirectly, create, incur,
assume or permit or suffer to exist any Liens (other than Permitted Liens) that
secure Indebtedness against or upon any property or assets of the Borrower or
any of its Restricted Subsidiaries whether owned on the Closing Date or acquired
after the Closing Date, or any proceeds therefrom, or assign or otherwise convey
any right to receive income or profits therefrom.

 

7.4.                            Merger, Consolidation and Sale of Assets.  Will
not, in a single transaction or series of related transactions, consolidate or
merge with or into any Person, or sell, assign, transfer, lease, convey or
otherwise dispose of (or cause or permit any Restricted Subsidiary of the
Borrower to sell, assign, transfer, lease, convey or otherwise dispose of) all
or substantially all of the Borrower’s assets (determined on a consolidated
basis for the Borrower and the Borrower’s Restricted Subsidiaries) whether as an
entirety or substantially as an entirety to any Person unless:

 

(1)                                 either:

 

(a)                                 the Borrower shall be the surviving or
continuing corporation; or

 

(b)                                 the Person (if other than the Borrower)
formed by such consolidation or into which the Borrower is merged or the Person
which acquires by sale, assignment, transfer, lease, conveyance or other
disposition the properties and assets of the Borrower and of the Borrower’s
Restricted Subsidiaries substantially as an entirety (the “Surviving Entity”):

 

79

--------------------------------------------------------------------------------


 

(x)                                 shall be a corporation or limited liability
company organized and validly existing under the laws of the United States or
any State thereof or the District of Columbia; and

 

(y)                                 shall expressly assume, by amendment to this
Agreement and to the other Loan Documents (in form satisfactory to the
Administrative Agent), executed and delivered to the Administrative Agent, the
due and punctual payment of the principal of, fees and premium, if any, and
interest on the Obligations and the performance of every covenant of this
Agreement and the Loan Documents on the part of the Borrower to be performed or
observed;

 

(2)                                 immediately after giving effect to such
transaction and the assumption contemplated by clause (1)(b)(y) above (including
giving effect to any Indebtedness and Acquired Indebtedness incurred or
anticipated to be incurred in connection with or in respect of such
transaction), either (a) the Borrower or such Surviving Entity, as the case may
be shall be able to incur at least $1.00 of additional Indebtedness pursuant to
Section 7.2 or (b) the Consolidated Fixed Charge Coverage Ratio for the Borrower
or such Surviving Entity, as the case may be would be greater than such ratio
immediately prior to such transaction;

 

(3)                                 immediately before and immediately after
giving effect to such transaction and the assumption contemplated by clause
(1)(b)(y) above (including, without limitation, giving effect to any
Indebtedness and Acquired Indebtedness incurred or anticipated to be incurred
and any Lien granted in connection with or in respect of the transaction), no
Default or Event of Default shall have occurred or be continuing; and

 

(4)                                 the Borrower or the Surviving Entity shall
have delivered to the Administrative Agent and the Collateral Agent an officers’
certificate and an opinion of counsel, each stating that such consolidation,
merger, sale, assignment, transfer, lease, conveyance or other disposition and,
if any amendments to the Loan Documents are required in connection with such
transaction, such amendments comply with the applicable provisions of the Loan
Documents and that all conditions precedent in the Loan Documents relating to
such transaction have been satisfied.

 

For purposes of the foregoing, the transfer (by lease, assignment, sale or
otherwise, in a single transaction or series of transactions) of all or
substantially all of the properties or assets of one or more Restricted
Subsidiaries of the Borrower the Capital Stock of which constitutes all or
substantially all of the properties and assets of the Borrower, shall be deemed
to be the transfer of all or substantially all of the properties and assets of
the Borrower.

 

Notwithstanding the foregoing clauses (1), (2) and (3), (a) the Borrower and any
Restricted Subsidiary may consolidate with, merge into or sell, assign,
transfer, convey, lease or otherwise dispose of all or part of its properties
and assets to the Borrower or to another Restricted Subsidiary and (b) the
Borrower may merge with an Affiliate that is a Person that has no material
assets or liabilities and which was organized solely for the purpose of
reorganizing the Borrower in another jurisdiction.

 

Upon any consolidation, combination or merger or any transfer of all or
substantially all of the assets of the Borrower in accordance with the foregoing
in which the Borrower is not the continuing corporation, the Surviving Entity
shall succeed to, and be substituted for, and may exercise every right and power
of, the Borrower under this Agreement and the other Loan Documents with the same
effect as if such surviving entity had been named as such, and the Borrower
shall be released from the obligations under this Agreement and the other Loan
Documents.

 

80

--------------------------------------------------------------------------------


 

Each Guarantor (other than any Guarantor whose Guarantee is to be released in
accordance with the terms of this Agreement) will not, and the Borrower will not
cause or permit any Guarantor to, consolidate with or merge with or into any
Person other than the Borrower or any other Guarantor unless:

 

(1)                                 the entity formed by or surviving any such
consolidation or merger (if other than the Guarantor) or to which such sale,
lease, conveyance or other disposition shall have been made is a corporation,
limited liability company or partnership organized and existing under the laws
of the United States or any State thereof or the District of Columbia;

 

(2)                                 such entity assumes by supplement to this
Agreement and any other applicable Loan Documents all of the obligations of the
Guarantor on the Guarantee; and

 

(3)                                 immediately after giving effect to such
transaction, no Default or Event of Default shall have occurred and be
continuing.

 

Any merger or consolidation of a Guarantor with and into the Borrower (with the
Borrower being the surviving entity) or another Guarantor that is a Restricted
Subsidiary of the Borrower need only comply with clause (4) of the first
paragraph of this Section 7.4.

 

7.5.                            Disposition of Property.  Consummate an Asset
Sale unless:

 

(1)                                 the Borrower or the applicable Restricted
Subsidiary, as the case may be, receives consideration at the time of such Asset
Sale at least equal to the fair market value of the assets sold or otherwise
disposed of (as determined in good faith by the Borrower’s Board of Directors);

 

(2)                                 at least 75% of the consideration received
by the Borrower or the Restricted Subsidiary, as the case may be, from such
Asset Sale shall be in the form of cash, Cash Equivalents and/or Replacement
Assets (as defined below) and is received at the time of such disposition;
provided that (a) the amount of any liabilities (as shown on the Borrower’s or
such Restricted Subsidiary’s most recent balance sheet or the notes thereto) of
the Borrower or any such Restricted Subsidiary (other than liabilities that are
by their terms subordinated to the Obligations) that are assumed by the
transferee of any such assets, (b) any securities, notes or other obligations
received by the Borrower or any such Restricted Subsidiary from such transferee
that are, within 180 days after the date of the Asset Sale, converted by the
Borrower or such Restricted Subsidiary into cash or Cash Equivalents, to the
extent of the cash of Cash Equivalents received in that conversion and
(c) Designated Non-cash Consideration received by the Borrower or any Restricted
Subsidiary in connection with a joint venture with a Strategic Investor,
provided that the aggregate amount of Designated Non-cash Consideration issued
pursuant to this clause 2(c) since the Closing Date shall not exceed the greater
of $25,000,000 and 2.0% of the Total Assets of the Borrower at the time of the
receipt of such Designated Non-cash Consideration, with the fair market value of
each item of Designated Non-cash Consideration being measured at the time
received and without giving effect to subsequent changes in value, each shall be
deemed to be cash for the purposes of this provision;

 

(3)                                 upon the consummation of an Asset Sale, the
Borrower shall apply, or cause such Restricted Subsidiary to apply, the Net Cash
Proceeds relating to such Asset Sale within 365 days of receipt thereof either:

 

81

--------------------------------------------------------------------------------


 

(a)                                 to (i) permanently reduce Commitments
pursuant to Section 2.6 or (ii) prepay, acquire or otherwise retire any
Indebtedness of a Restricted Subsidiary that is not a Guarantor and, in the case
of any such Indebtedness under any revolving credit facility, effect a permanent
reduction in the availability under such revolving credit facility; provided
that if the Borrower prepays any Indebtedness of a Restricted Subsidiary that is
not a Guarantor pursuant to clause (ii) of this clause (a), the Borrower shall
equally and ratably reduce the Commitments by making an offer to all Lenders to
reduce their Commitments pursuant to procedures reasonably satisfactory to the
Administrative Agent (and upon any reduction of Commitments contemplated hereby,
comply with Section 2.8);

 

(b)                                 to make an investment or capital expenditure
in properties and assets that replace the properties and assets that were the
subject of such Asset Sale or in properties and assets (including Capital Stock)
that will be used in the business of the Borrower and its Restricted
Subsidiaries as existing on the Closing Date or in businesses reasonably related
thereto (“Replacement Assets”); and/or

 

(c)                                  a combination of prepayment and investment
permitted by the foregoing clauses (3)(a) and (3)(b); and

 

(4)                                 if such Asset Sale involves the disposition
of Collateral, the Borrower or such Subsidiary has complied with the provisions
of this Agreement and the other Loan Documents.

 

It is understood and agreed that Net Cash Proceeds “applied” to reduce
Commitments pursuant to this Section 7.5 shall be deemed applied to the extent
of such Commitments so reduced, and to the extent Section 2.8 requires a
prepayments and Cash Collateralization in an aggregate amount less than such
reduction, such Net Cash Proceeds may be used for any other purpose not
prohibited by the Loan Documents.

 

Pending the final application of such Net Cash Proceeds, the Borrower may
temporarily reduce borrowings under this Agreement or any other revolving credit
facility or otherwise use the Net Cash Proceeds in any manner that is not
prohibited by the Loan Documents.  On the 366th day after an Asset Sale or such
earlier date, if any, as the Board of Directors of the Borrower or of such
Restricted Subsidiary determines not to apply the Net Cash Proceeds relating to
such Asset Sale as set forth in clauses (3)(a), (3)(b) and (3)(c) of the
preceding paragraph (each, a “Net Proceeds Offer Trigger Date”), such aggregate
amount of Net Cash Proceeds which have not been applied on or before such Net
Proceeds Offer Trigger Date as permitted in clauses (3)(a), (3)(b) and (3)(c) of
the preceding paragraph (provided that if prior to such 366th day the Borrower
or a Restricted Subsidiary enters into a binding agreement committing it to
apply such Net Cash Proceeds in accordance with the requirements of clauses
(3)(a), (3)(b) and (3)(c) of the preceding paragraph after such day, such
365-day period will be extended with respect to the amount of Net Cash Proceeds
so committed for a period not to exceed 180 days) (each a “Net Proceeds Offer
Amount”) shall be applied by the Borrower or such Restricted Subsidiary to
(x) if the Net Cash Proceeds Trigger has not been met as of such date (the
“Application Date”), first, prepay Swingline Loans, second, prepay Revolving
Loans and third Cash Collateralize L/C Exposure, in each case on such date (in
such order of priority until all such Net Cash Proceeds have been applied) and
(y) if the Net Cash Proceeds Trigger has been met as of the Application Date,
make an offer to reduce (the “Net Proceeds Offer”) to all Lenders, on a date
(the “Net Proceeds Offer Payment Date”) not less than 30 nor more than 60 days
following the applicable Net Proceeds Offer Trigger Date, the Commitments of all
Lenders on a pro rata basis, pursuant to procedures reasonably satisfactory to
the Administrative Agent, in an amount equal to the Net Proceeds Offer Amount at
a price equal to 100% of the principal amount thereof, plus accrued and unpaid
interest, commitment fees and letter of credit fees with respect thereto;
provided,

 

82

--------------------------------------------------------------------------------


 

however, that if at any time any non-cash consideration received by the Borrower
or any Restricted Subsidiary of the Borrower, as the case may be, in connection
with any Asset Sale is converted into or sold or otherwise disposed of for cash
(other than interest received with respect to any such non cash consideration),
then such conversion or disposition shall be deemed to constitute an Asset Sale
hereunder and the Net Cash Proceeds thereof shall be applied in accordance with
this Section 7.5.

 

The Borrower may defer the Net Proceeds Offer until there is an aggregate
unutilized Net Proceeds Offer Amount equal to or in excess of $10,000,000
resulting from one or more Asset Sales (at which time, the entire unutilized Net
Proceeds Offer Amount, and not just the amount in excess of $10,000,000, shall
be applied as required pursuant to this paragraph).

 

In the event of the transfer of substantially all (but not all) of the property
and assets of the Borrower and its Restricted Subsidiaries as an entirety to a
Person in a transaction permitted under Section 7.4, which transaction does not
constitute a Change of Control, the successor corporation shall be deemed to
have sold the properties and assets of the Borrower and its Restricted
Subsidiaries not so transferred for purposes of this Section 7.5, and shall
comply with the provisions of this Section 7.5 with respect to such deemed sale
as if it were an Asset Sale.  In addition, the fair market value of such
properties and assets of the Borrower or its Restricted Subsidiaries deemed to
be sold shall be deemed to be Net Cash Proceeds for purposes of this
Section 7.5.

 

7.6.                            Restricted Payments.  Directly or indirectly:

 

(1)                                 declare or pay any dividend or make any
distribution (other than dividends or distributions payable in Qualified Capital
Stock of the Borrower) on or in respect of shares of the Borrower’s Capital
Stock to holders of such Capital Stock;

 

(2)                                 purchase, redeem or otherwise acquire or
retire for value any Capital Stock of the Borrower;

 

(3)                                 make any principal payment on, purchase,
defease, redeem, prepay, decrease or otherwise acquire or retire for value,
prior to any scheduled final maturity, scheduled repayment or scheduled sinking
fund payment, any Junior Debt, except any payment, purchase, redemption,
defeasance or other acquisition or retirement for value of any such Indebtedness
in anticipation of satisfying a sinking fund obligation, principal installment
or final maturity, in each case due within one year of the date of payment,
purchase, redemption defeasance, acquisition or retirement and any payment of
intercompany Indebtedness to the Borrower or any of its Restricted Subsidiaries;
or

 

(4)                                 make any Investment (other than Permitted
Investments) (each of the foregoing actions set forth in clauses (1), (2),
(3) and (4) being referred to as a “Restricted Payment”);

 

if at the time of such Restricted Payment or immediately after giving effect
thereto,

 

(i)                                     a Default or an Event of Default shall
have occurred and be continuing; or

 

(ii)                                  the Borrower is not able to incur at least
$1.00 of additional Indebtedness pursuant to the first paragraph of Section 7.2;
or

 

(iii)                               the aggregate amount of Restricted Payments
(including such proposed Restricted Payment) made subsequent to April 20, 2010
(the amount expended for such

 

83

--------------------------------------------------------------------------------


 

purposes, if other than in cash, being the fair market value of such property as
determined in good faith by the Board of Directors of the Borrower) shall exceed
the sum of:

 

(w)                               50% of the cumulative Consolidated Net Income
(or if cumulative Consolidated Net Income shall be a loss, minus 100% of such
loss) of the Borrower for the period beginning April 1, 2010 and to the end of
the Borrower’s most recently ended fiscal quarter for which internal financial
statements are available at the time the Restricted Payment occurs (treating
such period as a single accounting period); plus

 

(x)                                 100% of the aggregate Qualified Proceeds
received by the Borrower from any Person (other than a Subsidiary of the
Borrower) from the issuance and sale subsequent to April 20, 2010 and on or
prior to the date the Restricted Payment occurs (the “Reference Date”) of
Qualified Capital Stock of the Borrower or warrants, options or other rights to
acquire Qualified Capital Stock of the Borrower (but excluding any debt security
that is convertible into, or exchangeable for, Qualified Capital Stock); plus

 

(y)                                 without duplication of any amounts included
in clause (iii)(x) above, 100% of the aggregate Qualified Proceeds of any equity
contribution received by the Borrower from a holder of the Borrower’s Capital
Stock subsequent to the April 20, 2010 and on or prior to the Reference Date;
plus

 

(z)                                  without duplication, the sum of:

 

(1)                                 the aggregate amount returned in cash and
fair market value of property used or useful in a Similar Business on or with
respect to Investments (other than Permitted Investments) made subsequent to
April 20, 2010 whether through interest payments, principal payments, dividends
or other distributions or payments;

 

(2)                                 the net cash proceeds and fair market value
of property used or useful in a Similar Business received by the Borrower or any
of its Restricted Subsidiaries from the disposition of all or any portion of
such Investments (other than to a Subsidiary of the Borrower); and

 

(3)                                 upon redesignation of an Unrestricted
Subsidiary as a Restricted Subsidiary, the fair market value of such Subsidiary.

 

Notwithstanding the foregoing, the provisions set forth in the immediately
preceding paragraph do not prohibit:

 

(1)                                 the payment of any dividend within 60 days
after the date of declaration of such dividend if the dividend would have been
permitted on the date of declaration or the redemption, repurchase or retirement
of any Junior Debt, if at the date of any irrevocable redemption notice such
payment would have complied with this Section 7.6;

 

(2)                                 any Restricted Payment, either (i) in
exchange for shares of Qualified Capital Stock of the Borrower or (ii) through
the application of net proceeds of a substantially concurrent sale for cash
(other than to a Subsidiary of the Borrower) of shares of Qualified Capital
Stock of the Borrower (provided such net proceeds are excluded from the
calculation set forth under clause (iii) above);

 

84

--------------------------------------------------------------------------------


 

(3)                                 the acquisition or prepayment of any Junior
Debt either (i) in exchange for (a) shares of Qualified Capital Stock of the
Borrower or (b) Refinancing Indebtedness, or (ii) through the application of net
proceeds of a substantially concurrent sale for cash (other than to a Subsidiary
of the Borrower) (provided such net proceeds are excluded from the calculation
set forth under clause (iii) above) of (a) shares of Qualified Capital Stock of
the Borrower or (b) Refinancing Indebtedness;

 

(4)                                 repurchases by the Borrower of Capital Stock
of the Borrower or any direct or indirect parent entity of the Borrower from
current or former officers, directors, consultants, agents and employees of the
Borrower or any of its Subsidiaries or their authorized representatives
(including the heirs and estates of such Persons) pursuant to any management
equity subscription agreement, stock option plan or agreement, shareholders
agreement, or similar agreement, plan or arrangement, including amendments
thereto, in an aggregate amount not to exceed $3,000,000 in any calendar year
(with unused amounts in any calendar year being carried over to the next
succeeding calendar year subject to a maximum of $6,000,000 in any calendar
year); provided that such amount in any fiscal year may be increased in an
amount not to exceed (a) the net cash proceeds from the sale of Qualified
Capital Stock of the Borrower and, to the extent contributed to the Borrower,
Capital Stock of any direct or indirect parent entity of the Borrower, in each
case to any officer, director, consultant, agent or employee of the Borrower or
any Restricted Subsidiary of the Borrower that occurs after the Closing Date
(provided such net proceeds, to the extent used to make a Restricted Payment
pursuant to this clause (4), are excluded from the calculation set forth under
clause (iii) above), plus (b) the net cash proceeds of key man life insurance
policies received by the Borrower or its Restricted Subsidiaries subsequent to
the Closing Date;

 

(5)                                 the declaration and payment of dividends by
the Borrower to, or the making of loans to Parent, any direct or indirect parent
in amounts required for Parent or any direct or indirect parent companies to
pay, in each case without duplication,

 

(a)                                 franchise taxes and other fees, taxes and
expenses required to maintain their corporate existence;

 

(b)                                 foreign, federal, state and local income
taxes, to the extent such income taxes are attributable to the income of the
Borrower and its Restricted Subsidiaries and, to the extent of the amount
actually received from its Unrestricted Subsidiaries, in amounts required to pay
such taxes to the extent attributable to the income of such Unrestricted
Subsidiaries; provided that in each case the amount of such payments in any
fiscal year does not exceed the amount that the Borrower and its Restricted
Subsidiaries would be required to pay in respect of federal, state and local
taxes for such fiscal year were the Borrower, its Restricted Subsidiaries and
its Unrestricted Subsidiaries (to the extent described above) were to pay such
taxes separately from any such parent entity;

 

(c)                                  customary salary, bonus, severance and
other benefits payable to officers and employees of any direct or indirect
parent company of the Borrower to the extent such salaries, bonuses, severance
and other benefits are attributable to the ownership or operation of the
Borrower and its Restricted Subsidiaries;

 

(d)                                 customary corporate indemnities owing to
directors and officers of Parent or any direct or indirect parent company of
Parent;

 

85

--------------------------------------------------------------------------------


 

(e)                                  general corporate operating and overhead
costs and expenses of any direct or indirect parent company of the Borrower to
the extent such costs and expenses are attributable to the ownership or
operation of the Borrower and its Restricted Subsidiaries;

 

(f)                                   fees and expenses related to any
unsuccessful equity or debt offering or other financing transaction of such
parent entity; and

 

(g)                                  obligations under the Management Agreement;

 

(6)                                 the declaration and payment of dividends on
the Borrower’s common stock (or the payment of dividends to any direct or
indirect parent entity to fund a payment of dividends on such entity’s common
stock), following the first public offering of the Borrower’s common stock or
the common stock of any of its direct or indirect parent companies after the
Closing Date, of up to 6% per annum of the net cash proceeds received by or
contributed to the Borrower in or from any such public offering, other than
public offerings with respect to the Borrower’s common stock registered on
Form S-8;

 

(7)                                 cash payments in lieu of fractional shares
issuable as dividends on preferred stock or upon the exercise or conversion of
any warrants, options or other securities of Parent, any direct or indirect
parent company of Parent, the Borrower or any of its Restricted Subsidiaries;

 

(8)                                 the declaration and payment of dividends to
holders of any class or series of Disqualified Capital Stock of the Borrower or
any of its Restricted Subsidiaries and the repurchase or redemption of
Disqualified Capital Stock upon any scheduled redemption date; provided that
such Disqualified Capital Stock was issued in accordance with Section 7.2;

 

(9)                                 the purchase, repurchase, redemption,
defeasance or other acquisition or retirement for value of any Junior Debt
(a) at a purchase price not greater than 101% of the principal amount of such
Junior Debt in the event of a change of control as defined under such Junior
Debt in accordance with provisions similar to the corresponding provisions of
the Second Lien Indenture (as in effect on the Closing Date) relating to a
change of control; provided that, prior to such purchase, repurchase,
redemption, defeasance or acquisition or retirement, Borrower shall have
complied with Section 2.24 or (b) at a purchase price not greater than 100% of
the principal amount of such Junior Debt in the case of an “asset sale” as
defined under such Junior Debt in accordance with provisions similar to the
corresponding provisions of the Second Lien Indenture (as in effect on the
Closing Date) relating to asset sales, so long as prior to such purchase,
repurchase, redemption, defeasance or acquisition or retirement (i) if the Net
Cash Proceeds Trigger has been met as of the Application Date, the Borrower has
completed the Net Proceeds Offer as provided in Section 7.5 with respect thereto
(and made all prepayments and Cash Collateralizations required by Section 2.8 as
a result of such compliance) and (ii) if the Net Cash Proceeds Trigger has not
been met as of such date, Borrower has complied with all of the prepayment and
Cash Collateralization requirements of clause (x) of the third to last paragraph
of Section 7.5 with respect thereto;

 

(10)                          distributions of Capital Stock or Indebtedness of
Unrestricted Subsidiaries (except to the extent of any Permitted Investment
under clauses (10), (12) and (19) of the definition thereof in such Unrestricted
Subsidiary);

 

(11)                          repurchases of Capital Stock of Parent, any of its
direct or indirect parent companies, the Borrower or any Restricted Subsidiaries
deemed to occur upon exercise of stock

 

86

--------------------------------------------------------------------------------


 

options or warrants or other securities convertible or exchangeable into Capital
Stock of Parent, any of its direct or indirect parent companies, the Borrower or
any Restricted Subsidiaries if such Capital Stock represents all or a portion of
the exercise price of such options or warrants;

 

(12)                          so long as no Default or Event of Default shall
have occurred and be continuing, other Restricted Payments in an aggregate
amount taken together with all other Restricted Payments made pursuant to this
clause (12) not to exceed $15,000,000; and

 

(13)                          so long as no Default or Event of Default shall
have occurred and be continuing, principal payments on, purchases, defeasances,
redemptions, prepayments, decreases or other acquisitions or retirements for
value of, the Second Lien Notes or any Refinancing Indebtedness in respect
thereof, in an aggregate amount during the term of this Agreement not to exceed
$20,000,000.

 

In determining the aggregate amount of Restricted Payments made for purposes of
clause (iii) of the immediately preceding paragraph: (x) at any time subsequent
to April 20, 2010 but prior to the Closing Date, only amounts expended pursuant
to Section 4.10(a) and clauses (1), (6), (9) and (12) of Section 4.10(b) of the
Senior Subordinated Notes Indenture shall be included in such calculation and
(y) on or following the Closing Date, only amounts expended pursuant to such
immediately preceding paragraph and clauses (1), (6), (9) and (12) above shall
be included in such calculation.

 

Notwithstanding the foregoing, no Restricted Payment shall be permitted pursuant
to the first paragraph of this Section 7.6 or pursuant to clause (12) or (13)
above if, on a pro forma basis after giving effect thereto, the Total Extensions
of Credit would exceed 75% of the Commitments.

 

7.7.                            Payment Restrictions Affecting Restricted
Subsidiaries.  The Borrower will not, and will not cause or permit any of its
Restricted Subsidiaries to, directly or indirectly, create or otherwise cause or
permit to exist or become effective any consensual encumbrance or restriction on
the ability of any Restricted Subsidiary of the Borrower to:

 

(1)                                 pay dividends or make any other
distributions on or in respect of its Capital Stock;

 

(2)                                 make loans or advances to the Borrower or
any other Restricted Subsidiary or to pay any Indebtedness owed to the Borrower
or any other Restricted Subsidiary of the Borrower; or

 

(3)                                 transfer any of its property or assets to
the Borrower or any other Restricted Subsidiary of the Borrower, except in each
case for such encumbrances or restrictions existing under or by reason of:

 

(a)                                 applicable law, rule, regulation or order;

 

(b)                                 the Second Lien Notes Documentation;

 

(c)                                  customary non assignment provisions of any
contract or license or any lease governing a leasehold interest of any
Restricted Subsidiary of the Borrower;

 

(d)                                 any instrument governing Acquired
Indebtedness or Capital Stock, which encumbrance or restriction is not
applicable to any Person, or the properties or assets of any Person, other than
the Person or the properties or assets of the Person so acquired;

 

87

--------------------------------------------------------------------------------


 

(e)                                  agreements existing on the Closing Date to
the extent and in the manner such agreements are in effect on the Closing Date;

 

(f)                                   this Agreement and other Loan Documents;

 

(g)                                  the Senior Subordinated Notes, the Senior
Subordinated Notes Indenture and related guarantees;

 

(h)                                 restrictions on the transfer of assets
subject to any Lien permitted under Section 7.3 imposed by the holder of such
Lien;

 

(i)                                     customary provisions in joint venture
agreements and other similar agreements (in each case relating solely to the
respective joint venture or similar entity or the equity interests therein)
entered into in the ordinary course of business;

 

(j)                                    Purchase Money Indebtedness or
Capitalized Lease Obligations that, in each case, impose restrictions of the
nature discussed in clause (3) above in the first paragraph of this Section 7.7
on the property so acquired;

 

(k)                                 contracts for the sale of assets, including
without limitation, customary restrictions with respect to a Subsidiary pursuant
to an agreement that has been entered into for the sale or disposition of all or
substantially all of the Capital Stock or assets of such Subsidiary;

 

(l)                                     restrictions on cash or other deposits
or net worth imposed by customers under contracts entered into in the ordinary
course of business;

 

(m)                             customary provisions in joint venture agreements
and other similar agreements entered into in the ordinary course of business;

 

(n)                                 Indebtedness or Capital Stock of any
Restricted Subsidiary (i) that is a Guarantor that is incurred subsequent to the
Closing Date or (ii) that is incurred by a Foreign Subsidiary of the Borrower
subsequent to the Closing Date;

 

(o)                                 an agreement governing Indebtedness incurred
to Refinance the Indebtedness issued, assumed or incurred pursuant to an
agreement referred to in clauses (b), (d), (e), (g) and (h) above; provided,
however, that the provisions relating to such encumbrance or restriction
contained in any such Indebtedness are no less favorable to the Borrower in any
material respect as determined by the Board of Directors of the Borrower in
their reasonable and good faith judgment than the provisions relating to such
encumbrance or restriction contained in agreements referred to in such clauses
(b), (d), (e), (g) and (h); and

 

(p)                                 any encumbrance or restriction arising
pursuant to an agreement or instrument relating to any Indebtedness permitted to
be incurred subsequent to the Closing Date pursuant to Section 7.2 if the
encumbrances and restrictions contained in any such agreement or instrument
taken as a whole are not materially less favorable to the Lenders than (i) the
encumbrances and restrictions contained in this Agreement, together with the
Security Documents as in effect on the Closing Date or (ii) in comparable
financings (as determined in good faith by the Borrower) and where, in the case
of clause (ii), either (a) the Borrower determines at the time of incurrence or
issuance of such Indebtedness that

 

88

--------------------------------------------------------------------------------


 

such encumbrances or restrictions will not adversely affect, in any material
respect, the Borrower’s ability to make principal or interest payments on the
notes or (b) such encumbrance or restriction applies only during the continuance
of a default relating to such Indebtedness.

 

7.8.                            [Reserved]

 

7.9.                            [Reserved].

 

7.10.                     Transactions with Affiliates.

 

(a)                                 The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, directly or indirectly, enter into or
permit to exist any transaction or series of related transactions (including,
without limitation, the purchase, sale, lease or exchange of any property or the
rendering of any service) with, or for the benefit of, any of its Affiliates
(each, an “Affiliate Transaction”) involving aggregate consideration in excess
of $2,500,000, other than (x) Affiliate Transactions permitted under paragraph
(b) below and (y) Affiliate Transactions on terms that are no less favorable
than those that might reasonably have been obtained in a comparable transaction
at such time on an arm’s length basis from a Person that is not an Affiliate of
the Borrower or such Restricted Subsidiary.

 

All Affiliate Transactions (and each series of related Affiliate Transactions)
involving aggregate payments or other property with a fair market value in
excess of $10,000,000 shall be approved by the Board of Directors of the
Borrower or such Restricted Subsidiary, as the case may be, such approval to be
evidenced by a Board Resolution stating that such Board of Directors has
determined that such transaction complies with the foregoing provisions.  If the
Borrower or any Restricted Subsidiary of the Borrower enters into an Affiliate
Transaction (or a series of related Affiliate Transactions) that involves an
aggregate fair market value of more than $20,000,000, the Borrower or such
Restricted Subsidiary, as the case may be, shall obtain an opinion as to the
fairness of such transaction or series of related transactions to the Borrower
or the relevant Restricted Subsidiary, as the case may be, from a financial
point of view, from an Independent Financial Advisor and file the same with the
Administrative Agent.

 

(b)                                 The following shall not be deemed Affiliate
Transactions and, therefore, the restrictions set forth in this Section 7.10
shall not apply to:

 

(1)                                 reasonable fees and compensation paid to and
indemnity provided on behalf of, officers, directors, employees or consultants
or to professional corporations of which they are the owner of the Borrower or
any Restricted Subsidiary of the Borrower as determined in good faith by the
Borrower’s Board of Directors or senior management;

 

(2)                                 transactions between or among the Borrower
and any of its Restricted Subsidiaries or between or among such Restricted
Subsidiaries, provided that such transactions are not otherwise prohibited by
this Agreement;

 

(3)                                 the payment of management, consulting,
monitoring and advisory fees and related expenses to the Permitted Holders and
the termination fees pursuant to the Management Agreement as in effect on
April 20, 2010 or any amendment thereto (so long as such amendment is not less
favorable to the Lenders in any material respect than the Management Agreement
on April 20, 2010);

 

(4)                                 any agreement as in effect as of the Closing
Date or any amendment thereto or any transaction contemplated thereby (including
pursuant to any amendment thereto) in any

 

89

--------------------------------------------------------------------------------


 

replacement agreement thereto so long as any such amendment or replacement
agreement is not more disadvantageous to the Lenders in any material respect
than the original agreement as in effect on the Closing Date;

 

(5)                                 Restricted Payments and Permitted
Investments permitted by this Agreement;

 

(6)                                 transactions with a Person that is an
Affiliate of the Borrower solely because the Borrower owns, directly or
indirectly, Capital Stock of, or controls, such Person; provided such Person
does not control the Borrower;

 

(7)                                 the pledge of Capital Stock of Unrestricted
Subsidiaries to support Indebtedness thereof;

 

(8)                                 issuances and sales of Capital Stock of the
Borrower to Affiliates of the Borrower or the receipt of the proceeds of capital
contributions in respect of Capital Stock;

 

(9)                                 payments made by the Borrower or any
Restricted Subsidiary to the Permitted Holders for any financial advisory,
financing, underwriting or placement services or in respect of other investment
banking activities, including, without limitation, in connection with
acquisitions or divestitures, which payments are approved by a majority of the
disinterested members, if any, of the Board of Directors of the Borrower in good
faith;

 

(10)                          transactions with customers, clients, suppliers,
or purchasers or sellers of goods or services, in each case in the ordinary
course of business and otherwise in compliance with the terms of the Loan
Documents that are fair to the Borrower and its Restricted Subsidiaries, in the
reasonable determination of the Board of Directors of the Borrower, or are on
terms at least as favorable as would reasonably have been entered into at such
time with an unaffiliated party;

 

(11)                          the existence of, or the performance by the
Borrower or any of its Restricted Subsidiaries of its obligations under the
terms of, the Shareholders Agreement (including any registration rights
agreement or purchase agreements related thereto to which it was a party on the
Closing Date and any similar agreement that it may enter into thereafter);
provided, however, that the existence of, or the performance by the Borrower or
any of its Restricted Subsidiaries of its obligations under, any future
amendment to the Shareholders Agreement or under any similar agreement entered
into after the Closing Date shall only be permitted by this clause (11) to the
extent that the terms of any such existing agreement together with all
amendments thereto, taken as a whole, or new agreement are not otherwise more
disadvantageous to the Lenders in any material respect than the original
agreement as in effect on the Closing Date;

 

(12)                          Purchases or payments for professional liability
and other insurance by the Borrower, its Restricted Subsidiaries, their
respective employees or any Person that is an Affiliate of the Borrower to Batan
Insurance in the ordinary course of business and at fair market value as
determined by the Borrower in good faith; and

 

(13)                          leasing of property or equipment from the
Borrower’s employees or any person that is an Affiliate of the Borrower in the
ordinary course of business and at fair market values as determined by the
Borrower in good faith.

 

7.11.                     [Reserved].

 

7.12.                     [Reserved].

 

90

--------------------------------------------------------------------------------


 

7.13.                     Changes in Fiscal Periods.  Permit the fiscal year of
the Borrower to end on a day other than December 31 or change the Borrower’s
method of determining fiscal quarters; provided, however, that the Borrower may,
upon written notice to the Administrative Agent, change its fiscal year to any
other fiscal year reasonably acceptable to the Administrative Agent, provided
further, however, that as a condition to any such change the Borrower and the
Administrative Agent shall, and are hereby authorized by the Lenders to, make
any adjustments to this Agreement that are necessary or appropriate to reflect
such change in fiscal year.

 

7.14.                     Lines of Business.  The Borrower and its Restricted
Subsidiaries will not engage in any businesses which are not the same, similar,
ancillary, complementary, reasonably related to, or a reasonable extension of
the businesses in which the Borrower and its Restricted Subsidiaries are engaged
on the Closing Date, except to such extent as would not be material to the
Borrower and its Subsidiaries taken as a whole.

 

SECTION 8

 

EVENTS OF DEFAULT

 

If any of the following events shall occur and be continuing:

 

(a)                                 the Borrower shall fail to pay any principal
of any Loan or Reimbursement Obligation when due in accordance with the terms
hereof; or the Borrower shall fail to pay within 5 Business Days after the same
becomes due, any interest on any Loan or Reimbursement Obligation or any fee
payable pursuant to Section 2.5, or, within 20 days after the same becomes due,
any other amount payable hereunder or under any other Loan Document; or

 

(b)                                 any representation or warranty made or
deemed made by any Loan Party herein or in any other Loan Document or that is
contained in any certificate or financial statement (other than materials
delivered pursuant to Section 6.2(c)) furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any materially respect to the extent such covenant or
other agreement is not already subject to a “materiality” or “Material Adverse
Effect” qualifier on or as of the date made or deemed made; or

 

(c)                                  any Loan Party shall default in the
observance or performance of any agreement contained in Section 6.4(a) or (b)
(with respect to Parent and the Borrower only), Section 6.7(a) or Section 7 of
this Agreement; or

 

(d)                                 any Loan Party shall default in the
observance or performance of any other agreement contained in this Agreement or
any other Loan Document (other than as provided in paragraphs (a) through (c) of
this Section), and such default shall continue unremedied for a period of 30
days after the earlier of knowledge thereof by a Responsible Officer of a Loan
Party or notice to the Borrower from the Administrative Agent or the Required
Lenders; or

 

(e)                                  any Covenant Party shall (i) default in
making any payment of any principal of any Indebtedness (including any Guarantee
Obligation, but excluding the Obligations) on any scheduled or original due date
with respect thereto after giving effect to applicable cure periods and consents
and waivers obtained during such cure periods; or (ii) default in making any
payment of any interest on any such Indebtedness (excluding the Obligations),
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created and such default has not been cured or
waived; or (iii) default in the observance or performance

 

91

--------------------------------------------------------------------------------


 

of any other agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition after giving effect to applicable cure
periods and consents and waivers obtained during such cure periods is to cause,
or to permit the holder or beneficiary of such Indebtedness (or a trustee or
agent on behalf of such holder or beneficiary) to cause, with the giving of
notice if required, such Indebtedness to become due prior to its stated maturity
or (in the case of any such Indebtedness constituting a Guarantee Obligation) to
become payable and such default has not been waived; provided that a default,
event or condition described in clause (i), (ii) or (iii) of this paragraph
(e) shall not at any time constitute an Event of Default unless, at such time,
one or more defaults, events or conditions of the type described in clauses (i),
(ii) and (iii) of this paragraph (e) shall have occurred and be continuing with
respect to Indebtedness the outstanding principal amount of which exceeds in the
aggregate $15,000,000; or

 

(f)                                   (i) any Covenant Party (other than any
Immaterial Subsidiary) shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or any Covenant Party (other than any Immaterial
Subsidiary) shall make a general assignment for the benefit of its creditors; or
(ii) there shall be commenced against any Covenant Party (other than any
Immaterial Subsidiary) any case, proceeding or other action of a nature referred
to in clause (i) above that (A) results in the entry of an order for relief or
any such adjudication or appointment or (B) remains undismissed or undischarged
for a period of 60 days; or (iii) there shall be commenced against any Covenant
Party (other than any Immaterial Subsidiary) any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of its assets that results
in the entry of an order for any such relief that shall not have been vacated,
discharged, or stayed or bonded pending appeal within 60 days from the entry
thereof; or (iv) any Covenant Party (other than any Immaterial Subsidiary) shall
take any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) any Covenant Party (other than any Immaterial Subsidiary) shall admit in
writing its inability to pay its debts as they become due; or

 

(g)                                  one or more judgments, awards or decrees
shall be entered against the Borrower or any of its Restricted Subsidiaries
(other than Immaterial Subsidiaries) involving for the Borrower and its
Restricted Subsidiaries (other than Immaterial Subsidiaries) taken as a whole a
liability (to the extent not paid or fully covered by insurance and as to which
the relevant insurance company has not denied coverage) of $15,000,000 or more,
and all such judgments, awards or decrees shall not have been vacated,
discharged, stayed or bonded pending appeal within 30 days from the entry
thereof, or

 

(h)                                 the security interest or lien created under
any of the Security Documents shall cease, for any reason (other than by reason
of (x) the express release thereof pursuant to Section 10.14, (y) the failure of
the Administrative Agent or the Collateral Agent to retain possession of
Collateral physically delivered to it or (z) the failure of the Administrative
Agent or the Collateral Agent to timely file UCC continuation statements), to be
in full force and effect, or any Loan Party or any Affiliate of any Loan Party
shall so assert in writing, or any Lien created by any of

 

92

--------------------------------------------------------------------------------


 

the Security Documents shall cease to be enforceable and of the same effect and
priority purported to be created thereby or any Loan Party or any Affiliate of
any Loan Party shall so assert in writing; or

 

(i)                                     the guarantee contained in Section 2 of
the Guaranty and Collateral Agreement shall cease, for any reason (other than in
accordance with the terms thereof), to be in full force and effect or any Loan
Party or any Affiliate of any Loan Party shall so assert;

 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of Reimbursement Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented the documents required thereunder) shall immediately become due
and payable, and (B) if such event is any other Event of Default, either or both
of the following actions may be taken:  (i) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, shall, by notice to the Borrower declare the Commitments to be
terminated forthwith, whereupon the Commitments shall immediately terminate; and
(ii) with the consent of the Required Lenders, the Administrative Agent may, or
upon the request of the Required Lenders, the Administrative Agent shall, by
notice to the Borrower, declare the Loans (with accrued interest thereon) and
all other amounts owing under this Agreement and the other Loan Documents
(including all amounts of Reimbursement Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder) to be due and payable forthwith, whereupon the
same shall immediately become due and payable.  With respect to all Letters of
Credit with respect to which presentment for honor shall not have occurred at
the time of any action taken pursuant to the previous sentence, the Borrower
shall at such time deposit in a cash collateral account opened by the
Administrative Agent an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit.  Amounts held in such cash collateral account
shall be applied by the Administrative Agent to the payment of Reimbursement
Obligations in respect of drafts drawn under such Letters of Credit, and the
unused portion thereof after all such Letters of Credit shall have expired or
been fully drawn upon, if any, shall be applied to repay other Obligations. 
After all such Letters of Credit shall have expired or been fully drawn upon,
all Reimbursement Obligations shall have been satisfied and all other
Obligations shall have been paid in full, the balance, if any, in such cash
collateral account shall be returned to the Borrower (or such other Person as
may be lawfully entitled thereto).  Except as expressly provided above in this
Section, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by the Borrower.

 

SECTION 9

 

THE AGENTS

 

9.1.                            Appointment.  Each Lender hereby irrevocably
designates and appoints the Administrative Agent and Collateral Agent as the
agents of such Lender under this Agreement and the other Loan Documents, and
each such Lender irrevocably authorizes each of the Administrative Agent and
Collateral Agent, in such capacities, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent or the Collateral Agent, as the case may be, by the terms
of this Agreement and the other Loan Documents, together with such other powers
as are reasonably incidental thereto.  Notwithstanding any provision to the
contrary elsewhere in this Agreement or any other Loan Document, the
Administrative Agent and the Collateral Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied

 

93

--------------------------------------------------------------------------------


 

covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against the Administrative Agent or the Collateral Agent.

 

9.2.                            Delegation of Duties.  The Administrative Agent
and the Collateral Agent may execute any of their respective duties under this
Agreement and the other Loan Documents by or through agents or attorneys-in-fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties.  Each of the Administrative Agent and the Collateral Agent shall
not be responsible for the negligence or misconduct of any agents or attorneys
in-fact selected by it with reasonable care.

 

9.3.                            Exculpatory Provisions.  Neither any Agent nor
any of their respective officers, directors, employees, agents,
attorneys-in-fact or affiliates shall be (i) liable for any action lawfully
taken or omitted to be taken by it or such Person under or in connection with
this Agreement or any other Loan Document (except to the extent that any of the
foregoing are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from its or such Person’s own gross
negligence or willful misconduct) or (ii) responsible in any manner to any of
the Lenders for any recitals, statements, representations or warranties made by
any Loan Party or any officer thereof contained in this Agreement or any other
Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Agents under or in connection
with, this Agreement or any other Loan Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or for any failure of any Loan Party a party thereto to
perform its obligations hereunder or thereunder.  The Agents shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party.

 

9.4.                            Reliance by Administrative Agent and Collateral
Agent.  The Administrative Agent and the Collateral Agent shall each be entitled
to rely, and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to Parent or the Borrower), independent accountants and other experts
selected by the Administrative Agent or the Collateral Agent, as the case may
be.  The Administrative Agent may deem and treat the payee of any Note as the
owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent.  The Administrative Agent and the Collateral Agent shall each be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action.  Each of the
Administrative Agent and the Collateral Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement and the
other Loan Documents in accordance with a request of the Required Lenders (or,
if so specified by this Agreement, all Lenders), and such request and any action
taken or failure to act pursuant thereto shall be binding upon all the Lenders
and all future holders of the Loans.

 

9.5.                            Notice of Default.  Neither the Administrative
Agent nor the Collateral Agent shall be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default unless the Administrative
Agent has received notice from a Lender, Parent or the Borrower referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default.”  In the event that the Administrative
Agent receives such a notice, the Administrative Agent shall

 

94

--------------------------------------------------------------------------------


 

give notice thereof to the Lenders and the Collateral Agent.  The Administrative
Agent and the Collateral Agent shall each take such action with respect to such
Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this Agreement, all Lenders); provided that
unless and until the Administrative Agent or the Collateral Agent, as the case
may be, shall have received such directions, the Administrative Agent and the
Collateral Agent each may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders.

 

9.6.                            Non-Reliance on Agents and Other Lenders.

 

(a)                                 Each Lender expressly acknowledges that
neither the Agents nor any of their respective officers, directors, employees,
agents, attorneys-in-fact or affiliates have made any representations or
warranties to it and that no act by any Agent hereafter taken, including any
review of the affairs of a Loan Party or any affiliate of a Loan Party, shall be
deemed to constitute any representation or warranty by any Agent to any Lender. 
Each Lender represents to the Agents that it has, independently and without
reliance upon any Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates and made
its own decision to extend credit hereunder and enter into this Agreement.  Each
Lender also represents that it will, independently and without reliance upon any
Agent or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates. Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Administrative Agent and the Collateral Agent hereunder or
under any other Loan Document, the Administrative Agent and the Collateral
Agent, as the case may be, shall not have any duty or responsibility to provide
any Lender with any credit or other information concerning the business,
operations, property, condition (financial or otherwise), prospects or
creditworthiness of any Loan Party or any affiliate of a Loan Party that may
come into the possession of the Administrative Agent, the Collateral Agent or
any of their respective officers, directors, employees, agents,
attorneys-in-fact or affiliates.  Neither the Syndication Agent, the
Documentation Agent, the Joint Lead Arrangers nor the Joint Bookrunners shall
have nor shall be deemed to have any fiduciary relationship with any Lender.

 

(b)                                 For purposes of determining compliance with
the conditions specified in Section 5.1 or 5.2, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Borrowing Date specifying its objection thereto.

 

9.7.                            Indemnification.  The Lenders agree to indemnify
each Agent in its capacity as such (to the extent not reimbursed by Parent or
the Borrower and without limiting the obligation of Parent or the Borrower to do
so), ratably according to their respective Aggregate Exposure Percentages in
effect on the date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Aggregate Exposure Percentages immediately prior to such date), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent in any way
relating to or arising out of, the Commitments, this Agreement, any of the other
Loan Documents or any documents

 

95

--------------------------------------------------------------------------------


 

contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from such Agent’s gross negligence, bad
faith or willful misconduct.  The agreements in this Section shall survive the
payment of the Loans and all other amounts payable hereunder.

 

9.8.                            Agent in Its Individual Capacity.  Each Agent
and its affiliates may make loans to, accept deposits from and generally engage
in any kind of business with any Loan Party as though such Agent were not an
Agent.  With respect to its Loans made or renewed by it and with respect to any
Letter of Credit issued or participated in by it, each Agent shall have the same
rights and powers under this Agreement and the other Loan Documents as any
Lender and may exercise the same as though it were not an Agent, and the terms
“Lender” and “Lenders” shall include each Agent in its individual capacity.

 

9.9.                            Successor Administrative Agent or Collateral
Agent.  The Administrative Agent or Collateral Agent may resign as
Administrative Agent or Collateral Agent, as the case may be, upon 30 days’
notice to the Lenders and the Borrower.  If the Administrative Agent or the
Collateral Agent shall resign as Administrative Agent or Collateral Agent, as
the case may be, under this Agreement and the other Loan Documents, then the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders, which successor agent shall (unless an Event of Default under
Section 8(a) or Section 8(f) with respect to the Borrower shall have occurred
and be continuing) be subject to approval by the Borrower (which approval shall
not be unreasonably withheld or delayed), whereupon such successor agent shall
succeed to the rights, powers and duties of the Administrative Agent or
Collateral Agent, as the case may be, and the term “Administrative Agent” or
“Collateral Agent”, as the case may be, shall mean such successor agent
effective upon such appointment and approval, and the former Administrative
Agent’s or Collateral Agent’s, as the case may be, rights, powers and duties as
Administrative Agent or Collateral Agent, as the case may be, shall be
terminated, without any other or further act or deed on the part of such former
Administrative Agent or Collateral Agent, as the case may be, or any of the
parties to this Agreement or any holders of the Loans.  If no successor agent
has accepted appointment as Administrative Agent or Collateral Agent by the date
that is 30 days following a retiring Administrative Agent’s or Collateral
Agent’s, as the case may be, notice of resignation, the retiring Administrative
Agent’s or Collateral Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent or Collateral Agent, as the case may be, hereunder until
such time, if any, as the Required Lenders and the Borrower, as applicable,
appoint a successor agent as provided for above. After any retiring
Administrative Agent’s or Collateral Agent’s resignation as Administrative Agent
or Collateral Agent, as the case may be, the provisions of this Section 9 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent or Collateral Agent, as the case may be, under this
Agreement and the other Loan Documents.  Notwithstanding the foregoing, the
retiring Collateral Agent shall continue to hold the Collateral created by the
Loan Documents for the benefit of the Lenders until the successor Collateral
Agent has been effectively appointed pursuant to this paragraph. 
Notwithstanding anything to the contrary contained herein, if at any time Wells
Fargo, resigns as Administrative Agent, Wells Fargo, may, upon 90 days’ notice
to the Borrower resign as the Issuing Bank.  If Wells Fargo resigns as the
Issuing Bank, it shall retain all the rights and obligations of the Issuing Bank
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as the Issuing Bank and all Reimbursement Obligations
with respect thereto (including the right to require the Lenders to fund risk
participations in respect of any Letter of Credit pursuant to Section 3.4).

 

96

--------------------------------------------------------------------------------


 

9.10.                     Withholding Tax.  To the extent required by any
applicable law, the Administrative Agent may withhold from any payment to any
Lender an amount equivalent to any applicable withholding tax.  If the Internal
Revenue Service or any other authority of the United States or other
jurisdiction asserts a claim that the Administrative Agent did not properly
withhold tax from amounts paid to or for the account of any Lender for any
reason (including, without limitation, because the appropriate form was not
delivered or not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding tax ineffective), such Lender shall indemnify
and hold harmless the Administrative Agent (to the extent that the
Administrative Agent has not already been reimbursed by the Borrower pursuant to
Section 2.15 and Section 2.16 and without limiting the obligation of the
Borrower to do so) for all amounts paid, directly or indirectly, by the
Administrative Agent as Taxes or otherwise, together with all expenses incurred,
including legal expenses and any other out-of-pocket expenses, whether or not
such tax was correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.

 

9.11.                     Joint Lead Arrangers, Joint Bookrunners, Syndication
Agent and Documentation Agent.  Neither any of the Joint Lead Arrangers, Joint
Bookrunners, the Syndication Agent nor the Documentation Agent shall have any
duties or responsibilities hereunder in its capacity as such.

 

9.12.                     Intercreditor Agreement.  Each of the Administrative
Agent and the Collateral Agent is authorized to enter into the Intercreditor
Agreement and any other intercreditor agreement it deems reasonable in
connection with any Indebtedness permitted hereunder (of junior lien priority or
otherwise).

 

SECTION 10

 

MISCELLANEOUS

 

10.1.                     Amendments and Waivers.  Neither this Agreement, any
other Loan Document, nor any terms hereof or thereof may be amended,
supplemented or modified except in accordance with the provisions of this
Section 10.1, or, to the extent required to effectuate an Incremental Amendment,
pursuant to Section 2.20 or, to the extent required to effectuate a Permitted
Amendment, pursuant to Section 2.23.  The Required Lenders and each Loan Party
party to the relevant Loan Document may, or, with the written consent of the
Required Lenders, the Administrative Agent and each Loan Party party to the
relevant Loan Document may, from time to time, (a) enter into written
amendments, supplements or modifications hereto and to the other Loan Documents
for the purpose of adding any provisions to this Agreement or the other Loan
Documents or changing in any manner the rights of the Lenders or of the Loan
Parties hereunder or thereunder or (b) waive, on such terms and conditions as
the Required Lenders or the Administrative Agent, as the case may be, may
specify in such instrument, any of the requirements of this Agreement or the
other Loan Documents or any Default or Event of Default and its consequences;
provided, however, that no such waiver and no such amendment, supplement or
modification shall (i) forgive the principal amount or extend the final
scheduled date of maturity of any Loan, reduce the stated rate of any interest
or fee payable hereunder (except (x) in connection with the waiver of
applicability of any post-default increase in interest rates (which waiver shall
be effective with the consent of the Required Lenders) and (y) that any
amendment or modification of defined terms used in the financial covenants in
this Agreement shall not constitute a reduction in the rate of interest or fees
for purposes of this clause (i)) or extend the scheduled date of any payment
thereof, or increase the amount or extend the expiration date of any Lender’s
Commitment, in each case without the written consent of each Lender (it being
understood that waivers or modifications of conditions precedent, covenants,
Defaults or Events of

 

97

--------------------------------------------------------------------------------


 

Default or of any mandatory reductions of Commitments or a waiver, reduction or
deferral of a mandatory prepayment required pursuant to Section 2.8 or any
amendment of Section 2.8 shall only require the consent of Required Lenders and
that an increase in the available portion of any Commitment of any Lender
otherwise in accordance with this Agreement shall not constitute an increase in
the Commitment of any Lender) directly affected thereby in an adverse manner;
(ii) eliminate or reduce the voting rights of any Lender under this Section 10.1
without the written consent of such Lender; (iii) reduce any percentage
specified in the definition of Required Lenders, consent to the assignment or
transfer by the Borrower of any of its rights and obligations under this
Agreement and the other Loan Documents, release all or substantially all of the
Collateral or release all or substantially all of the Loan Parties (or Loan
Parties owning all or substantially all of the Collateral) from their
obligations under the Guaranty and Collateral Agreement, in each case without
the written consent of all Lenders; (iv) [reserved]; (v) reduce the percentage
specified in the definition of “Required Lenders” without the written consent of
all Lenders; (vi) amend, modify or waive any provision of Section 9 without the
written consent of the Administrative Agent or, to the extent relating to the
Collateral Agent, the Collateral Agent; (vii) amend, modify or waive any
provision of Section 2.3 or 2.4 without the written consent of the Swingline
Lender; or (viii) amend, modify or waive any provision of Section 3 without the
written consent of the Issuing Bank.  Any such waiver and any such amendment,
supplement or modification shall apply equally to each of the Lenders and shall
be binding upon the Loan Parties, the Lenders, the Administrative Agent, the
Collateral Agent and all future holders of the Loans.  In the case of any
waiver, the Loan Parties, the Lenders, the Administrative Agent and the
Collateral Agent shall be restored to their former position and rights hereunder
and under the other Loan Documents, and any Default or Event of Default waived
shall be deemed to be cured and not continuing; but no such waiver shall extend
to any subsequent or other Default or Event of Default, or impair any right
consequent thereon.

 

Notwithstanding anything to the contrary contained in this Section 10.1, if the
Administrative Agent and Parent shall have jointly identified an obvious error
(including, but not limited to, an incorrect cross-reference) or any error or
omission of a technical nature, in each case, in any provision of any Loan
Document, then the Administrative Agent and/or the Collateral Agent (acting in
their sole discretion) and the Borrower or any other relevant Loan Party shall
be permitted to amend such provision or cure any ambiguity, defect or
inconsistency and such amendment shall become effective without any further
action or consent of any other party to any Loan Document.

 

10.2.                     Notices.  All notices, requests and demands to or upon
the respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed as follows in the case of Parent, the Borrower and the
Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:

 

Parent and Borrower:                                                   
Radiation Therapy Services Holdings, Inc.
c/o Vestar Capital Partners V L.P.
245 Park Avenue,
41st Floor
New York, NY 10167
Attention:  James L. Elrod, Jr.
Telecopy:  (212) 808-4922

 

with a copy to:

 

98

--------------------------------------------------------------------------------


 

Kirkland & Ellis, LLP

300 North LaSalle Street

Chicago, IL 60654

Attention: Christopher Butler, P.C.

Telecopy: (312) 862-2200

 

Administrative Agent:                                                 Wells
Fargo Bank, National Association
301 South College Street
Charlotte, NC 28202
Attention:  Kent Davis
Telecopy:  704-383-6647
Telephone:  704-715-1302

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

 

Documents required to be delivered pursuant to Section 6.1 or Section 6.2 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed on Schedule 10.2 or on the SEC’s website or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or Intranet
website, if any, to which the Administrative Agent has access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Borrower shall deliver copies (which may be
electronic) of such documents to the Administrative Agent which so requests
until a written request to cease delivering copies is given by the
Administrative Agent or such Lender and (ii) the Borrower shall notify (which
may be by facsimile or electronic mail) the Administrative Agent (and each
Lender if there is at the time no incumbent Administrative Agent) of the posting
of any such documents. The Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents referred to in this proviso.  Furthermore, if any financial statement,
certificate or other information required to be delivered pursuant to
Section 6.1 or 6.2 or 6.7 or 6.9 shall be required to be delivered on any date
that is not a Business Day, such financial statement, certificate or other
information may be delivered to the Administrative Agent on the next succeeding
Business Day after such date.

 

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 or 3 unless otherwise agreed by the Administrative Agent
and the applicable Lender.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

10.3.                     No Waiver; Cumulative Remedies.  No failure to
exercise and no delay in exercising, on the part of the Administrative Agent or
any Lender, any right, remedy, power or privilege hereunder or under the other
Loan Documents shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

99

--------------------------------------------------------------------------------


 

10.4.                     Survival of Representations and Warranties.  All
representations and warranties made hereunder, in the other Loan Documents and
in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans and other extensions of credit hereunder.

 

10.5.                     Payment of Expenses.  The Borrower agrees (a) to pay
or reimburse each of the Administrative Agent, the Collateral Agent and the
Joint Lead Arrangers for all their reasonable out-of-pocket costs and expenses
incurred in connection with the development, preparation and execution of, and
any amendment or proposed amendment (whether or not effective), supplement or
modification to, this Agreement and the other Loan Documents and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including
the reasonable fees and disbursements of Cahill Gordon & Reindel LLP, counsel to
the Administrative Agent, Collateral Agent and Joint Lead Arrangers (and one
local counsel to the Administrative Agent, Collateral Agent and Joint Lead
Arrangers in any applicable jurisdiction as to which the Administrative Agent
reasonably determines local counsel is appropriate) (provided that in no event
shall the Borrower be obligated to reimburse the reasonable expenses of more
than one counsel plus one counsel in each jurisdiction pursuant to this clause
(a)), (b) to pay or reimburse each Lender, the Collateral Agent and the
Administrative Agent for all their reasonable out-of-pocket costs and expenses
incurred in connection with the enforcement or preservation of any rights under
this Agreement, the other Loan Documents and any other documents prepared in
connection herewith or therewith, including, without limitation, the reasonable
fees and disbursements of counsel to Lenders, the Administrative Agent and the
Collateral Agent (provided that in no event shall the Borrower be obligated to
reimburse the reasonable expenses of more than one counsel plus one counsel in
each jurisdiction, unless as reasonably determined by a Lender, representation
of all the Lenders, the Administrative Agent and the Collateral Agent would
create an actual or potential conflict of interest) and (c) to pay, indemnify
and hold each Lender and each Agent and their respective officers, directors,
employees, affiliates, partners, advisors, agents and controlling persons (each,
an “Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, claims, penalties, actions, judgments, suits,
costs or expenses (including reasonable fees, disbursements, settlement costs
and other charges of counsel) of any kind or nature whatsoever (other than
consequential, special or punitive damages or losses) with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including any
of the foregoing relating to the use of proceeds of the Loans or the violation
of, noncompliance with or liability under, any Environmental Law relating to the
operations of any Group Member or any of the Properties, including the presence
or Release or threat of Release of Materials of Environmental Concern at, on,
under or from the Properties, and the reasonable fees and expenses of legal
counsel in connection with claims, actions or proceedings by any Indemnitee
against any Loan Party under any Loan Document (all the foregoing in this
clause (c), collectively, the “Indemnified Liabilities”), provided that, in each
case, the Borrower shall have no obligation hereunder to any Indemnitee with
respect to Indemnified Liabilities to the extent such Indemnified Liabilities
are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from (A) the bad faith, fraud, negligence, or
willful misconduct of such Indemnitee (or any of such Indemnitee’s affiliates or
their respective officers, directors, employees, advisors, trustees or agents),
(B) a dispute arising solely among Indemnitees and not arising from an act or
omission of Parent or any of its Subsidiaries or (C) a material breach by such
Indemnitee (or any of such Indemnitee’s affiliates or their respective officers,
directors, employees, advisors, trustees or agents) of its obligations
hereunder.  In the case of any investigation, litigation or other proceeding to
which the indemnity in clause (c) of this Section applies, such indemnity shall
be effective whether or not such investigation, litigation or other proceeding
is brought by a third party or any Group Member or an Indemnitee, and whether or
not an Indemnitee is otherwise a party thereto; provided further that the
Borrower shall not be required to reimburse the legal fees and expenses of more
than one primary outside counsel and reasonably necessary local and specialty
counsel for all

 

100

--------------------------------------------------------------------------------


 

Indemnitees with respect to any matter for which indemnification is sought
unless, as reasonably determined by an Indemnitee’s counsel, representation of
all such Indemnitees would create an actual or potential conflict of interest.
The Borrower shall not be required to indemnify any Indemnitee for any
Indemnified Liabilities paid or payable by such Indemnitee in, or resulting
from, the settlement of any action, proceeding or investigation without the
written consent of the Borrower, which consent shall not be unreasonably
withheld or delayed; provided that the foregoing indemnity shall apply to any
such settlement in the event that the Borrower was offered the ability to assume
the defense of the action that was the subject matter of such settlement and
elected not to assume.  All amounts due under this Section 10.5 shall be payable
not later than 30 days after written demand accompanied by a commercially
reasonably detailed invoice therefor.  Statements payable by the Borrower
pursuant to this Section 10.5 shall be submitted to the address of the Borrower
set forth in Section 10.2, or to such other Person or address as may be
hereafter designated by the Borrower in a written notice to the Administrative
Agent.  The agreements in this Section 10.5 shall survive termination of the
Commitments and repayment of the Loans and all other amounts payable hereunder.

 

10.6.                     Successors and Assigns; Participations and
Assignments.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any affiliate of the Issuing Bank that issues any Letter of Credit),
except that (i) except as permitted by Section 7.4, the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender (and any attempted assignment or transfer
by the Borrower without such consent shall be null and void) and (ii) no Lender
may assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section 10.6.  Nothing in this Agreement, express or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the other Indemnitees) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more Eligible Assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitments and the Loans at the time owing to it), provided that:

 

(i)                           except in the case of an assignment to an Eligible
Assignee or an assignment of the entire remaining amount of the assigning
Lender’s interests, the amount of the Commitments of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $5,000,000 unless each of the Borrower and the
Administrative Agent otherwise consent, provided that no such consent of the
Borrower shall be required if an Event of Default under Section 8(a) or 8(f) has
occurred and is continuing;

 

(ii)                        each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement, provided that this clause shall not be
construed to prohibit the assignment of a proportionate part of all the
assigning Lender’s rights and obligations.  This Section 10.6(b)(ii) shall not
be construed to prohibit assignment of a proportionate part of all the assigning
Lender’s rights and obligations;

 

(iii)                     the parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 ;

 

101

--------------------------------------------------------------------------------


 

provided that only one such fee shall be payable in the event of simultaneous
assignments to or from two or more Approved Funds or Affiliates of the same
Lender; and

 

(iv)                    any Eligible Assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an administrative questionnaire in
which such Eligible Assignee designates one or more credit contacts to whom all
syndicate-level information (which may contain material non-public information
about the Borrower, the Loan Parties and their Affiliates or their respective
securities) will be made available and who may receive such information in
accordance with such Eligible Assignee’s compliance procedures and applicable
laws, including Federal and state securities laws.

 

Subject to acceptance and recording thereof pursuant to paragraph (c)(ii) below,
from and after the effective date specified in each Assignment and Assumption
the Eligible Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 10.5).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section 10.6.

 

(c)                                  Register.  (i)  The Administrative Agent,
acting for this purpose as an agent of the Borrower, shall maintain at one of
its offices a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments and Extensions of Credit of, and principal amount (and stated
interest) of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”).  The entries in the Register shall be conclusive,
and the Borrower, the Administrative Agent, the Issuing Bank and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower or any Lender (with respect to any entry relating to
such Lender’s Loans) at any reasonable time and from time to time upon
reasonable prior notice.

 

(ii)                                  Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an Eligible
Assignee, the Eligible Assignee’s completed administrative questionnaire (unless
the Eligible Assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b)(iii) of this Section 10.6, all tax
forms required under Section 2.16 and any written consent to such assignment
required by paragraph (b)(i) of this Section 10.6, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register.  No assignment shall be effective for purposes of this
Agreement unless and until it has been recorded in the Register as provided in
this paragraph.  The Register shall be available for inspection by the Borrower
or any Lender (with respect to any entry relating to such Lender’s Loans) at any
reasonable time and from time to time upon reasonable prior notice.

 

(d)                                 Participations.  Any Lender may, without the
consent of the Borrower or the Administrative Agent, sell participations to one
or more banks or other entities (other than natural persons or Disqualified
Lenders) (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall

 

102

--------------------------------------------------------------------------------


 

remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of the Loan Documents; provided that such agreement may provide that such Lender
will not, without the consent of the Participant, agree to any amendment,
modification or waiver that (1) requires the consent of each Lender directly
affected thereby pursuant to the proviso to the second sentence of Section 10.1
and (2) directly affects such Participant.  Subject to paragraph (e) of this
Section 10.6, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 (subject to the requirements and
limitations of such sections) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this
Section 10.6.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.7(b) as though it were a Lender, provided
such Participant shall be subject to Section 10.7(a) as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”).  The entries in the Participant Register
shall be conclusive and such Lender shall treat each person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary.

 

(e)                                  Limitation on Participants’ Rights.  No
Participant shall be entitled to receive any greater payment under Section 2.15
or 2.16 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent, not to be unreasonably withheld or delayed.

 

(f)                                   Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender (and any initial or
subsequent pledgee or grantee, as the case may be, may in turn at any time and
from time to time pledge or grant a security interest in all or any portion of
such rights as collateral security to secure obligations of such Person),
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Eligible Assignee for such Lender as a party
hereto.

 

(g)                                  Electronic Execution of Assignments.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable Requirement of Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

(h)                                 The Borrower, upon receipt of written notice
from the relevant Lender, agrees to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in paragraph (d) above.

 

103

--------------------------------------------------------------------------------


 

10.7.                     Adjustments; Set-off.

 

(a)                                 Except to the extent that this Agreement
expressly provides for payments to be allocated to a particular Lender or
Lenders, if any Lender (a “Benefitted Lender”) shall receive any payment of all
or part of the Obligations owing to it, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 8(f), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the Obligations owing to such other Lender, such
Benefitted Lender shall purchase for cash from the other Lenders a participating
interest in such portion of the Obligations owing to each such other Lender, or
shall provide such other Lenders with the benefits of any such collateral, as
shall be necessary to cause such Benefitted Lender to share the excess payment
or benefits of such collateral ratably with each of the Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.

 

(b)                                 In addition to any rights and remedies of
the Lenders provided by law, each Lender shall have the right after the
occurrence and during the continuance of an Event of Default, without prior
notice to Parent or the Borrower, any such notice being expressly waived by
Parent and the Borrower to the extent permitted by applicable law, upon any
amount becoming overdue and payable by Parent or the Borrower hereunder (whether
at the stated maturity, by acceleration or otherwise), to set off and
appropriate and apply against such amount any and all deposits (general or
special, time or demand, provisional or final other than payroll, tax or trust
accounts), in any currency, and any other credits, indebtedness or claims, in
any currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender or any branch or
agency thereof to or for the credit or the account of Parent or the Borrower, as
the case may be.  Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such setoff and application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

 

10.8.                     Counterparts.  This Agreement may be executed by one
or more of the parties to this Agreement on any number of separate counterparts,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument. Delivery of an executed signature page of this
Agreement by facsimile,.pdf file or other electronic transmission shall be
effective as delivery of a manually executed counterpart hereof.  A set of the
copies of this Agreement signed by all the parties shall be lodged with the
Borrower and the Administrative Agent.

 

10.9.                     Severability.  Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

10.10.              Integration.  This Agreement and the other Loan Documents
represent the entire agreement of Parent, the Borrower, the Administrative Agent
and the Lenders with respect to the subject matter hereof and thereof, and there
are no promises, undertakings, representations or warranties by the
Administrative Agent or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.

 

10.11.              GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK

 

104

--------------------------------------------------------------------------------


 

WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WILL BE REQUIRED THEREBY.

 

10.12.              Submission to Jurisdiction; Waivers.  Each of the parties
hereto hereby irrevocably and unconditionally:

 

(a)                                 submits for itself and its property in any
legal action or proceeding relating to this Agreement and the other Loan
Documents to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the exclusive general jurisdiction of the courts
of the City of New York, Borough of Manhattan, the courts of the United States
for the Southern District of New York located in the Borough of Manhattan, and
appellate courts from any thereof;

 

(b)                                 consents that any such action or proceeding
may be brought in such courts and waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;

 

(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
Parent or the Borrower, as the case may be at its address set forth in
Section 10.2 or at such other address of which the Administrative Agent shall
have been notified pursuant thereto;

 

(d)                                 agrees that nothing herein shall affect the
right to effect service of process in any other manner permitted by law or shall
limit the right to sue in any other jurisdiction; and

 

(e)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section 10.12 any special, exemplary, punitive
or consequential damages.

 

10.13.              Acknowledgements.  Each of Parent and the Borrower hereby
acknowledges that:

 

(a)                                 it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents;

 

(b)                                 neither the Administrative Agent nor any
Lender has any fiduciary relationship with or duty to Parent or the Borrower
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between Administrative Agent and Lenders, on one
hand, and Parent and the Borrower, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

 

(c)                                  no joint venture is created hereby or by
the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Lenders or among Parent, the Borrower and the
Lenders.

 

10.14.              Releases of Guarantees and Liens.

 

(a)                                 Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the Administrative Agent and the
Collateral Agent are hereby irrevocably authorized by each

 

105

--------------------------------------------------------------------------------


 

Lender (without requirement of notice to or consent of any Lender except as
expressly required by Section 10.1) to (A) take any action requested by the
Borrower having the effect of releasing any Collateral or guarantee obligations
(i) to the extent necessary to permit sale or other disposition of Collateral
(other than any such sale or disposition to another Loan Party) not prohibited
by any Loan Document or that has been consented to in accordance with
Section 10.1, (ii) upon termination of the Total Commitments and payment in full
of all then outstanding Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit (unless
cash collateralized or subject to other arrangements satisfactory to the Issuing
Bank) or (iii) subject to Section 10.1, if otherwise approved, authorized or
ratified in writing by the Required Lenders, (B) to the extent agreed by the
Administrative Agent, to subordinate any Lien on any Property granted to or held
by the Administrative Agent or Collateral Agent under any Loan Document to the
holder of any Lien on such Property that is permitted by Section 7.3 or (C) to
release any Subsidiary Guarantor from its obligations under the Guaranty and
Collateral Agreement if such Person ceases to be a Subsidiary Guarantor as a
result of a disposition or any other transaction permitted under any Loan
Document.

 

(b)                                 In connection with a termination or release
pursuant to Section 10.14(a)(A) or (a)(C), the Administrative Agent and
Collateral Agent shall promptly execute and deliver to the applicable Loan
Party, at the Borrower’s expense, all documents that the applicable Loan Party
shall reasonably request to evidence such termination or release.  Upon request
by the Administrative Agent or the Collateral Agent at any time, the Required
Lenders will confirm in writing such Administrative Agent’s and Collateral
Agent’s authority to release or subordinate its interest in particular types or
items of Property, or to release any Subsidiary Guarantor from its obligations
under the Guaranty and Collateral Agreement pursuant to this Section 10.14.

 

10.15.              Confidentiality.  Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ respective partners, directors, officers, employees,
agents and representatives, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent requested by any
regulatory authority purporting to have jurisdiction over it (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder, under
any other Loan Document or any suit, action or proceeding relating to this
Agreement, any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations (it being understood that no disclosure shall be permitted under
this clause (f) to any Disqualified Lender), (g) subject to each such Person
being informed of the confidential nature of the Information and to its
agreement to keep such Information confidential and subject to an agreement
containing provisions substantially the same as those of this Section, to (i) an
investor or prospective investor in securities issued by an Approved Fund that
also agrees that Information shall be used solely for the purpose of evaluating
an investment in such securities issued by the Approved Fund, (ii) a trustee,
collateral manager, servicer, backup servicer, noteholder or secured party in
securities issued by an Approved Fund in connection with the administration,
servicing and reporting on the assets serving as collateral for securities
issued by an Approved Fund, or (iii) a nationally recognized rating agency that
requires access to information regarding the Loan Parties, the Loans and Loan
Documents in connection with ratings issued in respect of securities issued by
an Approved Fund (it being understood that no disclosure shall be permitted
under this clause (g) to any

 

106

--------------------------------------------------------------------------------


 

Disqualified Lender), (h) with the written consent of the Borrower or (i) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section 10.15 or (ii) becomes available to the Administrative
Agent, the Issuing Bank or any Lender on a non-confidential basis from a source
other than the Borrower; provided, however, that with respect to disclosures
pursuant to clauses (b) and (c) of this Section 10.15 (other than disclosures
pursuant to routine regulatory examinations) and clause (e) of this Section
10.15 (as such clause relates to suits, actions or proceedings in which
disclosure is being sought by a third party), unless prohibited by applicable
Requirements of Law or court order, each Lender, the Issuing Bank and the
Administrative Agent shall (x) notify the Borrower in writing of any request by
any Governmental Authority or representative thereof or other Person for
disclosure of confidential and non-public information after receipt of such
request and (y) if such disclosure of such confidential or non-public
information is legally required, furnish only such portion of such information
as it is legally compelled to disclose and exercise commercially reasonable
efforts to obtain a protective order or other reliable assurance that
confidential treatment will be accorded to the disclosed information.

 

For the purposes of this Section 10.15, “Information” means all information
received from the Borrower relating to the Borrower or its business, other than
any such information that is available to the Administrative Agent, the Issuing
Bank or any Lender on a non-confidential basis prior to disclosure by the
Borrower subject to the last paragraph of Section 6.1.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

10.16.              WAIVERS OF JURY TRIAL.  HOLDINGS, THE BORROWER, THE
ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

10.17.              USA PATRIOT Act.  Each Lender that is subject to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Borrower that pursuant to
the requirements of the Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Act.

 

10.18.              No Advisory or Fiduciary Responsibility.  The Administrative
Agent, Syndication Agent, Documentation Agent, Joint Lead Arrangers and each
Lender and their respective Affiliates (collectively, solely for purposes of
this paragraph, the “Lenders”), may have economic interests that conflict with
those of the Loan Parties. The Loan Parties agree that nothing in the Loan
Documents will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other similar implied duty between the Lenders and the Loan
Parties. In connection with all aspects of each transaction contemplated by this
Agreement, the Loan Parties acknowledge and agree that (a) (i) the arranging and
other services described herein are arm’s-length commercial transactions between
the Loan Parties, on the one hand, and the Lenders, on the other hand, (ii) the
Loan Parties have consulted their own legal, accounting, regulatory and tax
advisors to the extent you have deemed appropriate and have not relied on any of
the Lenders for advice in any of such regards, and (iii) the Loan Parties are
capable of evaluating, and understand and accept, the terms, risks and
conditions of the transactions contemplated by this Agreement; and (b) (i) each
Lender has been, is, and will be acting solely as a principal and, except as
otherwise expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for any of Loan
Parties under the Loan Documents and (ii) under the Loan Documents, no Lender
has any obligation to the Loan Parties with respect to the transactions
contemplated by this

 

107

--------------------------------------------------------------------------------


 

Agreement except those obligations expressly set forth in this Agreement and/or
the other Loan Documents.  The Borrower further acknowledges and agrees that it
is responsible for making its own independent judgment with respect to such
transactions and the process leading thereto.

 

10.19.              Subject to Intercreditor Agreement.  Notwithstanding
anything herein to the contrary, (i) the Liens and security interests granted to
the Administrative Agent and the Collateral Agent pursuant to the Security
Documents are expressly subject to the Intercreditor Agreement and any other
intercreditor agreement entered into pursuant hereto and (ii) the exercise of
any right or remedy by the Administrative Agent or the Collateral Agent
hereunder or under the Intercreditor Agreement and any other intercreditor
agreement entered into pursuant hereto is subject to the limitations and
provisions of the Intercreditor Agreement and such other intercreditor agreement
entered into pursuant hereto.  In the event of any conflict between the terms of
the Intercreditor Agreement or any other such intercreditor and terms of this
Agreement, the terms of the Intercreditor Agreement or such other intercreditor
agreement, as applicable, shall govern.

 

10.20.              Interest Rate Limitation.  Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable Requirements of Law (collectively, the “Charges”),
shall exceed the maximum lawful rate (the “Maximum Rate”) which may be
contracted for, charged, taken, received or reserved by the Lender holding such
Loan in accordance with applicable Requirements of Law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.

 

108

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

 

RADIATION THERAPY SERVICES HOLDINGS, INC., as Parent

 

 

 

 

 

By:

/S/ BRYAN J. CAREY

 

 

Name:

Bryan J. Carey

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

RADIATION THERAPY SERVICES, INC.,

 

as Borrower

 

 

 

 

 

 

 

 

 

By:

/S/ BRYAN J. CAREY

 

 

Name:

Bryan J. Carey

 

 

Title:

Chief Financial Officer

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and Collateral
Agent

 

 

 

 

 

By:

/S/ KENT DAVIS

 

 

Name:

Kent Davis

 

 

Title:

Managing Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Issuing Bank, Swingline Lender and a
Lender

 

 

 

 

 

 

 

 

 

By:

/S/ KENT DAVIS

 

 

Name:

Kent Davis

 

 

Title:

Managing Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A., as a Lender

 

 

 

 

 

 

 

 

 

By:

/S/ CHRISTY SILVESTER

 

 

Name:

Christy Silvester

 

 

Title:

Authorized Signatory

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, as a Lender

 

 

 

 

 

 

 

 

 

By:

/S/ DAVID M. FELTY

 

 

Name:

David M. Felty

 

 

Title:

Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as a Lender

 

 

 

 

 

 

 

 

 

By:

/S/ MICHAEL J. MOZER

 

 

Name:

Michael J. Mozer

 

 

Title:

Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GENERAL ELECTRIC CAPITAL CORPORATION, as a Lender

 

 

 

 

 

 

 

 

 

By:

/S/ KEVIN BLITZ

 

 

Name:

Kevin Blitz

 

 

Title:

Duly Authorized Signatory

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, as a Lender

 

 

 

 

 

 

 

 

 

By:

/S/ CHRISTY SILVESTER

 

 

Name:

Christy Silvester

 

 

Title:

Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------